EXECUTION VERSION


AMENDMENT NO. 2, dated as of November 28, 2017 (this “Amendment”), to the Credit
Agreement dated as of July 1, 2015, among UNIVAR USA INC., a Washington
corporation (the “Borrower”), UNIVAR INC., a Delaware corporation (“Holdings”),
the several banks and other financial institutions or entities from time to time
party to the Credit Agreement (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent and the
other parties thereto (as amended, restated, modified and supplemented from time
to time prior to the effectiveness of the Amendment, the “Credit Agreement”), by
and among the Borrower, Holdings, each Lender party hereto, the Administrative
Agent and BANK OF AMERICA, N.A., as Additional Term B-3 Lender (the “Additional
Term B-3 Lender”). Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;
WHEREAS, Section 9.11 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes including to permit additional extensions of
credit to be included in the Credit Agreement;
WHEREAS, (i) each Amendment No. 2 Consenting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to consent to the
amendments to the Credit Agreement as provided in Section 1 below, (ii) each
Amendment No. 2 Consenting Lender that has indicated on its signature page that
it is consenting to convert its Term B-2 Loans (the “Term B-2 Loans”) into Term
B-3 Loans (as defined in Exhibit A) on the Amendment No. 2 Effective Date (as
defined below) will have up to all of its outstanding Term B-2 Loans, converted
into a like principal amount of Term B-3 Loans (or such lesser amount as may be
notified to such Amendment No. 2 Consenting Lender by the Administrative Agent
prior to the Amendment No. 2 Effective Date) effective as of the Amendment No. 2
Effective Date and (iii) the Additional Term B-3 Lender has agreed to make a
Term B-3 Loan pursuant to the Additional Term B-3 Commitment (as defined in
Exhibit A) in a principal amount equal to $2,283,500,000 minus the aggregate
principal amount of Term B-3 Loans converted from Converted Term B-2 Loans (as
defined in Exhibit A), the proceeds of which shall be applied to repay in full
such Non-Converted Term B-2 Loans (as defined in Exhibit A) and the Euro Term
B-1 Loans;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section I.Amendment. The Credit Agreement is, effective as of the Amendment No.
2 Effective Date, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the “Amended Credit Agreement”).
Section II.Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Default or
Event of Default exists and is continuing and (ii) all representations and
warranties contained in the Amended Credit Agreement are true and correct in all
material respects on and as of the date hereof, as though made on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date.
Section III.Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 2 Effective Date”) that the
following conditions have been satisfied or waived:
(i)    Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders, the Additional Term
B-3 Lender and each Loan Party;







--------------------------------------------------------------------------------

-2-


(ii)    Fees. The Administrative Agent shall have received (x) all fees required
to be paid and (y) all expenses required to be paid or reimbursed for which
invoices have been presented at least three (3) Business Days prior to the
Amendment No. 2 Effective Date, in each case to Bank of America, N.A., as lead
arranger (the “Amendment No. 2 Lead Arranger”), under the Engagement and Fee
Letter dated as of November 10, 2017, between the Borrower and the Amendment No.
2 Lead Arranger, in each case on or before the Amendment No. 2 Effective Date;
(iii)    Legal Opinions. The Agents and the Arrangers shall have received a
customary written opinion of (x) Kirkland & Ellis LLP special counsel to the
Loan Parties and (y) K&L Gates LLP, special Washington counsel to the Loan
Parties. The Loan Parties hereby request such counsel to deliver such opinions.
(iv)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying as to the satisfaction (or waiver) of the conditions
set forth in Section 2.
(v)    Flood Determinations. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Fee Property, and to the
extent any Mortgaged Fee Property is located in a special flood hazard area, (i)
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and (ii) evidence of flood insurance as required
by Section 7.5 of the Credit Agreement and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
Section IV.Post-Closing Agreements.  The Company shall comply with the
post-closing covenants set forth on Schedule I.
Section V.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section VI.Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Section VII.Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section VIII.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Loan Document as amended hereby, is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 2 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this




 



--------------------------------------------------------------------------------

-3-


Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.
Section IX.Reaffirmation. Each of the Loan Parties hereby consents to the
amendment of the Credit Agreement described in Section 1 of this Amendment and
hereby confirms its prior respective guarantees, pledges, grants of security
interests, subordinations and other obligations, as applicable, under and
subject to the terms of each of the Loan Documents to which it is party, and
confirms, agrees and acknowledges that this Amendment shall not constitute a
novation of the Credit Agreement or any of the other Loan Document and,
notwithstanding the consummation of this Amendment, such guarantees, pledges,
grants of security interests, subordinations and other obligations, and the
terms of each of the Loan Documents to which it is a party, except as expressly
modified by this Amendment, are not affected or impaired in any manner
whatsoever and shall continue to be in full force and effect and shall also
guarantee and secure all obligations as amended and reaffirmed pursuant to the
Credit Agreement and this Amendment.  Each of the Loan Parties confirms,
acknowledges and agrees that the Lenders and the Additional Term B-3 Lender
providing Term B-3 Loans are “Lenders” and “Secured Parties” for all purposes
under the Loan Documents.  For the avoidance of doubt, each Loan Party hereby
restates the provisions of Section 3.1 of the Guarantee and Collateral Agreement
and agrees that all references in the Guarantee and Collateral Agreement to the
“Obligations” shall include the Term B-3 Loans.
Section X.WAIVER OF RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.
[Remainder of page left intentionally blank]




 



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
UNIVAR USA INC.,
as Borrower
 
 
 
 
By:
/s/ Kerri Howard
 
Name:
Kerri Howard
 
Title:
Vice President - Treasurer
 
 
 
 
UNIVAR INC.,
as Holdings
 
 
 
 
By:
/s/ Kerri Howard
 
Name:
Kerri Howard
 
Title:
Vice President - Treasurer
 
 
 
 
UNIVAR HOLDCO LLC
 
UNIVAR HOLDCO III LLC
 
CHEMPOINT.COM INC.
 
UNIVAR USA DELAWARE INC.
 
UNIVAR DELAWARE, INC.
 
 
 
 
By:
/s/ Kerri Howard
 
Name:
Kerri Howard
 
Title:
Vice President - Treasurer









[Signature Page to Univar Amendment No. 2]
 



--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.,
   as Administrative Agent and Collateral Agent
 
 
 
 
By:
/s/ Liliana Claar
 
Name:
Liliana Clarr
 
Title:
Vice President
 
 
 
 
BANK OF AMERICA, N.A.,
   as Additional Term B-3 Lender
 
 
 
 
By:
/s/ David H. Strickert
 
Name:
David H. Strickert
 
Title:
Managing Director





[Signature Page to Univar Amendment No. 2]
 



--------------------------------------------------------------------------------






Schedule I
Post-Closing Agreements


1.Real Estate Matters. Within ninety (90) days of the Amendment No. 2 Effective
Date (unless waived or extended by the Administrative Agent in its discretion),
with respect to each Mortgaged Fee Property, the Administrative Agent shall have
received the following, in each case in form and substance reasonably acceptable
to the Administrative Agent, either:


(a)    email correspondence from local counsel in the jurisdiction in which the
Mortgaged Fee Property is located substantially to the effect that:


(i)     the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations (as defined in the Mortgage),
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Amendment, and the other documents executed in connection therewith, for
the benefit of the Secured Parties (as defined in the Mortgage); and
(ii)     no other documents, instruments, filings, recordings, rerecordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the Lien created by such Mortgage as security for the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Amendment, and
the other documents executed in connection therewith, for the benefit of the
Secured Parties; or
(b)    such other documentation with respect to each Mortgaged Fee Property as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties, including, if reasonably determined to be necessary or
advisable by the Administrative Agent:
(i)    an amendment to the existing Mortgage (the “Mortgage Amendment”) to
reflect the matters set forth in this Amendment, duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certifications, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;
(ii)    a favorable opinion, addressed to the Administrative Agent, the
Collateral Agent and the Secured Parties covering, among other things, the due
authorization, execution, delivery and enforceability of the applicable Mortgage
as amended by the Mortgage Amendment;
(iii)    a date down endorsement (or other title product where a date down is
not available in the applicable jurisdiction) to the existing Title Policy,
which shall reasonably assure the Administrative Agent as of the date of such
endorsement that the real property subject to the lien of such Mortgage is free
and clear of all defects and encumbrances except for Permitted Liens;
(iv)    evidence of payment by the Borrower of all search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above; and
(v)    such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the Title Company to issue the
endorsement (or other title product) contemplated above and evidence of payment
of all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsement to the title policy contemplated above.




--------------------------------------------------------------------------------

EXHIBIT A






CREDIT AGREEMENT

among

UNIVAR USA INC.
as Borrower,

THE LENDERS
FROM TIME TO TIME PARTIES HERETO,

BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent,

--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Co-Syndication Agents,

HSBC SECURITIES (USA) INC.,
J.P. MORGAN SECURITIES LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
SUNTRUST ROBINSON HUMPHREY, INC.
and
WELLS FARGO SECURITIES, LLC,
as Co-Documentation Agents


and

BANK OF AMERICA, N.A.,
GOLDMAN SACHS LENDING PARTNERS LLC,
DEUTSCHE BANK SECURITIES INC.,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
HSBC SECURITIES (USA) INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.
BMO CAPITAL MARKETS CORP.
U.S. BANK NATIONAL ASSOCIATION
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Amendment No. 2 Joint Lead Arrangers and Joint Bookrunners


dated as of July 1, 2015
and as Amended by Amendment No. 1 on January 19, 2017 and Amendment No. 2 on
November 28 2017

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






Table of Contents


 
 
 
 
 
Page
SECTION 1 DEFINITIONS
1
 
 
 
 
 
 
1.1 Defined Terms
 
 
1
 
1.2 Other Definitional and Interpretive Provisions
57
 
 
 
 
 
 
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
59
 
 
 
 
 
2.1 Term B-3 Loans
 
59
 
2.2 Notes
 
59
 
2.3 Procedure for Term B-3 Loan Borrowing
60
 
2.4 [Reserved]
 
60
 
2.5 Repayment of Loans
60
 
2.6 [Reserved]
61
 
2.7 [Reserved]
 
61
 
2.8 Incremental Facilities
61
 
2.9 Permitted Debt Exchanges
 
63
 
2.10 Extension of Term Loans
 
64
 
2.11 Specified Refinancing Term Loan Facilities
67
 
 
 
 
 
 
SECTION 3 [RESERVED]
68
 
 
 
 
 
 
SECTION 4 GENERAL PROVISIONS APPLICABLE TO LOANS
68
 
 
 
 
 
 
 
4.1 Interest Rates and Payment Dates
69
 
4.2 Conversion and Continuation Options
69
 
4.3 Minimum Amounts; Maximum Sets
70
 
4.4 Optional and Mandatory Prepayments
70
 
4.5 Administrative Agent’s Fee; Other Fees
79
 
4.6 Computation of Interest and Fees
79
 
4.7 Inability to Determine Interest Rate
80
 
4.8 Pro Rata Treatment and Payments
81
 
4.9 Illegality
82
 
4.10 Requirements of Law
82
 
4.11 Taxes
84
 
4.12 Indemnity
88
 
4.13 Certain Rules Relating to the Payment of Additional Amounts
89
 
 
 
SECTION 5 REPRESENTATIONS AND WARRANTIES
90
 
 
 
 
5.1 Financial Condition
90



-i-

--------------------------------------------------------------------------------




 
 
Page
 
5.2 No Change; Solvent
91
 
5.3 Corporate Existence; Compliance with Law
91
 
5.4 Corporate Power; Authorization; Enforceable Obligations
91
 
5.5 No Legal Bar
91
 
5.6 No Material Litigation
92
 
5.7 No Default
92
 
5.8 Ownership of Property; Liens
92
 
5.9 Intellectual Property
92
 
5.10 Taxes
92
 
5.11 Federal Regulations
92
 
5.12 ERISA
92
 
5.13 Collateral
93
 
5.14 Investment Company Act; Other Regulations
94
 
5.15 Subsidiaries
94
 
5.16 Purpose of Loans
94
 
5.17 Environmental Matters
94
 
5.18 No Material Misstatements
95
 
5.19 [Reserved]
95
 
5.20 Insurance
95
 
5.21 Anti-Terrorism
95
 
 
 
SECTION 6 CONDITIONS PRECEDENT
95
 
 
 
 
6.1 Conditions to Initial Extension of Credit
95
 
 
 
SECTION 7 AFFIRMATIVE COVENANTS
98
 
 
 
 
7.1 Financial Statements
98
 
7.2 Certificates; Other Information
99
 
7.3 Payment of Taxes
100
 
7.4 Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law
100
 
7.5 Maintenance of Property; Insurance
101
 
7.6 Inspection of Property; Books and Records; Discussions
101
 
7.7 Notices
102
 
7.8 Environmental Laws
103
 
7.9 After-Acquired Real Property and Fixtures; Subsidiaries
104
 
7.10 Use of Proceeds
106
 
7.11 Commercially Reasonable Efforts to Maintain Ratings
106
 
7.12 Accounting Changes
106
 
7.13 Post-Closing Security Perfection
106
 
 
 



-ii-
    

--------------------------------------------------------------------------------




SECTION 8 NEGATIVE COVENANTS
106
 
 
 
 
 
Page
 
8.1 Limitation on Indebtedness
106
 
8.2 Limitation on Restricted Payments
110
 
8.3 Limitation on Restrictive Agreements
114
 
8.4 Limitation on Sales of Assets and Subsidiary Stock
116
 
8.5 Limitations on Transactions with Affiliates
118
 
8.6 Limitation on Liens
119
 
8.7 Limitation on Fundamental Changes
120
 
8.8 Change of Control; Limitation on Amendments
122
 
8.9 Limitation on Lines of Business
123
 
 
 
SECTION 9 EVENTS OF DEFAULT
123
 
 
 
 
9.1 Events of Default
123
 
9.2 Remedies Upon an Event of Default
126
 
 
 
SECTION 10 THE AGENTS AND THE OTHER REPRESENTATIVES
126
 
 
 
 
10.1 Appointment
126
 
10.2 The Administrative Agent and Affiliates
127
 
10.3 Action by an Agent
127
 
10.4 Exculpatory Provisions
127
 
10.5 Acknowledgement and Representations by Lenders
128
 
10.6 Indemnity; Reimbursement by Lenders
130
 
10.7 Right to Request and Act on Instructions
131
 
10.8 Collateral Matters
131
 
10.9 Successor Agent
133
 
10.10 [Reserved]
133
 
10.11 Withholding Tax
133
 
10.12 Other Representatives
133
 
10.13 Administrative Agent May File Proofs of Claim
134
 
10.14 Application of Proceeds
134
 
 
 
SECTION 11 MISCELLANEOUS
135
 
 
 
 
11.1 Amendments and Waivers
135
 
11.2 Notices
137
 
11.3 No Waiver; Cumulative Remedies
139
 
11.4 Survival of Representations and Warranties
139
 
11.5 Payment of Expenses and Taxes
139
 
11.6 Successors and Assigns; Participations and Assignments
140



-iii-
    

--------------------------------------------------------------------------------




 
11.7 Adjustments; Set-off; Calculations; Computations
150
 
11.8 Judgment
150
 
 
Page
 
11.9 Counterparts
151
 
11.10 Severability
151
 
11.11 Integration
151
 
11.12 Governing Law
151
 
11.13 Submission to Jurisdiction; Waivers
151
 
11.14 Acknowledgements
152
 
11.15 Waiver of Jury Trial
152
 
11.16 Confidentiality
152
 
11.17 Incremental Indebtedness; Additional Indebtedness
153
 
11.18 USA PATRIOT Act Notice
153
 
11.19 Electronic Execution of Assignments and Certain Other Documents
154
 
11.20 Reinstatement
154
 
11.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions
154




SCHEDULES
A
--    Commitments

1.1(e)
--    Existing Liens

1.1(f)
--    Existing Investments

5.4
--    Consents Required

5.6
--    Litigation

5.8
--    Real Property

5.9
--    Intellectual Property Claims

5.15
--    Subsidiaries

5.17
--    Environmental Matters

5.20
--    Insurance

7.2
--    Website Address for Electronic Financial Reporting

7.13
--    Post-Closing Collateral Requirements

8.1
--    Existing Indebtedness

8.5    --    Affiliate Transactions
EXHIBITS
A
--    Form of Term Loan Note

B
--    Form of Guarantee and Collateral Agreement

C
--    Reserved

D
--    Form of U.S. Tax Compliance Certificate

E
--    Form of Assignment and Acceptance

F
--    Reserved

G
--    Reserved

H
--    Form of Solvency Certificate

I‑1
--    Form of Increase Supplement

I‑2
--    Form of Lender Joinder Agreement

J‑1
--    Form of ABL Intercreditor Agreement

J‑2
--    Form of Intercreditor Agreement

K
--    Form of Affiliated Lender Assignment and Assumption



-iv-
    

--------------------------------------------------------------------------------





L
--    Reserved

M
--    Reserved

N
--    Form of Acceptance and Prepayment Notice

O
--    Form of Discount Range Prepayment Notice

P
--    Form of Discount Range Prepayment Offer

Q
--    Form of Solicited Discounted Prepayment Notice

R
--    Form of Solicited Discounted Prepayment Offer

S
--    Form of Specified Discount Prepayment Notice

T
--    Form of Specified Discount Prepayment Response

U
--    Form of Compliance Certificate





-v-
    

--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of July 1, 2015 (as amended by Amendment No. 1 on
January 19, 2017 and Amendment No. 2 on November 28, 2017), among UNIVAR USA
INC., a Washington corporation (the “Borrower”), UNIVAR INC., a Delaware
corporation (“Holdings”), the several banks and other financial institutions
from time to time party hereto (as further defined in Subsection 1.1, the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent (in such capacity
and as further defined in Subsection 1.1, the “Administrative Agent”) for the
Lenders hereunder and as collateral agent (in such capacity and as further
defined in Subsection 1.1, the “Collateral Agent”) for the Secured Parties (as
defined below).
W I T N E S S E T H:
WHEREAS, on the Amendment No. 2 Effective Date, this Agreement was amended
(prior to giving effect to such amendments, the “Original Credit Agreement”) to,
among other things, permit the borrowing and, if applicable, conversion of the
Term B-3 Loans as described herein to refinance in full the Term B-2 Loans and
the Euro Term B-1 Loans.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1

Definitions
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“ABL Intercreditor Agreement”: initially, the ABL Intercreditor Agreement (as
defined in the Existing Term Loan Agreement), as supplemented by the joinder
agreement, dated the Closing Date, among the Collateral Agent and the ABL
Representative; provided that upon written notice from the Borrower following
the Closing Date, such existing ABL Intercreditor Agreement shall be terminated
and the Collateral Agent shall enter into an ABL Intercreditor Agreement
substantially in the form of Exhibit J‑1 among the Collateral Agent, the ABL
Representative and one or more Collateral Representatives for holders of
Indebtedness permitted by this Agreement to be secured by the Collateral, with
such modifications thereto as the Collateral Agent may reasonably agree.
“ABL Representative”: initially, Bank of America, N.A., in its capacity as
collateral agent under the Senior ABL Agreement and the other Loan Documents (as
defined therein) and any other collateral agent or representative of the holders
of Senior ABL Obligations appointed as a representative for purposes related to
the administration of the security documents pursuant to the Senior ABL
Agreement, in such capacity as provided in the Senior ABL Agreement.
“ABR”: when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.
“Accelerated”: as defined in Subsection 9.1(e).
“Acceleration”: as defined in Subsection 9.1(e).
“Acceptable Discount”: as defined in Subsection 4.4(l)(iv)(2).
“Acceptable Prepayment Amount”: as defined in Subsection 4.4(l)(iv)(3).
“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(l)(iv)(2) substantially
in the form of Exhibit N or such other form as may be


-1-
    

--------------------------------------------------------------------------------





approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of Holdings.
“Acceptance Date”: as defined in Subsection 4.4(l)(iv)(2).
“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.
“Acquisition Indebtedness”: Indebtedness of (A) Holdings or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with, any acquisition of any assets (including Capital Stock), business or
Person, or any merger or consolidation of any Person with or into Holdings or
any Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into Holdings or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation).
“Additional Agent”: as defined in the Intercreditor Agreement.
“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by Holdings or a
Restricted Subsidiary or otherwise useful in a Related Business, and any capital
expenditures in respect of any property or assets already so used; (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
Holdings or another Restricted Subsidiary; or (iv) Capital Stock of any Person
that at such time is a Restricted Subsidiary acquired from a third party.
“Additional Incremental Lender”: as defined in Subsection 2.8(b).
“Additional Indebtedness”: as defined in the Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable.
“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the Term Loan Facilities Obligations, (y) secured by a Lien ranking
junior to the Lien securing the Term Loan Facilities Obligations or (z)
unsecured), including customary bridge financings, in each case issued or
incurred by Holdings or a Guarantor, the terms of which Indebtedness (i) do not
provide for a maturity date or weighted average life to maturity earlier than
the Term B-3 Loan Maturity Date or shorter than the remaining weighted average
life to maturity of the Term B-3 Loans, as the case may be (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Term B-3 Loan Maturity Date or the
remaining weighted average life to maturity of the Term B-3 Loans, as
applicable), (ii) to the extent such Indebtedness is subordinated, provide for
customary payment subordination to the Term Loan Facilities Obligations under
the Loan Documents as reasonably determined by Holdings in good faith and (iii)
do not provide for any mandatory repayment or redemption from the Net Cash
Proceeds of Asset Dispositions (other than any Asset Disposition in respect of
any assets, business or Person the acquisition of which was financed, all or in
part, with such Additional Obligations and the disposition of which was
contemplated by any definitive agreement in respect of such acquisition) or
Recovery Events or from Excess Cash Flow, to the extent the Net Cash Proceeds of
such Asset Disposition or Recovery Event or such Excess Cash Flow are required
to be applied to repay the Term B-3 Loans hereunder pursuant to
Subsection 4.4(e), on more than a ratable basis with the Term B-3 Loans (after
giving effect to any amendment in accordance with Subsection 11.1(d)(vi));
provided that (a) such Indebtedness shall not be secured by any Lien on any
asset of any Loan Party that does not also secure the Term Loan Facilities
Obligations, or be guaranteed by any Person other than the Borrower or


-2-
    

--------------------------------------------------------------------------------





Guarantors, and (b) if secured by Collateral, such Indebtedness (and all related
Obligations) shall be subject to the terms of the Intercreditor Agreement or an
Other Intercreditor Agreement.
“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage) issued or executed and delivered with
respect to any Additional Obligations or Rollover Indebtedness by any Loan
Party.
“Additional Specified Refinancing Lender”: as defined in Subsection 2.11(b).
“Additional Term B-3 Commitment”: with respect to the Additional Term B-3
Lender, its commitment to make Term B-3 Loans on the Amendment No. 2 Effective
Date in an amount equal to $2,283,500,000 minus the aggregate principal amount
of all Converted Term B-2 Loans.
“Additional Term B-3 Lender”: Bank of America, N.A., in its capacity as such.
“Adjustment Date”: each date on or after the last day of Holdings’ first full
fiscal quarter ended at least three months after the Amendment No. 2 Effective
Date that is the second Business Day following receipt by the Lenders of both
(a) the financial statements required to be delivered pursuant to Subsection
7.1(a) or Subsection 7.1(b), as applicable, for the most recently completed
fiscal period and (b) the related Compliance Certificate required to be
delivered pursuant to Subsection 7.2(a) with respect to such fiscal period.
“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.
“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth in Subsection 11.2(a), or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
“Affected Eurodollar Rate”: as defined in Subsection 4.7.
“Affected Loans”: as defined in Subsection 4.9.
“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Affiliate Transaction”: as defined in Subsection 8.5(a).
“Affiliated Debt Fund”: any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor and any Affiliate of Sponsor that is not
primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and
Sponsor and any Affiliate of Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither Holdings nor any of its
Subsidiaries directs or causes the direction of the investment policies of such
entity.
“Affiliated Lender”: any Lender that is (i) a Permitted Affiliated Assignee or
(ii) to the extent such Lender is the “beneficial owner” of at least 10.0% of
the total voting power of the Voting Stock of Holdings, any other Permitted
Holder.


-3-
    

--------------------------------------------------------------------------------





“Affiliated Lender Assignment and Assumption”: as defined in Subsection
11.6(h)(i)(1).
“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.
“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.
“Alternate Base Rate”: for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus 0.50%, (c) the LIBOR Rate plus 1.00% and (d) 1.00% per annum. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate or the LIBOR Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c) above, as the case may be, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Rate or the LIBOR Rate shall be effective on the effective date of
such change in the Base Rate, the Federal Funds Rate or the LIBOR Rate,
respectively.
“Amendment”: as defined in Subsection 8.3(c).
“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of January 19,
2017, by and among the Loan Parties, the Administrative Agent and the Amendment
No. 1 Consenting Lenders.
“Amendment No. 1 Consenting Lender”: each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender prior to the Amendment No. 1 Effective Date.
“Amendment No. 1 Effective Date”: has the meaning specified in Amendment No. 1.
“Amendment No. 2”: Amendment No. 2 to this Agreement, dated as of November 28,
2017, by and among the Loan Parties, the Administrative Agent, the Additional
Term B-3 Lender and the Amendment No. 2 Consenting Lenders.
“Amendment No. 2 Consenting Lender”: each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 2 executed by such
Lender prior to the Amendment No. 2 Effective Date.
“Amendment No. 2 Effective Date”: has the meaning specified in Amendment No. 2.
“Amendment Transactions”: the entry into Amendment No. 2 on the Amendment No. 2
Effective Date, the borrowings and/or conversions of the Term B-3 Loans and the
prepayment of the Non-Converted Term B-2 Loans and the Euro Term B-1 Loans and
the payment of fees and expenses in connection with each of the foregoing and
the related transactions in connection therewith.
“Applicable Discount”: as defined in Subsection 4.4(l)(iii)(2).
“Applicable Margin”: in respect of Term B-3 Loans during the period from the
Amendment No. 2 Effective Date until the first Adjustment Date thereafter, (i)
with respect to ABR Loans, 1.50% per annum, and (ii) with respect to Eurodollar
Loans, 2.50% per annum. The Applicable Margins with respect to Term B-3 Loans
will be adjusted on each Adjustment Date to the applicable rate per annum set
forth under the heading “Applicable Margin for Term B-3 Loans” on the Pricing
Grid which corresponds to the Consolidated Total Leverage Ratio determined from
the financial statements and Compliance Certificate relating to the end of the
fiscal quarter immediately preceding such Adjustment Date; provided that in the
event that the financial statements required to be delivered pursuant to
Subsection 7.1(a) or 7.1(b), as applicable, and the related Compliance
Certificate required to be delivered pursuant to Subsection 7.2(a), are not
delivered when due, then:


-4-
    

--------------------------------------------------------------------------------





(1)    if such financial statements and Compliance Certificate are delivered
after the date such financial statements and Compliance Certificate were
required to be delivered (without giving effect to any applicable cure period)
and the Applicable Margin increases from that previously in effect as a result
of the delivery of such financial statements, then the Applicable Margin in
respect of Term B-3 Loans during the period from the date upon which such
financial statements were required to be delivered (without giving effect to any
applicable cure period) until the date upon which they actually are delivered
shall, except as otherwise provided in clause (3) below, be the Applicable
Margin as so increased;
(2)    if such financial statements and Compliance Certificate are delivered
after the date such financial statements and Compliance Certificate were
required to be delivered and the Applicable Margin decreases from that
previously in effect as a result of the delivery of such financial statements,
then such decrease in the Applicable Margin shall not become applicable until
the date upon which the financial statements and Compliance Certificate actually
are delivered, and
(3)    if such financial statements and Compliance Certificate are not delivered
prior to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and Compliance Certificate were required to be delivered (after the expiration
of the applicable cure period) until two Business Days following the date upon
which they actually are delivered, the Applicable Margin with respect to the
Term B-3 Loans shall be those applicable prior to the first Adjustment Date (it
being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Subsection 9).
“Apollo”: Apollo Investment Corporation, Apollo Global Management, LLC, AIE
Eurolux S.àr.l. and any of their respective Affiliates.
“Approved Fund”: as defined in Subsection 11.6(b).
“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by Holdings or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction) other than (i) a disposition to Holdings or a Restricted
Subsidiary, (ii) a disposition in the ordinary course of business, (iii) a
disposition of Cash Equivalents, Investment Grade Securities or Temporary Cash
Investments, (iv) the sale or discount (with or without recourse, and on
customary or commercially reasonable terms) of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable for notes receivable, (v) any Restricted Payment
Transaction, (vi) a disposition that is governed by Subsection 8.7, (vii) any
Financing Disposition, (viii) any “fee in lieu” or other disposition of assets
to any Governmental Authority that continue in use by Holdings or any Restricted
Subsidiary, so long as Holdings or any Restricted Subsidiary may obtain title to
such assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by Holdings or any Restricted Subsidiary after the
Closing Date, including any sale/leaseback transaction or asset securitization,
(xi) any disposition arising from foreclosure, condemnation, eminent domain, or
similar action with respect to any property or other assets, or exercise of
termination rights under any lease, license, concession or other agreement, or
necessary or advisable (as determined by Holdings in good faith) in order to
consummate any acquisition of any Person, business or assets, or pursuant to
buy/sell arrangements under any joint venture or similar agreement or
arrangement, (xii) any disposition of Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary, (xiii) a disposition of Capital Stock
of a


-5-
    

--------------------------------------------------------------------------------





Restricted Subsidiary pursuant to an agreement or other obligation with or to a
Person (other than Holdings or a Restricted Subsidiary) from whom such
Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), entered into in connection with such acquisition, (xiv) a
disposition of not more than 5.0% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed $50.0 million, (xvi) the abandonment or other disposition of patents,
trademarks or other intellectual property that are, in the reasonable judgment
of Holdings, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and its Subsidiaries taken as a whole,
(xvii) any license, sublicense or other grant of rights in or to any trademark,
copyright, patent or other intellectual property or (xviii) any Exempt Sale and
Leaseback Transaction.
“Assignee”: as defined in Subsection 11.6(b)(i).
“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto or any other form (including documentation generated by
use of an electronic platform) approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking
products or services as may be requested by Holdings or any Restricted
Subsidiary (other than letters of credit and other than loans and advances.
except indebtedness arising from services described in clauses (a) through (c)
of this definition).
“Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.
“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).
“Base Rate”: means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Benefited Lender”: as defined in Subsection 11.7(a).


-6-
    

--------------------------------------------------------------------------------





“Board”: the Board of Governors of the Federal Reserve System.
“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body. Unless otherwise provided, “Board of Directors” means the
Board of Directors of Holdings.
“Borrower”: as defined in the Preamble hereto.
“Borrower Materials”: as defined in Subsection 11.2(e)
“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(l)(ii).
“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of a
voluntary prepayment of Term Loans at a specified range at a discount to par
pursuant to Subsection 4.4(l)(iii).
“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of a
voluntary prepayment of Term Loans at a discount to par pursuant to Subsection
4.4(l)(iv).
“Borrowing”: the borrowing of one Type of Loan of a single Tranche from all the
Lenders having Commitments or other commitments of the respective Tranche on a
given date (or resulting from a conversion or conversions on such date) having,
in the case of Eurodollar Loans, the same Interest Period.
“Borrowing Date”: any Business Day specified in a notice delivered pursuant to
Subsection 2.3 as a date on which the Borrower requests the Lenders to make
Loans hereunder.
“Broad Street”: Broad Street Principal Investments, L.L.C. and any of its
Affiliates.
“Business Day”: means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, means any such day that is also a London Banking Day; and
(b)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
means a TARGET Day.
“Canadian Subsidiary”: any Restricted Subsidiary of Holdings which is
incorporated or otherwise organized under the laws of Canada or any province or
territory thereof.
“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Capitalized Lease
Obligations) by Holdings and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of Holdings.


-7-
    

--------------------------------------------------------------------------------





“Capital Stock”: as to any Person, any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.
“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.
“Captive Insurance Subsidiary”: any Subsidiary of Holdings that is subject to
regulation as an insurance company (or any Subsidiary thereof).
“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the European Union or any agency or instrumentality of any thereof, (c)
time deposits, certificates of deposit or bankers’ acceptances of (i) any bank
or other institutional lender under this Agreement or any affiliate thereof or
(ii) any commercial bank having capital and surplus in excess of $500,000,000
(or the foreign currency equivalent thereof as of the date of such investment)
and the commercial paper of the holding company of which is rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or, if at such time neither is issuing ratings, a comparable rating of
another nationally recognized rating agency), (d) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c)(i) or (c)(ii)
above, (e) money market instruments, commercial paper or other short-term
obligations rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s (or, if at such time neither is issuing
ratings, a comparable rating of another nationally recognized rating agency),
(f) investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of
1940, as amended, (g) investments similar to any of the foregoing denominated in
foreign currencies approved by the Board of Directors, and (h) solely with
respect to any Captive Insurance Subsidiary, any investment that person is
permitted to make in accordance with applicable law.
“CD&R”: Clayton, Dubilier & Rice, LLC and any successor in interest thereto, and
any successor to its investment management business.
“CD&R Fund VIII”: Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, and any successor in interest thereto.
“CD&R Investors”: collectively, (i) CD&R Fund VIII, (ii) CD&R Friends & Family
Fund VIII, L.P., a Cayman Islands exempted limited partnership, and any
successor in interest thereto, and (iii) any Affiliate of any CD&R Investor
identified in clauses (i) and (ii) of this definition.
“Change in Law”: as defined in Subsection 4.11(a).
“Change of Control”: (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than one or more Permitted Holders or a
Parent Entity, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 50.0% of the
total voting power of the Voting Stock of Holdings; provided that (x) so long as
Holdings is a Subsidiary of any Parent Entity, no “person” shall be deemed to be
or become a “beneficial owner” of more than 50.0% of the total voting power of
the Voting Stock of Holdings unless such “person” shall be or become a
“beneficial owner” of more than 50.0% of the total voting power of the Voting
Stock of such Parent Entity and (y) any Voting Stock of which any Permitted
Holder is the “beneficial owner” shall not in any case be included in any Voting
Stock of which any such “person” is the “beneficial owner”; (ii) Holdings sells
or transfers, in one or a series of related transactions, all or substantially
all of the assets of Holdings and its Restricted Subsidiaries to, another Person
(other than one or more Permitted Holders) and any “person” (as defined in
clause (i) above), other than one or more Permitted Holders or any Parent
Entity, is or becomes the “beneficial owner” (as so defined), directly or
indirectly, of more than 50.0% of the total voting power of the Voting Stock of
the transferee Person in such sale or transfer of assets, as the case may be;


-8-
    

--------------------------------------------------------------------------------





provided that (x) so long as such transferee Person is a Subsidiary of a parent
Person, no “person” shall be deemed to be or become a “beneficial owner” of more
than 50.0% of the total voting power of the Voting Stock of such transferee
Person unless such “person” shall be or become a “beneficial owner” of more than
50.0% of the total voting power of the Voting Stock of such parent Person and
(y) any Voting Stock of which any Permitted Holder is the “beneficial owner”
shall not in any case be included in any Voting Stock of which any such “person”
is the beneficial owner; or (iii) Holdings shall cease to own, directly or
indirectly, 100.0% of the Capital Stock of the Borrower (or any Successor
Borrower); or (iv) a “Change of Control” as defined in the Senior Notes
Indenture (or any indenture or other agreement governing Refinancing
Indebtedness in respect of the Senior Notes, and in each case in an aggregate
principal amount equal to or greater than $150.0 million).
“Change of Control Offer”: as defined in Subsection 8.8(a).
“Claim”: as defined in Subsection 11.6(h)(iv).
“Closing Date”: the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waived.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Agent”: as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.
“Collateral Representative”: (i) if the Intercreditor Agreement is then in
effect, the Senior Priority Representative (as defined therein), (ii) the ABL
Collateral Representative or Term Loan Collateral Representative with respect to
the ABL Intercreditor (each as defined therein), as applicable and (iii) if any
Other Intercreditor Agreement is then in effect, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement and the Guarantee and
Collateral Agreement.
“Commitment”: as to any Lender, such Lender’s Term Loan Commitments or
Incremental Commitments, as the context requires.
“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group which includes Holdings and which is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(m) and (o) of the Code.
“Compliance Certificate”: as defined in Subsection 7.2(a).
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to Holdings on request); provided that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including Subsection 4.10, 4.11, 4.12 or


-9-
    

--------------------------------------------------------------------------------





11.5, than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender if such designating
Lender had not designated such Conduit Lender hereunder, (b) be deemed to have
any Commitment or (c) be designated if such designation would otherwise increase
the costs of any Facility to Holdings.
“Confidential Information Memorandum”: that certain Confidential Information
Memorandum furnished to the Lenders on or about June 2015.
“Consolidated Coverage Ratio”: as of any date of determination, the ratio of (i)
the aggregate amount of Consolidated EBITDA for the period of the most recent
four consecutive fiscal quarters ending prior to the date of such determination
for which consolidated financial statements of Holdings are available to (ii)
Consolidated Interest Expense for such four fiscal quarters; provided that
(1)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary has Incurred any Indebtedness or Holdings has issued any Designated
Preferred Stock that remains outstanding on such date of determination or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
is an Incurrence of Indebtedness or an issuance of Designated Preferred Stock of
Holdings, Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such
Indebtedness or Designated Preferred Stock as if such Indebtedness or Designated
Preferred Stock had been Incurred or issued, as applicable, on the first day of
such period (except that in making such computation, the amount of Indebtedness
under any revolving credit facility outstanding on the date of such calculation
shall be computed based on (A) the average daily balance of such Indebtedness
during such four fiscal quarters or such shorter period for which such facility
was outstanding or (B) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation),
(2)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness, or any Designated Preferred Stock of
Holdings, that is no longer outstanding on such date of determination (each, a
“Discharge”) or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio involves a Discharge of Indebtedness (in each case
other than Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been repaid with an equivalent permanent reduction in
commitments thereunder) or a Discharge of Designated Preferred Stock of
Holdings, Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness or Designated Preferred Stock, including with the proceeds
of such new Indebtedness or such new Designated Preferred Stock of Holdings, as
if such Discharge had occurred on the first day of such period,
(3)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business or designated any Restricted
Subsidiary as an Unrestricted Subsidiary (any such disposition or designation, a
“Sale”), the Consolidated


-10-
    

--------------------------------------------------------------------------------





EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period and Consolidated Interest
Expense for such period shall be reduced by an amount equal to (A) the
Consolidated Interest Expense attributable to any Indebtedness of Holdings or
any Restricted Subsidiary repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged with respect to Holdings and its continuing
Restricted Subsidiaries in connection with such Sale for such period (including,
but not limited to, through the assumption of such Indebtedness by another
Person) plus (B) if the Capital Stock of any Restricted Subsidiary is sold or
any Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
Consolidated Interest Expense for such period attributable to the Indebtedness
of such Restricted Subsidiary to the extent Holdings and its continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
Sale,
(4)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and
(5)    if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into Holdings or any Restricted
Subsidiary, and since the beginning of such period such Person shall have
Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by
Holdings or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period;
provided that (in the event that Holdings shall classify Indebtedness Incurred
on the date of determination as Incurred in part under Subsection 8.1(a) and in
part under Subsection 8.1(b), as provided in Subsection 8.1(c)(iii)) any such
pro forma calculation of Consolidated Interest Expense shall not give effect to
any such Incurrence of Indebtedness on the date of determination pursuant to
Subsection 8.1(b) (other than, if Holdings at its option has elected to
disregard Indebtedness being Incurred on the date of determination in part under
Subsection 8.1(a) for purposes of calculating the Consolidated Total Leverage
Ratio for Incurring Indebtedness on the date of determination in part under
Subsection 8.1(b)(x), Subsection 8.1(b)(x)) or to any Discharge of Indebtedness
from the proceeds of any such Incurrence pursuant to such Subsection 8.1(b)
(other than Subsection 8.1(b)(x), if the Incurrence of Indebtedness under
Subsection 8.1(b)(x) is being given effect to in the calculation of the
Consolidated Coverage Ratio).


-11-
    

--------------------------------------------------------------------------------





For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or a
Responsible Officer of Holdings; provided that with respect to cost savings or
synergies relating to any Sale, Purchase or other transaction, the related
actions are expected by Holdings to be taken no later than 18 months after the
date of determination. If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest expense on such Indebtedness shall
be calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Interest Rate
Agreement applicable to such Indebtedness). If any Indebtedness bears, at the
option of Holdings or a Restricted Subsidiary, a rate of interest based on a
prime or similar rate, a eurocurrency interbank offered rate or other fixed or
floating rate, and such Indebtedness is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated by applying such
optional rate as Holdings or such Restricted Subsidiary may designate. If any
Indebtedness that is being given pro forma effect was Incurred under a revolving
credit facility, the interest expense on such Indebtedness shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period. Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate determined in good faith by a responsible financial or
accounting officer of Holdings to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.
“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees, and to the extent not reflected in Consolidated
Interest Expense, costs of surety bonds in connection with financing activities,
(iii) depreciation, (iv) amortization (including but not limited to amortization
of goodwill and intangibles and amortization and write-off of financing costs),
(v) any non-cash charges or non-cash losses, (vi) any expenses or charges
related to any equity offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or incurred, and including any offering or
sale of Capital Stock to the extent the proceeds thereof were intended to be
contributed to the equity capital of Holdings or its Restricted Subsidiaries),
(vii) the amount of any loss attributable to non-controlling interests, (viii)
all deferred financing costs written off and premiums paid in connection with
any early extinguishment of Hedging Obligations or other derivative instruments,
(ix) any management, monitoring, consulting and advisory fees and related
expenses paid to any of the Sponsors or any of their respective Affiliates, (x)
interest and investment income, (xi) the amount of loss on any Financing
Disposition, and (xii) any costs or expenses pursuant to any management or
employee stock option or other equity-related plan, program or arrangement, or
other benefit plan, program or arrangement, or any equity subscription or
equityholder agreement, to the extent funded with cash proceeds contributed to
the capital of Holdings or an issuance of Capital Stock of Holdings (other than
Disqualified Stock) and excluded from the calculation set forth in Subsection
8.2(a)(3)(B), plus (y) the amount of net cost savings projected by Holdings in
good faith to be realized as the result of actions taken or to be taken on or
prior to the date that is 18 months after the Closing Date, or 18 months after
the consummation of any operational change, respectively (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions (which adjustments may be incremental to pro forma adjustments
made pursuant to the proviso to the definition of “Consolidated Coverage Ratio,”
“Consolidated Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”).
“Consolidated Interest Expense”: for any period, (i) the total interest expense
of Holdings and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of Holdings and
its Restricted Subsidiaries, including any such interest expense consisting of
(A) interest expense attributable to Capitalized Lease Obligations, (B)
amortization of debt discount, (C) interest in respect of Indebtedness of any
other Person that has been Guaranteed by Holdings or any Restricted Subsidiary,
but only to the extent that such interest is actually paid by Holdings or any
Restricted Subsidiary, (D) non-cash interest expense, (E) the interest portion
of any deferred payment obligation, and (F) commissions, discounts and other
fees and charges


-12-
    

--------------------------------------------------------------------------------





owed with respect to letters of credit and bankers’ acceptance financing, plus
(ii) Preferred Stock dividends paid in cash in respect of Disqualified Stock of
Holdings held by Persons other than Holdings or a Restricted Subsidiary or in
respect of Designated Preferred Stock of Holdings pursuant to Subsections
8.2(b)(xi)(A), minus (iii) to the extent otherwise included in such interest
expense referred to in clause (i) above, Special Purpose Financing Expense,
accretion or accrual of discounted liabilities not constituting Indebtedness,
expense resulting from discounting of Indebtedness in conjunction with
recapitalization or purchase accounting, and any “additional interest” in
respect of registration rights arrangements for any securities, amortization or
write-off of financing costs, in each case under clauses (i) through (iii) above
as determined on a Consolidated basis in accordance with GAAP; provided that
gross interest expense shall be determined after giving effect to any net
payments made or received by Holdings and its Restricted Subsidiaries with
respect to Interest Rate Agreements.
“Consolidated Net Income”: for any period, the net income (loss) of Holdings and
its Restricted Subsidiaries, determined on a Consolidated basis in accordance
with GAAP and before any reduction in respect of Preferred Stock dividends;
provided that, without duplication, there shall not be included in such
Consolidated Net Income:
(i)    any net income (loss) of any Unrestricted Subsidiary and (solely for
purposes of determining the amount available for Restricted Payments under
Section 8.2(a)(3)(A) and Excess Cash Flow), any net income (loss) of any Person
if such Person is not Holdings or a Restricted Subsidiary, except that (A)
Holdings’ or any Restricted Subsidiary’s net income of any such Person for such
period shall be increased by the aggregate amount actually distributed by such
Person during such period to Holdings or a Restricted Subsidiary as a dividend
or other distribution (subject, in the case of a dividend or other distribution
to a Restricted Subsidiary, to the limitations contained in clause (ii) below),
to the extent not already included therein, and (B) Holdings’ or any Restricted
Subsidiary’s equity in the net loss of such Person shall be included to the
extent of the aggregate Investment of Holdings or any of its Restricted
Subsidiaries in such Person,
(ii)    solely for purposes of determining the amount available for Restricted
Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net income
(loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of similar distributions by such Restricted
Subsidiary, directly or indirectly, to Holdings by operation of the terms of
such Restricted Subsidiary’s charter or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Restricted Subsidiary or its stockholders (other than (x) restrictions that have
been waived or otherwise released, (y) restrictions pursuant to this Agreement
or the other Loan Documents, and (z) restrictions in effect on the Closing Date
with respect to a Restricted Subsidiary and other restrictions with respect to
such Restricted Subsidiary that taken as a whole are not materially less
favorable to the Lenders than such restrictions in effect on the Closing Date as
determined by Holdings in good faith), except that (A) Holdings’ equity in the
net income of any such Restricted Subsidiary for such period shall be included
in such Consolidated Net Income up to the aggregate amount of any dividend or
distribution that was or that could have been made by such Restricted Subsidiary
during such period to Holdings or another Restricted Subsidiary (subject, in the
case of a dividend that could have been made to another Restricted Subsidiary,
to the limitation contained in this clause (ii)) and (B) the net loss of such
Restricted Subsidiary shall be included to the extent of the aggregate
Investment of Holdings or any of its other Restricted Subsidiaries in such
Restricted Subsidiary,
(iii)    (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of Holdings or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Board of Directors) and (y) any gain or loss realized upon the
disposal, abandonment or discontinuation of operations of Holdings or any
Restricted Subsidiary,
(iv)    any extraordinary, unusual or nonrecurring gain, loss or charge
(including fees, expenses and charges (or any amortization thereof) associated
with the Transactions, the Amendment Transactions or


-13-
    

--------------------------------------------------------------------------------





any acquisition, merger or consolidation, whether or not completed, after the
date hereof or any accounting change), any severance, relocation, consolidation,
closing, integration, facilities opening, business optimization, transition or
restructuring costs, charges or expenses, any signing, retention or completion
bonuses, and any costs associated with curtailments or modifications to pension
and post-retirement employee benefit plans,
(v)    the cumulative effect of a change in accounting principles,
(vi)    all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,
(vii)    any unrealized gains or losses in respect of Hedge Agreements,
(viii)    any unrealized foreign currency translation gains or losses, including
in respect of Indebtedness of any Person denominated in a currency other than
the functional currency of such Person,
(ix)    any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards,
(x)    to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation gains or losses, including in respect of
Indebtedness or other obligations of Holdings or any Restricted Subsidiary owing
to Holdings or any Restricted Subsidiary,
(xi)    any non-cash charge, expense or other impact attributable to application
of the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments), non-cash charges for deferred tax
valuation allowances and non-cash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP,
(xii)    expenses related to the conversion of various employee benefit programs
in connection with the IPO and non-cash compensation related expenses, and
(xiii)    to the extent covered by insurance and actually reimbursed (or
Holdings has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365-day period)), any expenses with respect to liability
or casualty events or business interruption,
provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xiii) shall also exclude the tax impact of any such item,
if applicable.
In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (iv) above in any determination
thereof, Holdings will deliver a certificate of a Responsible Officer to the
Administrative Agent promptly after the date on which Consolidated Net Income is
so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge. Notwithstanding the foregoing, for the
purpose of Subsection 8.2(a)(3)(A) only, there shall be excluded from
Consolidated Net Income, without duplication, any income consisting of
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to Holdings or a Restricted Subsidiary, and any income
consisting of return of capital, repayment or other proceeds from dispositions
or repayments of Investments consisting of Restricted Payments, in each case to
the extent such income would be included in Consolidated Net Income and such
related dividends, repayments, transfers, return of capital or other proceeds
are applied by Holdings to increase the amount of Restricted Payments permitted
under Subsection 8.2(a)(3)(C) or (D).


-14-
    

--------------------------------------------------------------------------------





“Consolidated Secured Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of Holdings and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(ii) the sum of (A) the amount of such Indebtedness consisting of Indebtedness
of a type referred to in, or Incurred pursuant to, Subsection 8.1(b)(ix) and (B)
Unrestricted Cash of Holdings and its Restricted Subsidiaries.
“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (i) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of Holdings are available, provided
that:
(1)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;
(2)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and
(3)    if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into Holdings or any Restricted
Subsidiary, and since the beginning of such period such Person shall have made
any Sale or Purchase that would have required an adjustment pursuant to clause
(1) or (2) above if made by Holdings or a Restricted Subsidiary since the
beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;
provided that, in the event that Holdings shall classify Indebtedness Incurred
on the date of determination as secured in part pursuant to clause (k)(1) of the
“Permitted Liens” definition in respect of Indebtedness Incurred pursuant to
Subsection 8.1(b)(i)(II) and clause (ii) of the definition of Maximum
Incremental Facilities Amount and in part pursuant to one or more other clauses
of the definition of Permitted Liens, as provided in clause (y) of the final
paragraph of such definition, any calculation of the Consolidated Secured
Leverage Ratio, including in the definition of “Maximum Incremental Facilities
Amount,” shall not include any such Indebtedness (and shall not give effect to
any Discharge of Indebtedness from the proceeds thereof) to the extent secured
pursuant to any such other clause of such definition.
For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of Holdings; provided that with
respect to cost savings or synergies relating to any Sale, Purchase or other
transaction, the related actions are expected by Holdings to be taken no later
than 18 months after the date of determination.


-15-
    

--------------------------------------------------------------------------------





“Consolidated Total Assets”: as of any date of determination, the total assets,
in each case reflected on the consolidated balance sheet of Holdings as at the
end of the most recently ended fiscal quarter of Holdings for which a balance
sheet is available, determined on a Consolidated basis in accordance with GAAP
(and, in the case of any determination relating to any Incurrence of
Indebtedness or Liens or any Investment, on a pro forma basis including any
property or assets being acquired in connection therewith).
“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of
Holdings and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts in respect of funded
letters of credit); Capitalized Lease Obligations; debt obligations evidenced by
bonds, debentures, notes or similar instruments; Disqualified Stock; and (in the
case of any Restricted Subsidiary that is not a Subsidiary Guarantor) Preferred
Stock, determined on a Consolidated basis in accordance with GAAP (excluding
items eliminated in Consolidation, and for the avoidance of doubt, excluding
Hedging Obligations) minus (ii) the sum of (A) the amount of such Indebtedness
consisting of Indebtedness of a type referred to in, or Incurred pursuant to,
Subsection 8.1(b)(ix) and (B) Unrestricted Cash of Holdings and its Restricted
Subsidiaries.
“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (i) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (ii) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of Holdings are available, provided that:
(1)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;
(2)    if, since the beginning of such period, Holdings or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and
(3)    if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into Holdings or any Restricted
Subsidiary, and since the beginning of such period such Person shall have made
any Sale or Purchase that would have required an adjustment pursuant to clause
(1) or (2) above if made by Holdings or a Restricted Subsidiary since the
beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;
provided that, for purposes of the foregoing calculation, in the event that
Holdings shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to Subsection 8.1(b)(x) (other than by reason of
subclause (2) of the proviso to such clause (x)) and in part pursuant to one or
more other clauses of Subsection 8.1(b) and/or (unless Holdings at its option
has elected to disregard Indebtedness being Incurred on the date of
determination in part pursuant to subclause (2) of the proviso to Subsection
8.1(b)(x) for purposes of calculating the Consolidated Coverage Ratio for
Incurring Indebtedness on the date of determination in part under Subsection
8.1(a)) pursuant to Subsection 8.1(a) (as provided in Subsections 8.1(c)(ii) and
(iii)), Consolidated Total Indebtedness


-16-
    

--------------------------------------------------------------------------------





shall not include any such Indebtedness Incurred pursuant to one or more such
other clauses of Subsection 8.1(b) and/or pursuant to Subsection 8.1(a), and
shall not give effect to any Discharge of any Indebtedness from the proceeds of
any such Indebtedness being disregarded for purposes of the calculation of the
Consolidated Total Leverage Ratio that otherwise would be included in
Consolidated Total Indebtedness.
For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of Holdings; provided that with
respect to cost savings or synergies relating to any Sale, Purchase or other
transaction, the related actions are expected by Holdings to be taken no later
than 18 months after the date of determination.
“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of Holdings on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.
“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of Holdings in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of Holdings or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.
“Contract Consideration”: as defined in the definition of “Excess Cash Flow.”
“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Contribution Amounts”: the aggregate amount of capital contributions applied by
Holdings to permit the Incurrence of Contribution Indebtedness pursuant to
Subsection 8.1(b)(xi).
“Contribution Indebtedness”: Indebtedness of Holdings or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by Holdings or any
Restricted Subsidiary) made to the capital of Holdings or such Restricted
Subsidiary after the Closing Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
Incurred within 180 days after the receipt of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of Holdings on the date of Incurrence thereof.
“Converted Term B-2 Loans”: with respect to any Amendment No. 2 Consenting
Lender that has indicated on its counterpart to Amendment No. 2 that it is
requesting to have its Term B-2 Loans converted to Term B-3 Loans, the entire
aggregate outstanding amount of the Term B-2 Loan held by such Amendment No. 2
Consenting Lender immediately prior to the Amendment No. 2 Effective Date (or
such lesser amount as notified to such Amendment No. 2 Consenting Lender by the
Administrative Agent prior to the Amendment No. 2 Effective Date).
“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.
“CVC”: CVC Capital Partners Limited.


-17-
    

--------------------------------------------------------------------------------





“CVC Investors”: any funds or limited partnerships managed or advised by CVC
Capital Partners Limited or any of its Affiliates or direct or indirect
Subsidiaries or any investors in such funds or limited partnerships (but
excluding, in each case, any portfolio companies in which such funds or limited
partnerships hold an investment and excluding, in each case, any funds or
entities managed or advised by CVC Credit Partners Holdings Limited or any of
its direct or indirect Subsidiaries engaged in the same or a similar business to
CVC Credit Partners Holdings Limited) who are investors in such funds or limited
partnerships as at the Closing Date, investing directly or indirectly in the
Company.
“Debt Financing”: the debt financing transactions contemplated under (a) the
Loan Documents, (b) the Senior ABL Facility and (c) the Senior Notes Documents,
in each case including any Interest Rate Agreements related thereto.
“Declined Excess Proceeds”: as defined in Subsection 8.4(b)(iii).
“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.
“Default Notice”: as defined in Subsection 9.1(e).
“Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.
“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).
“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Responsible Officer of Holdings,
setting forth the basis of such valuation.
“Designated Preferred Stock”: Preferred Stock of Holdings (other than
Disqualified Stock) or any Parent Entity that is issued after the Closing Date
for cash (other than to Holdings or a Restricted Subsidiary) and is so
designated as Designated Preferred Stock, pursuant to a certificate of a
Responsible Officer of Holdings; provided that the cash proceeds of such
issuance shall be excluded from the calculation set forth in Subsection
8.2(a)(3)(B).
“Designation Date”: as defined in Subsection 2.10(f).
“Discharge”: as defined in clause (2) of the definition of “Consolidated
Coverage Ratio.”
“Discount Prepayment Accepting Lender”: as defined in Subsection 4.4(l)(ii)(2).
“Discount Range”: as defined in Subsection 4.4(l)(iii)(1).
“Discount Range Prepayment Amount”: as defined in Subsection 4.4(l)(iii)(1).
“Discount Range Prepayment Notice”: a written notice of Borrower Solicitation of
Discount Range Prepayment Offers made pursuant to Subsection 4.4(l)
substantially in the form of Exhibit O.
“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit P, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date”: as defined in
Subsection 4.4(l)(iii)(1).


-18-
    

--------------------------------------------------------------------------------





“Discount Range Proration”: as defined in Subsection 4.4(l)(iii)(3).
“Discounted Prepayment Determination Date”: as defined in Subsection
4.4(l)(iv)(3).
“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, or
otherwise five Business Days following the receipt by each relevant Lender of
notice from the Administrative Agent in accordance with Subsection 4.4(l)(ii),
Subsection 4.4(l)(iii) or Subsection 4.4(l)(iv), as applicable unless a shorter
period is agreed to between Holdings and the Administrative Agent.
“Discounted Term Loan Prepayment”: as defined in Subsection 4.4(l)(i).
“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of Holdings, or one or more members of
the Board of Directors of a Parent Entity, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction. A member of
any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of Holdings or any
Parent Entity or any options, warrants or other rights in respect of such
Capital Stock.
“Disposition”: as defined in the definition of the term “Asset Disposition” in
this Subsection 1.1.
“Disqualified Lender”: (i) any competitor of Holdings and its Restricted
Subsidiaries that is in the same or a similar line of business as Holdings and
its Restricted Subsidiaries or any affiliate of such competitor and (ii) any
Persons designated in writing by Holdings or the Sponsors to the Administrative
Agent prior to the Closing Date.
“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is convertible or exchangeable for Indebtedness or Disqualified Stock or (iii)
is redeemable at the option of the holder thereof (other than following the
occurrence of a Change of Control or other similar event described under such
terms as a “change of control” or an Asset Disposition or other disposition), in
whole or in part, in each case on or prior to the Term B-3 Loan Maturity Date;
provided that Capital Stock issued to any employee benefit plan, or by any such
plan to any employees of Holdings or any Subsidiary, shall not constitute
Disqualified Stock solely because it may be required to be repurchased or
otherwise acquired or retired in order to satisfy applicable statutory or
regulatory obligations.
“Dollar Equivalent”: means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euro, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
Euro.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: any Restricted Subsidiary of Holdings other than a
Foreign Subsidiary.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


-19-
    

--------------------------------------------------------------------------------





“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“ECF Payment Date”: as defined in Subsection 4.4(e)(iii).
“ECF Prepayment Amount”: as defined in Subsection 4.4(e)(iii).
“EMU Legislation”: the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.
“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.
“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro”: the lawful currency of the Participating Member States introduced in
accordance with the EMU Legislation.
“Euro Term B-1 Loan”: all “Euro Term B-1Loans” (as defined in the Original
Credit Agreement) outstanding under this Agreement immediately prior to the
Amendment No. 2 Effective Date.
“European ABL Agreement”: the European ABL Facility Agreement, dated as of March
24, 2014, among Univar B.V., the other Subsidiaries of Holdings from time to
time party thereto, the Borrower, as guarantor, J.P. Morgan Europe Limited, as
administrative agent and collateral agent, and certain other parties thereto
from time to time; as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced. restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
European ABL Agreement or other credit agreements or otherwise, except to the
extent that such agreement, instrument or document expressly provides that it is
not intended to be and is not a European ABL Agreement). Any reference to the
European ABL Agreement hereunder shall be deemed a reference to each European
ABL Agreement then in existence.


-20-
    

--------------------------------------------------------------------------------





“European ABL Facility”: the collective reference to the European ABL Agreement,
any Credit Documents (as defined therein), any notes and letters of credit
issued pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original European ABL Agreement or one or more other credit agreements,
indentures (including the Indenture) or financing agreements or otherwise),
except to the extent that such agreement, instrument or document expressly
provides that it is not intended to be and is not a European ABL Facility.
Without limiting the generality of the foregoing, the term “European ABL
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of Holdings as additional borrowers or guarantors thereunder, (iii)
increasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder or (iv) otherwise altering the terms and conditions thereof.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the LIBOR Rate.
“Event of Default”: any of the events specified in Subsection 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
“Excess Cash Flow”: for any period, an amount equal to the excess of:
(a)    the sum, without duplication, of
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges to the extent
deducted in calculating such Consolidated Net Income and cash receipts to the
extent excluded in calculating such Consolidated Net Income (except to the
extent such cash receipts are attributable to revenue or other items that would
be included in calculating Consolidated Net Income for any prior period),
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising (x) from any acquisition or disposition of (a) any
business unit, division, line of business or Person or (b) any assets other than
in the ordinary course of business (each, an “ECF Acquisition” or “ECF
Disposition,” respectively) by Holdings and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any item from short-term to long-term
or vice versa),
(iv)    an amount equal to the aggregate net non-cash loss on Asset Dispositions
(or any Disposition specifically excluded from the definition of the term “Asset
Disposition”) by Holdings and the Restricted Subsidiaries during such period
(other than in the ordinary course of business) to the extent deducted in
calculating such Consolidated Net Income,
(v)    cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in calculating such Consolidated Net Income, and
(vi)    any extraordinary, unusual or nonrecurring cash gain, over


-21-
    

--------------------------------------------------------------------------------





(b)    the sum, without duplication, of
(i)    an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income,
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of Capital Expenditures either made in cash or accrued
during such period (provided that, whether any such Capital Expenditures shall
be deducted for the period in which cash payments for such Capital Expenditures
have been paid or the period in which such Capital Expenditures have been
accrued shall be at Holdings’ election; provided, further, that, in no case
shall any accrual of a Capital Expenditure which has previously been deducted
give rise to a subsequent deduction upon the making of such Capital Expenditure
in cash in the same or any subsequent period), except to the extent that such
Capital Expenditures were financed with the proceeds of long-term Indebtedness
of Holdings or the Restricted Subsidiaries (unless such Indebtedness has been
repaid),
(iii)    the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of Holdings and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Lease Obligations, (B) the amount of any repayment of Term Loans pursuant to
Subsection 2.2(b) and (C) the amount of a mandatory prepayment of Term Loans
pursuant to Subsection 4.4(e)(i) to the extent required due to an Asset
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but excluding (x) all other prepayments
of Loans and (y) all prepayments of revolving loans, to the extent there is not
an equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of long-term
Indebtedness of Holdings or the Restricted Subsidiaries,
(iv)    an amount equal to the aggregate net non-cash gain on Asset Dispositions
(or any Disposition specifically excluded from the definition of the term “Asset
Dispositions”) by Holdings and the Restricted Subsidiaries during such period
(other than in the ordinary course of business) to the extent included in
calculating such Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising (x) from any ECF Acquisition or ECF Disposition by
Holdings and the Restricted Subsidiaries completed during such period, (y) from
the application of purchase accounting or (z) as a result of the
reclassification from short-term to long-term or vice versa),
(vi)    payments by Holdings and the Restricted Subsidiaries during such period
in respect of long-term liabilities of Holdings and the Restricted Subsidiaries
other than Indebtedness, to the extent not already deducted in calculating
Consolidated Net Income,
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the aggregate amount of cash consideration paid by
Holdings and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions) made during such period constituting
“Permitted Investments” (other than Permitted Investments of the type described
in clause (iii) of the definition thereof and intercompany Investments by and
among Holdings and its Restricted Subsidiaries) or made pursuant to Subsection
8.2 to the extent that such Investments were financed with internally generated
cash flow of Holdings and the Restricted Subsidiaries,
(viii)    the amount of Restricted Payments (other than Investments) made in
cash during such period (on a consolidated basis) by Holdings and the Restricted
Subsidiaries pursuant to


-22-
    

--------------------------------------------------------------------------------





Subsection 8.2(b) (other than Subsection 8.2(b)(vi)), to the extent such
Restricted Payments were financed with internally generated cash flow of
Holdings and the Restricted Subsidiaries,
(ix)    the aggregate amount of expenditures actually made by Holdings and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income,
(xi)    at Holdings’ election, without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by Holdings or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Investments constituting “Permitted Investments” (other
than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among Holdings and its
Restricted Subsidiaries) or made pursuant to Subsection 8.2 or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of Holdings following the end of such period, provided that to
the extent the aggregate amount of internally generated cash actually utilized
to finance such Investments and Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,
(xii)    the amount of taxes (including penalties and interest) paid in cash or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in calculating such
Consolidated Net Income for such period,
(xiii)    cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in calculating such Consolidated Net Income; and
(xiv)    any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses and charges associated with the Transactions and any
acquisition, merger or consolidation after the Closing Date).
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.
“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value of property
or assets, received by Holdings as capital contributions to Holdings after the
Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of Capital Stock (other than Disqualified Stock) of Holdings, in
each case to the extent designated as an Excluded Contribution pursuant to a
certificate of a Responsible Officer of Holdings and not previously included in
the calculation set forth in Subsection 8.2(a)(3)(B)(x) for purposes of
determining whether a Restricted Payment may be made.
“Excluded Information”: as defined in Subsection 4.4(l)(i).
“Excluded Subsidiary”: at any date of determination, any Subsidiary of Holdings:
(a)    that is an Immaterial Subsidiary;


-23-
    

--------------------------------------------------------------------------------





(b)    that is prohibited by Requirement of Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing, or granting Liens to secure, the Term Loan
Facilities Obligations or if Guaranteeing, or granting Liens to secure, the Term
Loan Facilities Obligations would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received;
(c)    with respect to which Holdings and the Administrative Agent reasonably
agree that the burden or cost or other consequences of providing a guarantee of
the Term Loan Facilities Obligations shall be excessive in view of the benefits
to be obtained by the Lenders therefrom;
(d)    with respect to which the provision of such guarantee of the Term Loan
Facilities Obligations would result in material adverse tax consequences to
Holdings or one of its Subsidiaries (as reasonably determined by Holdings and
notified in writing to the Administrative Agent);
(e)    that is a Subsidiary of a Foreign Subsidiary;
(f)    that is a joint venture or Non-Wholly Owned Subsidiary;
(g)    that is an Unrestricted Subsidiary;
(h)    that is a Captive Insurance Subsidiary;
(i)    that is a Special Purpose Entity; or
(j)    that is a Subsidiary formed solely for the purpose of (x) becoming a
Parent Entity, or (y) merging with Holdings in connection with another
Subsidiary becoming a Parent Entity, in each case to the extent such entity
becomes a Parent Entity or is merged with Holdings within 60 days of the
formation thereof, or otherwise creating or forming a Parent Entity;
provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the
payment of the Senior Notes shall not be an Excluded Subsidiary.
Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of Holdings are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to Subsection 7.1 with respect to such period.
“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed: (i) by the jurisdiction under the laws of which such Agent
or Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political


-24-
    

--------------------------------------------------------------------------------





subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such Tax and such Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any Notes, and (b) any
Tax imposed by FATCA.
“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction (a)
in which the sale or transfer of property occurs within 180 days of the
acquisition of such property by Holdings or any of its Subsidiaries or (b) that
involves property with a book value of $100.0 million or less and is not part of
a series of related Sale and Leaseback Transactions involving property with an
aggregate value in excess of such amount and entered into with a single Person
or group of Persons. For purposes of the foregoing, “Sale and Leaseback
Transaction” means any arrangement with any Person providing for the leasing by
Holdings or any of its Subsidiaries of real or personal property that has been
or is to be sold or transferred by Holdings or any such Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of Holdings
or such Subsidiary.
“Existing Capitalized Lease Obligations”: Capitalized Lease Obligations of
Holdings and its Restricted Subsidiaries existing on the Closing Date.
“Existing Term Loan Agreement”: all obligations under the Fourth Amended and
Restated Credit Agreement, dated as of February 22, 2013, among Holdings, as
Borrower, the lending institutions from time to time parties thereto, Bank of
America, N.A., as Administrative Agent, and the other institutions from time to
time party thereto.
“Existing Term Loans”: as defined in Subsection 2.10(a).
“Existing Term Tranche”: as defined in Subsection 2.10(a).
“Extended Term Loans”: as defined in Subsection 2.10(a).
“Extended Term Tranche”: as defined in Subsection 2.10(a).
“Extending Lender”: as defined in Subsection 2.10(b).
“Extension”: as defined in Subsection 2.10(b).
“Extension”: as defined in Subsection 2.10(b).
“Extension Amendment”: as defined in Subsection 2.10(c).
“Extension Date”: as defined in Subsection 2.10(d).
“Extension Election”: as defined in Subsection 2.10(b).
“Extension of Credit”: as to any Lender, the making of a Loan.
“Extension Request”: as defined in Subsection 2.10(a).
“Extension Request Deadline”: as defined in Subsection 2.10(b).
“Extension Series”: all Extended Term Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins and
amortization schedule.


-25-
    

--------------------------------------------------------------------------------





“Facility”: each of (a) the Additional Term B-3 Commitments and the Extensions
of Credit made thereunder and the Term B-3 Loans, (b) the Incremental Term Loans
of the same Tranche (which, for the avoidance of doubt, shall include any
Incremental Dollar Term Loans and any Incremental Euro Term Loans), (c) any
Extended Term Loans of the same Extension Series and (d) any Specified
Refinancing Term Loans of the same Tranche, and collectively the “Facilities.”
“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of Holdings or the Board of Directors, whose determination shall be conclusive.
“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date
(and any amended or successor provisions that are substantively comparable), and
any regulations or other administrative authority promulgated thereunder, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
“Federal District Court”: as defined in Subsection 11.13(a).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter”: the Fee Letter, dated as of the Closing Date, between the Borrower
and the Administrative Agent.
“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets (a) by Holdings or
any Subsidiary thereof to or in favor of any Special Purpose Entity, or by any
Special Purpose Subsidiary, in each case in connection with the Incurrence by a
Special Purpose Entity of Indebtedness, or obligations to make payments to the
obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets or (b) by Holdings or any Subsidiary thereof to or in favor
of any Special Purpose Entity that is not a Special Purpose Subsidiary.
“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.
“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens applicable
to such Collateral which have priority over the respective Liens on such
Collateral created pursuant to the relevant Security Document (or, in the case
of Collateral constituting Pledged Stock (as defined in the Guarantee and
Collateral Agreement), Permitted Liens of the type described in clauses (a),
(k)(4) (other than subclause (z)), (l), (m), (n), (p)(1) and, solely with
respect to Permitted Liens described in the foregoing clauses, (o) of the
definition thereof)). For purposes of this definition, a Lien purported to be
created in any Collateral pursuant to any Security Document will be construed as
the “most senior Lien” to which such Collateral is subject, notwithstanding the
existence of a Permitted Lien on the Collateral that is pari passu with the Lien
on such Collateral, so long as such Permitted Lien is subject to the terms of
the ABL Intercreditor Agreement and the Intercreditor Agreement or an Other
Intercreditor Agreement.
“Fiscal Year”: any period of 12 consecutive months ending on December 31 of any
calendar year.


-26-
    

--------------------------------------------------------------------------------





“Fixed GAAP Date”: the Closing Date, provided that at any time after the Closing
Date, Holdings may by written notice to the Administrative Agent elect to change
the Fixed GAAP Date to be the date specified in such notice, and upon such
notice, the Fixed GAAP Date shall be such date for all periods beginning on and
after the date specified in such notice.
“Fixed GAAP Terms”: (a) the definitions of the terms “Capital Expenditures,”
“Capitalized Lease Obligation,” “Consolidated Coverage Ratio,” “Consolidated
EBITDA,” “Consolidated Interest Expense,” “Consolidated Net Income,”
“Consolidated Secured Indebtedness,” “Consolidated Secured Leverage Ratio,”
“Consolidated Total Assets,” “Consolidated Total Indebtedness,” “Consolidated
Total Leverage Ratio,” “Consolidated Working Capital,” “Consolidation,” “Excess
Cash Flow,” “Foreign Borrowing Base,” “Foreign Consolidated Total Assets,”
“Foreign Segment Consolidated Total Assets,” “Inventory,” “North American
Borrowing Base” or “Receivables,” (b) all defined terms in this Agreement to the
extent used in or relating to any of the foregoing definitions, and all ratios
and computations based on any of the foregoing definitions, and (c) any other
term or provision of this Agreement or the Loan Documents that, at Holdings’
election, may be specified by Holdings by written notice to the Administrative
Agent from time to time.
“Foreign Borrowing Base”: the sum of (1) 85% of the book value of Inventory of
Holdings’ Foreign Subsidiaries (other than Canadian Subsidiaries), (2) 85% of
the book value of Receivables of Holdings’ Foreign Subsidiaries (other than
Canadian Subsidiaries) and (3) cash, Cash Equivalents and Temporary Cash
Investments of Holdings’ Foreign Subsidiaries (other than Canadian Subsidiaries)
(in each case, determined as of the end of the most recently ended fiscal month
of Holdings for which internal consolidated financial statements of Holdings are
available, and, in the case of any determination relating to any Incurrence of
Indebtedness, on a pro forma basis including (x) any property or assets of a
type described above acquired since the end of such fiscal month and (y) any
property or assets of a type described above being acquired in connection
therewith).
“Foreign Consolidated Total Assets”: as of any date of determination, the sum of
the Foreign Segment Consolidated Total Assets of each Foreign Subsidiary
Reporting Segment.
“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.
“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by
Holdings or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.
“Foreign Segment Consolidated Total Assets”: with respect to each Foreign
Subsidiary Reporting Segment, as of any date of determination, total assets, in
each case reflected on the consolidated balance sheet of such Foreign Subsidiary
Reporting Segment as at the end of the most recently ended fiscal quarter of the
Company for which such a balance sheet is available, determined by consolidating
the accounts of each of the Subsidiaries within such Foreign Subsidiary
Reporting Segment in accordance with GAAP (and, in the case of any determination
relating to any Incurrence of Indebtedness or any Investment, on a pro forma
basis including any property or assets being acquired in connection therewith).
“Foreign Subsidiary”: any Subsidiary of Holdings (a) that is organized under the
laws of any jurisdiction outside of the United States of America and any
Subsidiary of such Foreign Subsidiary or (b) that is a Foreign Subsidiary
Holdco. Any subsidiary of Holdings which is organized and existing under the
laws of Puerto Rico or any other territory of the United States of America shall
be a Foreign Subsidiary.
“Foreign Subsidiary Holdco”: any Restricted Subsidiary of Holdings, so long as
such Restricted Subsidiary has no material assets other than securities or
indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof),
intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
thereof), and/or other assets


-27-
    

--------------------------------------------------------------------------------





incidental to an ownership interest in any such securities, indebtedness,
Contractual Obligations, intellectual property or Subsidiaries. Any Subsidiary
which is a Foreign Subsidiary Holdco that fails to meet the foregoing
requirements as of the last day of the period for which consolidated financial
statements of Holdings are available shall continue to be deemed a “Foreign
Subsidiary Holdco” hereunder until the date that is 60 days following the date
on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1 with respect to such period.
“Foreign Subsidiary Reporting Segment”: a group of Foreign Subsidiaries of
Holdings which Holdings treats as an operating segment in connection with its
internal financial reporting.
“Funded Debt”: all Indebtedness of Holdings and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of Holdings or any Restricted Subsidiary, to a date more than one year
from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of
Holdings, Indebtedness in respect of the Term Loans.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, Holdings may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and (b)
for prior periods, GAAP as defined in the first sentence of this definition. All
ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.
“Goldman”: Goldman, Sachs & Co. LLC, GSMP V Onshore US. Ltd., GSMP V Offshore
US. Ltd., GSMP V Institutional US, Ltd. and any of their respective Affiliates.
“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“GSO” means GSO Capital Partners LP, GSO COF Facility LLC and any of their
respective Affiliates.
“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit B hereto, as the same may be amended, supplemented, waived or
otherwise modified from time to time.
“Guarantor Subordinated Obligations”: with respect to a Guarantor, any
Indebtedness of such Guarantor (whether outstanding on the Closing Date or
thereafter Incurred) that is expressly subordinated in right of payment to the
obligations of such Subsidiary Guarantor under its Loan Party Guaranty pursuant
to a written agreement.


-28-
    

--------------------------------------------------------------------------------





“Guarantors”: the collective reference to Holdings and each Subsidiary
Guarantor; individually, a “Guarantor.”
“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.
“Hedging Obligations”: as to any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.
“Holdings”: Univar Inc., a Delaware corporation and any successor in interest
thereto.
“Identified Participating Lenders”: as defined in Subsection 4.4(l)(iii)(3).
“Identified Qualifying Lenders”: as defined in Subsection 4.4(l)(iv)(3).
“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.
“Immaterial Subsidiary”: any Subsidiary of Holdings (other than the Borrower)
designated as such in writing by Holdings to the Administrative Agent that (i)
(x) contributed 5.00% or less of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of Holdings are
available, and (y) had consolidated assets representing 5.00% or less of
Consolidated Total Assets as of the end of the most recently ended financial
period for which consolidated financial statements of Holdings are available;
and (ii) together with all other Immaterial Subsidiaries designated pursuant to
the preceding clause (i), (x) contributed 5.00% or less of Consolidated EBITDA
for the period of the most recent four consecutive fiscal quarters ending prior
to the date of such determination for which consolidated financial statements of
Holdings are available, and (y) had consolidated assets representing 5.00% or
less of Consolidated Total Assets as of the end of the most recently ended
financial period for which consolidated financial statements of Holdings are
available.
“Increase Supplement”: as defined in Subsection 2.8(c).
“Incremental Commitment Amendment”: as defined in Subsection 2.8(d).
“Incremental Commitments”: as defined in Subsection 2.8(a).
“Incremental Dollar Term Loan”: as defined in Subsection 2.8(d).
“Incremental Euro Term Loan”: as defined in Subsection 2.8(d).
“Incremental Indebtedness”: Indebtedness Incurred by Holdings pursuant to and in
accordance with Subsection 2.8.
“Incremental Lenders”: as defined in Subsection 2.8(b).
“Incremental Term Loans”: as defined in Subsection 2.8(d).
“Incremental Term Loan Commitments”: as defined in Subsection 2.8(a).
“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation,


-29-
    

--------------------------------------------------------------------------------





acquisition or otherwise) shall be deemed to be Incurred by such Subsidiary at
the time it becomes a Subsidiary. Accrual of interest, the accretion of accreted
value, the payment of interest in the form of additional Indebtedness, and the
payment of dividends on Capital Stock constituting Indebtedness in the form of
additional shares of the same class of Capital Stock, will be deemed not to be
an Incurrence of Indebtedness. Any Indebtedness issued at a discount (including
Indebtedness on which interest is payable through the issuance of additional
Indebtedness) shall be deemed Incurred at the time of original issuance of the
Indebtedness at the initial accreted amount thereof.
“Indebtedness”: with respect to any Person on any date of determination (without
duplication):
(i)    the principal of indebtedness of such Person for borrowed money;
(ii)    the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;
(iii)    all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed);
(iv)    all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto;
(v)    all Capitalized Lease Obligations of such Person;
(vi)    the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of Holdings other than a Subsidiary Guarantor) any Preferred Stock of
such Subsidiary, but excluding, in each case, any accrued dividends (the amount
of such obligation to be equal at any time to the maximum fixed involuntary
redemption, repayment or repurchase price for such Capital Stock, or if less (or
if such Capital Stock has no such fixed price), to the involuntary redemption,
repayment or repurchase price therefor calculated in accordance with the terms
thereof as if then redeemed, repaid or repurchased, and if such price is based
upon or measured by the fair market value of such Capital Stock, such fair
market value shall be as determined in good faith by senior management of
Holdings, the Board of Directors of Holdings or the Board of Directors of the
issuer of such Capital Stock);
(vii)    all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by Holdings) and (B) the amount of such Indebtedness of
such other Persons;
(viii)    all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person; and
(ix)    to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time).
The amount of Indebtedness of any Person at any date shall be determined as set
forth above or as otherwise provided for in this Agreement, or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.
“Indemnified Liabilities”: as defined in Subsection 11.5(d).


-30-
    

--------------------------------------------------------------------------------





“Indemnitee”: as defined in Subsection 11.5(d).
“Individual Lender Exposure”: of any Lender, at any time, the sum of the
aggregate principal amount of all Term Loans made by such Lender and then
outstanding.
“Initial Agreement”: as defined in Subsection 8.3(c).
“Initial Lien”: as defined in Subsection 8.6.
“Initial Term Loan”: as defined in the Original Credit Agreement.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: as defined in Subsection 5.9.
“Intercreditor Agreement”: an intercreditor agreement substantially in the form
of Exhibit J‑2 to be entered into as required by the terms hereof, as amended,
supplemented, waived or otherwise modified from time to time.
“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).
“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding, and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period; provided that the Amendment No. 2 Effective Date shall constitute an
Interest Payment Date for all Term Loans.
“Interest Period”: with respect to any Eurodollar Loan:
(a)    initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan, and ending one, two,
three or six months (or if agreed to by each affected Lender, 12 months or a
shorter period) thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and
(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan, and ending one, two, three
or six months (or if agreed to by each affected Lender, 12 months or a shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days (or such shorter period
as may be agreed by the Administrative Agent in its reasonable discretion) prior
to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


-31-
    

--------------------------------------------------------------------------------





(ii)    any Interest Period that would otherwise extend beyond the Maturity Date
shall (for all purposes other than Subsection 4.12) end on the Maturity Date;
and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.
“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.
“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, consultants, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.2
only, (i) “Investment” shall include the portion (proportionate to Holdings’
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary, provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (x) Holdings’ “Investment” in such Subsidiary at the time of such
redesignation less (y) the portion (proportionate to Holdings’ equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation, and (ii) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
(as determined in good faith by Holdings) at the time of such transfer and (iii)
for purposes of Subsection 8.2(a)(3)(C), the amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary shall be
the Fair Market Value of the Investment in such Unrestricted Subsidiary at the
time of such redesignation. Guarantees shall not be deemed to be Investments.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at Holdings’ option) by any dividend, distribution,
interest payment, return of capital, repayment or other amount or value received
in respect of such Investment; provided that to the extent that the amount of
Restricted Payments outstanding at any time pursuant to Subsection 8.2(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to Subsection 8.2(a).
“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.
“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.
“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among Holdings and its
Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii) above, which fund may
also hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.


-32-
    

--------------------------------------------------------------------------------





“Investors”: (i) the CD&R Investors, (ii) the CVC Investors, (iii) the Temasek
Investors, (iv) Goldman and (v) Parcom.
“IPO”: the initial public offering of Holdings’ common stock which closed on
June 23, 2015.
“Junior Capital”: collectively, any Indebtedness of any Parent Entity or
Holdings that (i) is not secured by any asset of Holdings or any Restricted
Subsidiary, (ii) is expressly subordinated to the prior payment in full of the
Term Loan Facilities Obligations hereunder on terms consistent with those for
senior subordinated high yield debt securities issued by U.S. companies
sponsored by the Sponsors (as determined in good faith by Holdings, which
determination shall be conclusive), (iii) has a final maturity date that is not
earlier than, and provides for no scheduled payments of principal prior to, the
date that is 91 days after the Term B-3 Loan Maturity Date (other than through
conversion or exchange of any such Indebtedness for Capital Stock (other than
Disqualified Stock) of Holdings, Capital Stock of any Parent Entity or any other
Junior Capital), (iv) has no mandatory redemption or prepayment obligations
other than obligations that are subject to the prior payment in full in cash of
the Term Loans and (v) does not require the payment of cash interest until the
date that is 91 days after the Term B-3 Loan Maturity Date.
“Junior Debt”: (i) the Senior Notes and Guarantees thereof (and Refinancing
Indebtedness in respect thereof Incurred pursuant to Subsection 8.1(b)(iii)) and
(ii) any Subordinated Obligations and Guarantor Subordinated Obligations.
“LCA Election”: as defined in Subsection 1.2(h).
“LCA Test Date”: as defined in Subsection 1.2(h).
“Lead Arrangers”: Bank of America, N.A., Goldman Sachs Lending Partners LLC,
Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Wells Fargo
Securities, LLC, HSBC Securities (USA) Inc., SunTrust Robinson Humphrey, Inc.,
Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Citigroup Global Markets
Inc., BMO Capital Markets Corp., U.S. Bank National Association and Credit
Suisse Securities (USA) LLC, as Joint Lead Arrangers.
“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans,
which refusal or failure is not cured within two Business Days after the date of
such refusal or failure, (b) the failure of any Lender (including any Agent in
its capacity as Lender) to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) a
Lender (including any Agent in its capacity as Lender) has notified Holdings or
the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within 10 Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations hereunder
(provided that such Lender Default pursuant to this clause (d) shall cease to be
a Lender Default upon receipt of such confirmation by the Administrative Agent)
or (e) an Agent or a Lender has admitted in writing that it is insolvent or such
Agent or Lender becomes subject to a Lender-Related Distress Event.
“Lender Joinder Agreement”: as defined in Subsection 2.8(c).
“Lender-Related Distress Event”: with respect to any Agent or Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Agent
or Lender or any person that directly or indirectly controls such Agent or
Lender by a Governmental Authority or an instrumentality


-33-
    

--------------------------------------------------------------------------------





thereof; provided, further, that the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to an
Agent or Lender or any person that directly or indirectly controls such Agent or
Lender under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation) shall not be a “Lender-Related
Distress Event” with respect to such Agent or Lender or any person that directly
or indirectly controls such Agent or Lender.
“Lenders”: the several lenders from time to time parties to this Agreement
together with, in the case of any such lender that is a bank or financial
institution, any affiliate of any such bank or financial institution through
which such bank or financial institution elects, by notice to the Administrative
Agent and Holdings, to make any Loans available to the Borrower, provided that
for all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to Subsection 11.1, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate, which shall
not be entitled to so vote or consent.
“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.
“LIBOR Rate”:
(a)    the rate per annum equal to the London Interbank Offered Rate (“LIBOR”)
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; or
(b)    for any rate calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;
provided that (i) in no event shall the LIBOR Rate be less than 0% and (ii) to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“LIBOR Successor Notice”: as defined in Section 4.7.
“LIBOR Successor Rate”: as defined in Section 4.7.


“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).


-34-
    

--------------------------------------------------------------------------------





“Limited Condition Acquisition”: any acquisition by one or more of Holdings and
its Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.
“Loan”: each Term B-2 Loan, Term B-3 Loan, Euro Term B-1 Loan, Incremental Term
Loan, Extended Term Loan or a Specified Refinancing Term Loan, as the context
shall require; collectively, the “Loans.”
“Loan Documents”: this Agreement, any Notes, the Guarantee and Collateral
Agreement, the Intercreditor Agreement (on and after the execution thereof), the
ABL Intercreditor Agreement, each Other Intercreditor Agreement (on and after
the execution thereof) and any other Security Documents, each as amended,
supplemented, waived or otherwise modified from time to time.
“Loan Parties”: Holdings, the Borrower and the Subsidiary Guarantors;
individually, a “Loan Party.”
“Loan Party Guaranty”: the guaranty of the Term Loan Facilities Obligations of
the Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement.
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
“Management Advances”: (1) loans or advances made to directors, management
members, officers, employees or consultants of any Parent Entity, Holdings or
any Restricted Subsidiary (x) in respect of travel, entertainment or
moving-related expenses incurred in the ordinary course of business, (y) in
respect of moving-related expenses incurred in connection with any closing or
consolidation of any facility, or (z) in the ordinary course of business and (in
the case of this clause (z)) not exceeding $50.0 million in the aggregate
outstanding at any time, (2) promissory notes of Management Investors acquired
in connection with the issuance of Management Stock to such Management
Investors, (3) Management Guarantees, or (4) other Guarantees of borrowings by
Management Investors in connection with the purchase of Management Stock, which
Guarantees are permitted under Subsection 8.1.
“Management Agreements”: collectively, (i) the Indemnification Agreement, dated
as of November 30, 2010, among Holdings, the Borrower, CD&R and certain of its
Affiliates, (ii) the Indemnification Agreement, dated as of November 30, 2010,
among Holdings, the Borrower and certain Affiliates of CVC, (iii) the Third
Amended and Restated Stockholders Agreement, among Holdings, CD&R, certain
Affiliates of CD&R and CVC, and certain other parties thereto, dated as of June
27, 2012 and (iv) any other agreement primarily providing for indemnification
and/or contribution for the benefit of any Permitted Holder in respect of
Liabilities resulting from, arising out of or in connection with, based upon or
relating to (a) any management consulting, financial advisory, financing,
underwriting or placement services or other investment banking activities, (b)
any offering of securities or other financing activity or arrangement of or by
any Parent Entity or any of its Subsidiaries or (c) any action or failure to act
of or by any Parent Entity or any of its Subsidiaries (or any of their
respective predecessors); in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
thereof and of this Agreement.
“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $30.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, Holdings or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving-related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $15.0 million in the aggregate
outstanding at any time.
“Management Indebtedness”: Indebtedness Incurred to (a) any Person other than a
Management Investor of up to an aggregate principal amount outstanding at any
time of $15.0 million, and (b) any Management Investor, in each case, to finance
the repurchase or other acquisition of Capital Stock of Holdings, any Restricted
Subsidiary


-35-
    

--------------------------------------------------------------------------------





or any Parent Entity (including any options, warrants or other rights in respect
thereof) from any Management Investor, which repurchase or other acquisition of
Capital Stock is permitted by Subsection 8.2.
“Management Investors”: the management members, officers, directors, employees
and other members of the management of any Parent Entity, Holdings or any of
their respective Subsidiaries, or family members or relatives of any of the
foregoing (provided that, solely for purposes of the definition of “Permitted
Holders,” such relatives shall include only those Persons who are or become
Management Investors in connection with estate planning for or inheritance from
other Management Investors, as determined in good faith by Holdings, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of
Holdings, any Restricted Subsidiary or any Parent Entity.
“Management Stock”: Capital Stock of Holdings, any Restricted Subsidiary or any
Parent Entity (including any options, warrants or other rights in respect
thereof) held by any of the Management Investors.
“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of capital stock of Holdings or any direct or indirect parent
company on the date of declaration of the relevant dividend multiplied by (ii)
the arithmetic mean of the closing prices per share of such capital stock on the
New York Stock Exchange (or, if the primary listing of such capital stock is on
another exchange, on such other exchange) for the 30 consecutive trading days
immediately preceding the date of declaration of such dividend.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Holdings and its
Restricted Subsidiaries taken as a whole, (b) the validity or enforceability as
to the Loan Parties (taken as a whole) party thereto of the Loan Documents taken
as a whole or (c) the rights or remedies of the Agents and the Lenders under the
Loan Documents, in each case taken as a whole.
“Material Subsidiaries”: Restricted Subsidiaries of Holdings constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S‑X.
“Materials of Environmental Concern”: any pollutants, contaminants, hazardous or
toxic substances or materials or wastes defined, listed, or regulated as such in
or under, or which may give rise to liability under, any applicable
Environmental Law, including gasoline, petroleum (including crude oil or any
fraction thereof), petroleum products or by-products, asbestos and
polychlorinated biphenyls.
“Maturity Date”: for the Term B-3 Loans, the Term B-3 Loan Maturity Date, for
any Extended Term Tranche the “Maturity Date” set forth in the applicable
Extension Amendment, for any Incremental Commitments the “Maturity Date” set
forth in the applicable Incremental Commitment Amendment, as the context may
require and for any Specified Refinancing Tranche the “Maturity Date” set forth
in the applicable Specified Refinancing Amendment.
“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) the greater of (x) $650,000,000 and (y) Consolidated EBITDA for the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of Holdings are
available plus (ii) all voluntary prepayments of the Term Loans prior to such
time (other than with the proceeds of long term indebtedness) plus (iii) an
additional amount if, on a pro forma basis, after giving effect to the
Incurrence of such additional amount and after giving effect to any acquisition
consummated in connection therewith and all other appropriate pro forma
adjustments (or on the date of the initial commitment to lend such additional
amount after giving pro forma effect to the Incurrence of the entire committed
amount of such additional amount), the Consolidated Secured Leverage Ratio shall
not exceed 4.25 to 1.00 (as set forth in an officer’s certificate of a
Responsible Officer of Holdings delivered to the Administrative Agent at the
time of such Incurrence, together with calculations demonstrating compliance
with such ratio (it being understood that for purposes of calculating the


-36-
    

--------------------------------------------------------------------------------





Consolidated Secured Leverage Ratio, any additional amount Incurred pursuant to
this clause (iii) shall be treated as if such amount is Consolidated Secured
Indebtedness, regardless of whether such amount is actually secured)).
“Minimum Exchange Tender Condition”: as defined in Subsection 2.9(b).
“Minimum Extension Condition”: as defined in Subsection 2.10(g).
“Moody’s”: Moody’s Investors Service, Inc., and its successors.
“Mortgaged Fee Properties”: the collective reference to each real property owned
in fee by the Loan Parties listed on Schedule 5.8 or required to be mortgaged as
Collateral pursuant to the requirements of Subsection 7.9, including the land
and all buildings, improvements, structures and fixtures now or subsequently
located thereon and owned by any such Loan Party.
“Mortgages”: each of the mortgages and deeds of trust, or similar security
instruments executed and delivered by any Loan Party to the Collateral Agent, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Available Cash”: from an Asset Disposition or Recovery Event means an
amount equal to the cash payments received (including any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or otherwise, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of
Indebtedness or other obligations relating to the properties or assets that are
the subject of such Asset Disposition or Recovery Event or received in any other
non-cash form) therefrom, in each case net of (i) all legal, title and recording
tax expenses, commissions and other fees and expenses incurred, and all Federal,
state, provincial, foreign and local taxes required to be paid or to be accrued
as a liability under GAAP, in each case, as a consequence of, or in respect of,
such Asset Disposition or Recovery Event (including as a consequence of any
transfer of funds in connection with the application thereof in accordance with
Subsection 8.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (other than Indebtedness secured by Liens that
are required by the express terms of this Agreement to be pari passu with or
junior to the Liens on the Collateral securing the Term Loan Facilities
Obligations) (x) that is secured by any assets subject to such Asset Disposition
or involved in such Recovery Event, in accordance with the terms of any Lien
upon such assets, or (y) that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition, or by applicable law, be repaid out
of the proceeds from such Asset Disposition or Recovery Event, including but not
limited to any payments required to be made to increase borrowing availability
under any revolving credit facility, (iii) all distributions and other payments
required to be made to minority interest holders in Subsidiaries or joint
ventures as a result of such Asset Disposition or Recovery Event, or to any
other Person (other than Holdings or a Restricted Subsidiary) owning a
beneficial interest in the assets disposed of in such Asset Disposition or
subject to such Recovery Event, (iv) any liabilities or obligations associated
with the assets disposed of in such Asset Disposition or involved in such
Recovery Event and retained, indemnified or insured by Holdings or any
Restricted Subsidiary after such Asset Disposition or Recovery Event, including
pension and other post-employment benefit liabilities, liabilities related to
environmental matters, and liabilities relating to any indemnification
obligations associated with such Asset Disposition or Recovery Event, (v) in the
case of an Asset Disposition, the amount of any purchase price or similar
adjustment (x) claimed by any Person to be owed by Holdings or any Restricted
Subsidiary, until such time as such claim shall have been settled or otherwise
finally resolved, or (y) paid or payable by Holdings or any Restricted
Subsidiary, in each case in respect of such Asset Disposition or (vi) in the
case of any Recovery Event, any amount thereof that constitutes or represents
reimbursement or compensation for any amount previously paid or to be paid by
Holdings or any of its Subsidiaries.
“Net Cash Proceeds”: with respect to any issuance or sale of any securities of
Holdings or any Subsidiary by Holdings or any Subsidiary, or any capital
contribution, or any Incurrence of Indebtedness, the cash proceeds of such
issuance, sale, contribution or Incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement


-37-
    

--------------------------------------------------------------------------------





agents’ fees, discounts or commissions and brokerage, consultant and other fees
actually incurred in connection with such issuance, sale, contribution or
Incurrence and net of all taxes paid or payable as a result, or in respect,
thereof.
“New York Courts”: as defined in Subsection 11.13(a).
“New York Supreme Court”: as defined in Subsection 11.13(a).
“Non-Converted Term B-2 Loan”: each Term B-2 Loan (or portion thereof) other
than a Converted Term B-2 Loan.
“Non-Consenting Lender”: as defined in Subsection 11.1(g).
“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.
“Non-Extending Lender”: as defined in Subsection 2.10(e).
“Non-Wholly Owned Subsidiary”: each Subsidiary that is not a Wholly Owned
Subsidiary.
“North American Borrowing Base”: the sum of (1) 85.0% of the book value of
Inventory of Holdings, its Domestic Subsidiaries and its Canadian Subsidiaries,
(2) 85.0% of the book value of Receivables of Holdings, its Domestic
Subsidiaries and its Canadian Subsidiaries, and (3) cash, Cash Equivalents and
Temporary Cash Investments of Holdings, its Domestic Subsidiaries and its
Canadian Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of Holdings for which internal consolidated
financial statements of Holdings are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).
“Note”: as defined in Subsection 2.2(a).
“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest and fees accruing on or after the filing of
any petition in bankruptcy or for reorganization relating to Holdings or any
Restricted Subsidiary whether or not a claim for post-filing interest or fees is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof.
“OFAC”: as defined in Subsection 5.21(b).
“Offered Amount”: as defined in Subsection 4.4(l)(iv)(1).
“Offered Discount”: as defined in Subsection 4.4(l)(iv)(1).
“OID”: as defined in Subsection 2.8(d).
“Original Credit Agreement”: as defined in the Preamble hereto.
“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws or
operating agreement (or the equivalent governing documents) of such Person.
“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to Holdings and the Collateral Agent.


-38-
    

--------------------------------------------------------------------------------





“Other Representatives”: Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Goldman Sachs Lending Partners LLC, Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Wells Fargo Securities, LLC, HSBC Securities (USA) Inc.,
SunTrust Robinson Humphrey, Inc., Morgan Stanley Senior Funding, Inc., Barclays
Bank PLC, Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC,
in their capacities as Joint Lead Arrangers and Joint Bookrunners.
“Outstanding Amount”: with respect to the Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments thereof occurring on such
date.
“Parcom” means Parcom Buy Out Fund II B.V. and any of its Affiliates.
“Parent Entity”: any Other Parent and any other Person that is a Subsidiary of
any Other Parent and of which Holdings is a Subsidiary. As used herein, “Other
Parent” means a Person of which Holdings becomes a Subsidiary after the Closing
Date that is designated by Holdings as an “Other Parent” and solely for so long
as Holdings remains a Subsidiary of such Person, provided that either (x)
immediately after Holdings first becomes a Subsidiary of such Person, more than
50.0% of the Voting Stock of such Person shall be held by one or more Persons
that held more than 50.0% of the Voting Stock of Holdings or a Parent Entity of
Holdings immediately prior to Holdings first becoming such Subsidiary or (y)
such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of
Holdings first becoming a Subsidiary of such Person. Holdings shall not in any
event be deemed to be a “Parent Entity.”
“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent Entity in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of Holdings or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent Entity in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of Holdings or any
Subsidiary thereof, (iii) indemnification obligations of any Parent Entity owing
to directors, officers, employees or other Persons under its charter or by-laws
or pursuant to written agreements with or for the benefit of any such Person
(including pursuant to certain Management Agreements), or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent Entity incurred in the
ordinary course of business, and (v) fees and expenses incurred by any Parent
Entity in connection with any offering of Capital Stock or Indebtedness, (w)
which offering is not completed, or (x) where the net proceeds of such offering
are intended to be received by or contributed or loaned to Holdings or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent Entity shall cause the amount of such
expenses to be repaid to Holdings or the relevant Restricted Subsidiary out of
the proceeds of such offering promptly if completed.
“Pari Passu Indebtedness”: Indebtedness with a Lien on the Collateral ranking
pari passu with the Liens securing the Term Loan Facilities Obligations.
“Participant”: as defined in Subsection 11.6(c).
“Participant Register”: as defined in Subsection 11.6(b)(v).
“Participating Lender”: as defined in Subsection 4.4(l)(iii)(2).


-39-
    

--------------------------------------------------------------------------------





“Participating Member State”: each state so described in any EMU Legislation.
“Patriot Act”: as defined in Subsection 11.18.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).
“Permitted Affiliated Assignee”: the Sponsors, any investment fund managed or
controlled by any Sponsor and any special purpose vehicle established by any
Sponsor or by one or more of such investment funds.
“Permitted Debt Exchange”: as defined in Subsection 2.9(a).
“Permitted Debt Exchange Notes”: as defined in Subsection 2.9(a).
“Permitted Debt Exchange Offer”: as defined in Subsection 2.9(a).
“Permitted Holders”: any of the following: (i) any of the Investors; (ii) any of
the Management Investors, CD&R, CVC and their respective Affiliates; (iii) any
investment fund or vehicle managed, sponsored or advised by CD&R, CVC, or any
Affiliate thereof, and any Affiliate of or successor to any such investment fund
or vehicle; (iv) any limited or general partners of, or other investors in, any
CD&R Investor, CVC Investor or any Affiliate thereof, or any such investment
fund or vehicle; and (v) any Person acting in the capacity of an underwriter
(solely to the extent that and for so long as such Person is acting in such
capacity) in connection with a public or private offering of Capital Stock of
any Parent Entity or Holdings. In addition, any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date) whose status as a “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date) constitutes or results
in a Change of Control in respect of which Holdings makes a Change of Control
Offer pursuant to Subsection 8.8(a) (whether or not in connection with any
repayment or repurchase of Indebtedness outstanding pursuant to Junior Debt),
together with its Affiliates, shall thereafter constitute Permitted Holders.
“Permitted Investment”: an Investment by Holdings or any Restricted Subsidiary
in, or consisting of, any of the following:
(i)    a Restricted Subsidiary, Holdings, or a Person that will, upon the making
of such Investment, become a Restricted Subsidiary (and any Investment held by
such Person that was not acquired by such Person in contemplation of so becoming
a Restricted Subsidiary);
(ii)    another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, Holdings or a Restricted
Subsidiary (and, in each case, any Investment held by such other Person that was
not acquired by such Person in contemplation of such merger, consolidation or
transfer);
(iii)    Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;
(iv)    receivables owing to Holdings or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;
(v)    any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with Subsection 8.4;
(vi)    securities or other Investments received in settlement of debts created
in the ordinary course of business and owing to, or of other claims asserted by,
Holdings or any Restricted Subsidiary, or as a result of foreclosure, perfection
or enforcement of any Lien, or in satisfaction of judgments, including in
connection with any bankruptcy proceeding or other reorganization of another
Person;


-40-
    

--------------------------------------------------------------------------------





(vii)    Investments in existence or made pursuant to legally binding written
commitments in existence on the Closing Date and set forth on Schedule 1.1(f),
and in each case any extension, modification, replacement, reinvestment or
renewal thereof; provided that the amount of any such Investment may be
increased in such extension, modification, replacement, reinvestment or renewal
only (x) as required by the terms of such Investment or binding commitment as in
existence on the Closing Date or (y) as otherwise permitted by this Agreement;
(viii)    Currency Agreements, Interest Rate Agreements, Commodities Agreements
and related Hedging Obligations, which obligations are Incurred in compliance
with Subsection 8.1;
(ix)    pledges or deposits (x) with respect to leases or utilities provided to
third parties in the ordinary course of business or (y) otherwise described in
the definition of “Permitted Liens” or made in connection with Liens permitted
under Subsection 8.6;
(x)    (1) Investments in or by any Special Purpose Subsidiary, or in connection
with a Financing Disposition by, to, in or in favor of any Special Purpose
Entity, including Investments of funds held in accounts permitted or required by
the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by Holdings or any Parent
Entity, provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to Holdings;
(xi)    bonds secured by assets leased to and operated by Holdings or any
Restricted Subsidiary that were issued in connection with the financing of such
assets so long as Holdings or any Restricted Subsidiary may obtain title to such
assets at any time by paying a nominal fee, canceling such bonds and terminating
the transaction;
(xii)    [reserved];
(xiii)    any Investment to the extent made using Capital Stock of Holdings
(other than Disqualified Stock), Capital Stock of any Parent Entity or Junior
Capital as consideration;
(xiv)    Management Advances;
(xv)    Investments in Related Businesses in an aggregate amount outstanding at
any time not to exceed an amount equal to the greater of $500.0 million and
8.50% of Consolidated Total Assets;
(xvi)    any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Subsection 8.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix)
and (x) therein), including any Investment pursuant to any transaction described
in Subsection 8.5(b)(ii) (whether or not any Person party thereto is at any time
an Affiliate of Holdings);
(xvii)    any Investment by any Captive Insurance Subsidiary in connection with
the provision of insurance to Holdings or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable; and
(xviii)    other Investments in an aggregate amount outstanding at any time not
to exceed an amount equal to the greater of $500.0 million and 8.50% of
Consolidated Total Assets.
If any Investment pursuant to clause (xv) or (xviii) above, or Subsection
8.2(b)(vi), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter (A) becomes a Restricted Subsidiary or (B)
is merged or consolidated into, or transfers or conveys all or substantially all
of its assets to, or is liquidated into,


-41-
    

--------------------------------------------------------------------------------





Holdings or a Restricted Subsidiary, then such Investment shall thereafter be
deemed to have been made pursuant to clause (i) or (ii) above, respectively, and
not clause (xv) or (xviii) above, or Subsection 8.2(b)(vi), as applicable.
“Permitted Liens”:
(a)    Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on Holdings and its Restricted
Subsidiaries, taken as a whole, or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of Holdings or a Subsidiary thereof, as the case may be, in
accordance with GAAP;
(b)    Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business in respect of obligations that
are not overdue for a period of more than 60 days or that are bonded or that are
being contested in good faith and by appropriate proceedings;
(c)    pledges, deposits or Liens in connection with workers’ compensation,
professional liability insurance, insurance programs, unemployment insurance and
other social security and other similar legislation or other insurance-related
obligations (including pledges or deposits securing liability to insurance
carriers under insurance or self-insurance arrangements);
(d)    pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;
(e)    easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of Holdings and
its Restricted Subsidiaries, taken as a whole;
(f)    Liens existing on, or provided for under written arrangements existing
on, the Closing Date and set forth on Schedule 1.1(e), or (in the case of any
such Liens securing Indebtedness of Holdings or any of its Subsidiaries existing
or arising under written arrangements existing on the Closing Date) securing any
Refinancing Indebtedness in respect of such Indebtedness (other than
Indebtedness Incurred under Subsection 8.1(b)(i) and secured under clause (k)(1)
of this definition), so long as the Lien securing such Refinancing Indebtedness
is limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in


-42-
    

--------------------------------------------------------------------------------





respect thereof) that secured (or under such written arrangements could secure)
the original Indebtedness;
(g)    (i) mortgages, liens, security interests, restrictions, encumbrances or
any other matters of record that have been placed by any developer, landlord or
other third party on property over which Holdings or any Restricted Subsidiary
of Holdings has easement rights or on any leased property and subordination or
similar agreements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any real property;
(h)    Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Bank Products Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with Subsection 8.1;
(i)    Liens arising out of judgments, decrees, orders or awards in respect of
which Holdings or any Restricted Subsidiary shall in good faith be prosecuting
an appeal or proceedings for review, which appeal or proceedings shall not have
been finally terminated, or if the period within which such appeal or
proceedings may be initiated shall not have expired;
(j)    leases, subleases, licenses or sublicenses to or from third parties;
(k)    Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (1) Indebtedness Incurred in compliance with
Subsection 8.1(b)(i); provided, that any Liens on Collateral securing Permitted
Debt Exchange Notes, Rollover Indebtedness or Additional Obligation (or any
Refinancing Indebtedness in respect of any of the foregoing) shall be subject to
the Intercreditor Agreement or an Other Intercreditor Agreement, as applicable,
(2) Indebtedness Incurred in compliance with clauses (b)(iv), (b)(v), (b)(vii),
(b)(viii), (b)(xv) or clauses (b)(iii)(B) and (C) of Subsection 8.1 (other than
Refinancing Indebtedness Incurred in respect of Indebtedness described in
Subsections 8.1(a)), (3) any Indebtedness Incurred in compliance with Subsection
8.1(b)(xiii), provided that any Liens securing such Indebtedness shall rank
junior to the Liens securing the Term Loan Facilities Obligations and shall be
subject to the Intercreditor Agreement or an Other Intercreditor Agreement, as
applicable, (4) (A) Acquisition Indebtedness Incurred in compliance with
Subsection 8.1(b)(x) or (xi), provided that (x) such Liens are limited to all or
part of the same property or assets, including Capital Stock (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof, or
replacements of any thereof) acquired, or of any Person acquired or merged or
consolidated with or into Holdings or any Restricted Subsidiary, in any
transaction to which such Acquisition Indebtedness relates, (y) on the date of
the Incurrence of such Indebtedness after giving effect to such Incurrence, the
Consolidated Secured Leverage Ratio would equal or be less than the Consolidated
Secured Leverage Ratio immediately prior to giving effect thereto or (z) such
Liens rank junior to the Liens securing the Term Loan Facilities Obligations and
shall be subject to the Intercreditor Agreement or an Other Intercreditor
Agreement, as applicable, or (B)


-43-
    

--------------------------------------------------------------------------------





any Refinancing Indebtedness Incurred in respect thereof, (5) Indebtedness of
any Restricted Subsidiary that is not a Subsidiary Guarantor (limited, in the
case of this clause (k)(6), to Liens on any of the property and assets of any
Restricted Subsidiary that is not a Subsidiary Guarantor) and (6) obligations in
respect of Management Advances or Management Guarantees, in each case under the
foregoing clauses (1) through (7) including Liens securing any Guarantee of any
thereof;
(l)    Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of Holdings (or at the time Holdings or a Restricted
Subsidiary acquires such property or assets, including any acquisition by means
of a merger or consolidation with or into Holdings or any Restricted
Subsidiary); provided, however, that such Liens are not created in connection
with, or in contemplation of, such other Person becoming such a Subsidiary (or
such acquisition of such property or assets), and that such Liens are limited to
all or part of the same property or assets (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof) that secured (or,
under the written arrangements under which such Liens arose, could secure) the
obligations to which such Liens relate; provided, further, that for purposes of
this clause (l), if a Person other than Holdings is the Successor Borrower with
respect thereto, any Subsidiary thereof shall be deemed to become a Subsidiary
of Holdings, and any property or assets of such Person or any such Subsidiary
shall be deemed acquired by Holdings or a Restricted Subsidiary, as the case may
be, when such Person becomes such Successor Borrower;
(m)    Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;
(n)    any encumbrance or restriction (including, but not limited to, pursuant
to put and call agreements or buy/sell arrangements) with respect to Capital
Stock of any joint venture or similar arrangement pursuant to any joint venture
or similar agreement;
(o)    Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness (other than any Indebtedness described in clause (k)(1) above
of this definition) secured by, or securing any refinancing, refunding,
extension, renewal or replacement (in whole or in part) of any other obligation
secured by, any other Permitted Liens, provided that any such new Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the obligations to which such Liens relate;
(p)    Liens (1) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, including Liens arising under or by
reason of the Perishable Agricultural Commodities Act of 1930, as amended from
time to time, (2) on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets, (3) on
receivables (including related rights), (4) on cash set aside at the


-44-
    

--------------------------------------------------------------------------------





time of the Incurrence of any Indebtedness or government securities purchased
with such cash, in either case to the extent that such cash or government
securities prefund the payment of interest on such Indebtedness and are held in
an escrow account or similar arrangement to be applied for such purpose, (5)
securing or arising by reason of any netting or set-off arrangement entered into
in the ordinary course of banking or other trading activities (including in
connection with purchase orders and other agreements with customers), (6) in
favor of Holdings or any Subsidiary (other than Liens on property or assets of
Holdings or any Subsidiary Guarantor in favor of any Subsidiary that is not a
Subsidiary Guarantor), (7) arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business, (8) on inventory or other goods and proceeds
securing obligations in respect of bankers’ acceptances issued or created to
facilitate the purchase, shipment or storage of such inventory or other goods,
(9) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft, cash pooling or similar obligations incurred in the ordinary course
of business, (10) attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business, or (11) arising in connection with
repurchase agreements permitted under Subsection 8.1 on assets that are the
subject of such repurchase agreements;
(q)    other Liens securing Indebtedness or other obligations that in the
aggregate do not exceed an amount equal to the greater of $400.0 million and
7.0% of Consolidated Total Assets at the time of Incurrence of such Indebtedness
or other obligations; and
(r)    Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) or other obligations of, or in favor of, any Special Purpose
Entity, or in connection with a Special Purpose Financing or otherwise, Incurred
pursuant to clause (b)(ix) of Section 8.1.
For purposes of determining compliance with this definition, (w) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (x) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, Holdings shall,
in its sole discretion, classify or reclassify such Lien (or any portion
thereof) in any manner that complies with this definition, (y) in the event that
a portion of Indebtedness secured by a Lien could be classified as secured in
part pursuant to clause (k)(1) above in respect of Indebtedness Incurred
pursuant to Subsection 8.1(b)(i)(II) and clause (ii) of the definition of
Maximum Incremental Facilities Amount (giving effect to the Incurrence of such
portion of such Indebtedness), Holdings, in its sole discretion, may classify
such portion of such Indebtedness (and any Obligations in respect thereof) as
having been secured pursuant to clause (k)(1) above in respect of Indebtedness
Incurred pursuant to Subsection 8.1(b)(i)(II) and clause (ii) of the definition
of Maximum Incremental Facilities Amount and the remainder of the Indebtedness
as having been secured pursuant to one or more of the other clauses of this
definition and (z) if any Liens securing Indebtedness are Incurred to refinance
Liens securing Indebtedness initially Incurred in reliance on a basket measured
by reference to a percentage of Consolidated Total Assets at the time of
incurrence, and such refinancing would cause the percentage of Consolidated
Total Assets restriction to be exceeded if calculated based on the Consolidated
Total Assets on the date of such refinancing, such percentage of Consolidated
Total Assets restriction shall not be deemed to be exceeded so long as the
principal amount of such Indebtedness secured by such Liens does not exceed the
principal amount of such Indebtedness secured by such Liens being refinanced,
plus the aggregate amount of fees, underwriting discounts, premiums and


-45-
    

--------------------------------------------------------------------------------





other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing.
“Permitted Payment”: as defined in Subsection 8.2(b).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Holdings or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.
“Platform”: Intralinks, SyndTrak Online or any other similar electronic
distribution system.
“Preferred Stock”: as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over Capital Stock of any other class of such
corporation or company.
“Prepayment Date”: as defined in Subsection 4.4(h).
“Pricing Grid”: with respect to the Term B-3 Loans:
Consolidated Total Leverage Ratio
Applicable Margin for Eurodollar Term B-3 Loans
Applicable Margin for ABR Term B-3 Loans
Greater than 4.00 to 1.00
2.50%
1.50%
Less than or equal to 4.00 to 1.00
2.25%
1.25%



“Projections”: those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facility and provided to the Lenders on or about June 2015.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender”: as defined in Subsection 11.2(e).
“Purchase”: as defined in clause (4) of the definition of “Consolidated Coverage
Ratio.”
“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.
“Qualifying Lender”: as defined in Subsection 4.4(l)(iv)(3).
“Rating Agency”: Moody’s or S&P or, if Moody’s or S&P or both shall not make a
rating on the Term Loans publicly available, a nationally recognized statistical
rating agency or agencies, as the case may be, selected by Holdings which shall
be substituted for Moody’s or S&P or both, as the case may be.
“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.


-46-
    

--------------------------------------------------------------------------------





“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings or any Restricted Subsidiary constituting Collateral giving rise to Net
Available Cash to Holdings or such Restricted Subsidiary, as the case may be, in
excess of $25.0 million, to the extent that such settlement or payment does not
constitute reimbursement or compensation for amounts previously paid by Holdings
or any Restricted Subsidiary in respect of such casualty or condemnation.
“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.
“Refinancing Agreement”: as defined in Subsection 8.3(c).
“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance
Indebtedness Incurred pursuant to this Agreement and the Loan Documents, the
Senior Notes and any Indebtedness (or unutilized commitment in respect of
Indebtedness) existing on the Closing Date and set forth on Schedule 8.1 or
Incurred (or established) in compliance with this Agreement (including
Indebtedness of Holdings that refinances Indebtedness of any Restricted
Subsidiary (to the extent permitted in this Agreement) and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of another Restricted
Subsidiary) including Indebtedness that refinances Refinancing Indebtedness, and
Indebtedness Incurred pursuant to a commitment that refinances any Indebtedness
or unutilized commitment; provided that (1) if the Indebtedness being refinanced
is Subordinated Obligations or Guarantor Subordinated Obligations, the
Refinancing Indebtedness (x) has a final Stated Maturity at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the final
Stated Maturity of the Indebtedness being refinanced (or, if shorter, the
Maturity Date of the Term B-3 Loans), (y) has a weighted average life to
maturity at the time such Refinancing Indebtedness is Incurred that is equal to
or longer than the remaining weighted average life to maturity of the
Indebtedness being refinanced (or, if shorter, the remaining weighted average
life to maturity of the Term B-3 Loans) and (z) if an Event of Default under
Subsection 9.1(a) or (f) is continuing, is subordinated in right of payment to
the Term Loan Facilities Obligations to the same extent as the Indebtedness
being refinanced, (2) such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount then outstanding of the Indebtedness being refinanced, plus (y) an amount
equal to any unutilized commitment relating to the Indebtedness being refinanced
or otherwise then outstanding under the financing arrangement being refinanced
to the extent the unutilized commitment being refinanced could be drawn in
compliance with Subsection 8.1 immediately prior to such refinancing, plus (z)
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) Incurred or payable in connection with such
Refinancing Indebtedness, (3) Refinancing Indebtedness shall not include (x)
Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor that
refinances Indebtedness of Holdings or a Subsidiary Guarantor that could not
have been initially Incurred by such Restricted Subsidiary pursuant to
Subsection 8.1 or (y) Indebtedness of Holdings or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary, and (4) if the
Indebtedness being refinanced constitutes Additional Obligations, Rollover
Indebtedness, Permitted Debt Exchange Notes or Term Loan Facilities Obligations
incurred pursuant to Subsection 8.1(b)(i)(II)(a) (or Refinancing Indebtedness in
respect of the foregoing Indebtedness), (w) the Refinancing Indebtedness
complies with the requirements of the definition of “Additional Obligations”
(other than clause (ii) thereof), (x) if the Indebtedness being refinanced is
unsecured and an Event of Default under Subsection 9.1(a) or (f) is continuing,
the Refinancing Indebtedness is unsecured and (y) if the Indebtedness being
refinanced is secured by a Lien ranking junior to the Liens securing the Term
Loan Facilities Obligations and an Event of Default under Subsection 9.1(a) or
(f) is continuing, the Refinancing Indebtedness is unsecured or secured by a
Lien ranking junior to the Liens securing the Term Loan Facilities Obligations.
“Refunding Capital Stock”: as defined in Subsection 8.2(b)(i).
“Register”: as defined in Subsection 11.6(b)(iv).
“Regulation D”: Regulation D of the Board as in effect from time to time.
“Regulation S‑X”: Regulation S‑X promulgated by the SEC, as in effect on the
Closing Date.


-47-
    

--------------------------------------------------------------------------------





“Regulation T”: Regulation T of the Board as in effect from time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Regulation X”: Regulation X of the Board as in effect from time to time.
“Reinvestment Period”: as defined in Subsection 8.4(b)(i).
“Related Business”: those businesses in which Holdings or any of its
Subsidiaries is engaged on the Closing Date, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.
“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such person and
of such person’s affiliates and “Related Party” shall mean any of them.
“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than Holdings, any of
its Subsidiaries or, any Parent Entity), or being a holding company parent of
Holdings, any of its Subsidiaries or, any Parent Entity or receiving dividends
from or other distributions in respect of the Capital Stock of Holdings, any of
its Subsidiaries, any Parent Entity, or having guaranteed any obligations of
Holdings or any Subsidiary thereof, or having made any payment in respect of any
of the items for which Holdings or any of its Subsidiaries is permitted to make
payments to any Parent Entity pursuant to Subsection 8.2, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of Holdings or any Subsidiary thereof, (y) any other federal, state
or local taxes measured by income for which any Parent Entity is liable up to an
amount not to exceed, with respect to federal taxes, the amount of any such
taxes that Holdings and its Subsidiaries would have been required to pay on a
separate company basis, or on a consolidated basis as if Holdings had filed a
consolidated return on behalf of an affiliated group (as defined in Section 1504
of the Code) of which it were the common parent, or with respect to state and
local taxes, the amount of any such taxes that Holdings and its Subsidiaries
would have been required to pay on a separate company basis, or on a
consolidated, combined, unitary or affiliated basis as if Holdings had filed a
consolidated, combined, unitary or affiliated return on behalf of an affiliated
group (as defined in the applicable state or local tax laws for filing such
return) consisting only of Holdings and its Subsidiaries or (z) any other
foreign taxes measured by income for which any Parent Entity is liable. Taxes
include all interest, penalties and additions relating thereto].
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto.
“Repricing Transaction”: the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B-3 Loans (including, without
limitation, as may be effected through any amendment, waiver or modification to
this Agreement relating to the interest rate for, or weighted average yield of,
the Term B-3 Loans), (a) if the primary purpose of such prepayment, refinancing,
substitution, replacement, amendment, waiver or modification is (as reasonably
determined by Holdings in good faith) to refinance such Term B-3 Loans at a
lower “effective yield” (taking into account, among other factors, margin,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, commitment,
underwriting, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the LIBOR Rate, but including any LIBOR
floor or


-48-
    

--------------------------------------------------------------------------------





similar floor that is higher than the then LIBOR Rate or other reference rate),
(b) if the prepayment, refinancing, substitution, replacement, amendment, waiver
or modification is effectuated by the incurrence by Holdings or any Subsidiary
of new Indebtedness, such new Indebtedness is Pari Passu Indebtedness in the
form of bank financing, and (c) if such prepayment, refinancing, substitution,
replacement, amendment, waiver or modification results in such bank financing
having an “effective yield” (as reasonably determined by the Administrative
Agent, in consultation with Holdings, consistent with generally accepted
financial practices, after giving effect to, among other factors, margin,
upfront or similar fees or original issue discount shared with all providers of
such financing (calculated based on assumed four-year average life and without
present value discount), but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in the LIBOR Rate, but
including any LIBOR floor or similar floor that is higher than the then
applicable LIBOR Rate or other reference rate) that is less than the “effective
yield” (as reasonably determined by the Administrative Agent, in consultation
with Holdings, on the same basis) of the Term B-3 Loans prior to being so
prepaid, refinanced, substituted or replaced or subject to such amendment,
waiver or modification to this Agreement.
“Required Lenders”: Lenders the Total Credit Percentages of which aggregate
greater than 50.0% of all Lenders; provided that the Commitments (or Individual
Lender Exposures) held or deemed held by Defaulting Lenders shall be excluded
for purposes of making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.
“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, in each case who has been designated in writing to the
Administrative Agent or the Collateral Agent as a Responsible Officer by such
chief executive officer or president of such Person or, with respect to
financial matters, by such chief financial officer of such Person, (c) solely
for purposes of notices given to Section 2, Responsible Officer shall include
any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent and (d)
with respect to Subsection 7.7 and ERISA matters and without limiting the
foregoing, the general counsel (or substantial equivalent) of such Person.
“Restricted Payment”: as defined in Subsection 8.2(a).
“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and (iii)
of such definition).
“Restricted Subsidiary”: any Subsidiary of Holdings other than an Unrestricted
Subsidiary.
“Revaluation Date”: with respect to any Loan, each of the following: (i) each
date of a Borrowing of a Eurodollar Loan denominated in Euro, (ii) each date of
a continuation of a Eurodollar Loan denominated in Euro pursuant to Subsection
4.2, and (iii) such additional dates as the Administrative Agent shall determine
or the Required Lenders shall require.
“Rollover Indebtedness”: Indebtedness of Holdings or a Guarantor issued to any
Lender in lieu of such Lender’s pro rata portion of any repayment of Term Loans
made pursuant to Subsection 4.4(a) or (e); so long as


-49-
    

--------------------------------------------------------------------------------





(other than in connection with a refinancing in full of the Facilities) such
Indebtedness would not have a weighted average life to maturity earlier than the
remaining weighted average life to maturity of the Term Loans being repaid.
“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.
“Sale”: as defined in clause (3) of the definition of “Consolidated Coverage
Ratio.”
“Scheduled Unavailabity Date” as defined in Section 4.7.
“SEC”: the United States Securities and Exchange Commission.
“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.
“Securities Act”: the Securities Act of 1933, as amended from time to time.
“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
security documents hereafter delivered to the Collateral Agent granting or
perfecting a Lien on any asset or assets of any Person to secure the obligations
and liabilities of the Loan Parties hereunder and/or under any of the other Loan
Documents or to secure any guarantee of any such obligations and liabilities,
including any security documents executed and delivered or caused to be
delivered to the Collateral Agent pursuant to Subsection 7.9(a), 7.9(b), 7.9(c)
or 7.9(d), in each case, as amended, supplemented, waived or otherwise modified
from time to time.
“Senior ABL Agreement” means the ABL Credit Agreement, dated as of the Closing
Date, among Holdings, the Borrower, Univar Canada Ltd., a company formed under
the laws of the Province of British Alberta, the Domestic Subsidiaries of
Holdings from time to time party thereto, the lenders party thereto from time to
time, and Bank of America, N.A., as U.S. administrative agent and collateral
agent and Bank of America, N.A. (acting through its Canadian branch), as
Canadian administrative agent, as such agreement has been amended and restated
through the Closing Date and as such agreement may be further amended,
supplemented, waived or otherwise modified from time to time or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original
administrative agent and lenders or other agents and lenders or otherwise),
except to the extent such agreement, instrument or other document expressly
provides that it is not intended to be and is not a Senior ABL Agreement. Any
reference to the Senior ABL Agreement hereunder shall be deemed a reference to
each Senior ABL Agreement then in existence.
“Senior ABL Facility” means the collective reference to the Senior ABL
Agreement, any Credit Documents (as defined therein), the ABL Intercreditor
Agreement, any notes and letters of credit issued pursuant thereto and any
guarantee and collateral agreement, patent and trademark security agreement,
mortgages, letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Senior ABL
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise), except to the extent such agreement, instrument or
document expressly provides that it is not intended to be and is not a Senior
ABL Facility. Without limiting the generality of the foregoing, the term “Senior
ABL Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of Holdings as additional borrowers or guarantors thereunder, (iii)
increasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder or (iv) otherwise altering the terms and conditions thereof.
“Senior ABL Obligations” means all Obligations in respect of the Senior ABL
Facility.


-50-
    

--------------------------------------------------------------------------------





“Senior Notes”: 6.75% Senior Notes due 2023 of the Borrower issued on the date
hereof, as the same may be exchanged for substantially similar senior notes that
have been registered under the Securities Act, and as the same or such
substantially similar notes may be amended, supplemented, waived or otherwise
modified from time to time.
“Senior Notes Documents”: the Senior Notes Indenture and all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any guarantee, obligation, security or other right in respect
thereof.
“Senior Notes Indenture”: the Indenture dated as of the date hereof, under which
the Senior Notes are issued, as the same may be amended, supplemented, waived or
otherwise modified from time to time.
“Set”: the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).
“Settlement Service”: as defined in Subsection 11.6(b).
“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.
“Solicited Discounted Prepayment Amount”: as defined in
Subsection 4.4(l)(iv)(1).
“Solicited Discounted Prepayment Notice”: an irrevocable written notice of
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Subsection 4.4(l)(iv) substantially in the form of Exhibit Q.
“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date”: as defined in
Subsection 4.4(l)(iv)(1).
“Solicited Discount Proration”: as defined in Subsection 4.4(l)(iv)(3).
“Solvent” and “Solvency”: with respect to Holdings and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date
means (i) the Fair Value and Present Fair Salable Value of the assets of
Holdings and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) Holdings and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iii) Holdings and its
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature (all capitalized terms used in
this definition (other than “Borrower” and “Subsidiary” which have the meanings
set forth in this Agreement) shall have the meaning assigned to such terms in
the form of solvency certificate attached hereto as Exhibit H).
“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets and/or (ii) financing
or refinancing in respect of Capital Stock of any Special Purpose Subsidiary.
“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of Holdings or any Restricted Subsidiary that have
been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).


-51-
    

--------------------------------------------------------------------------------





“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to Holdings
or any Restricted Subsidiary that is not a Special Purpose Subsidiary (other
than with respect to Special Purpose Financing Undertakings), and (b) Special
Purpose Financing Fees.
“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.
“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
Holdings or any of its Restricted Subsidiaries that Holdings determines in good
faith (which determination shall be conclusive) are customary or otherwise
necessary or advisable in connection with a Special Purpose Financing or a
Financing Disposition; provided that (x) it is understood that Special Purpose
Financing Undertakings may consist of or include (i) reimbursement and other
obligations in respect of notes, letters of credit, surety bonds and similar
instruments provided for credit enhancement purposes, (ii) Hedging Obligations
or other obligations relating to Interest Rate Agreements, Currency Agreements
or Commodities Agreements entered into by Holdings or any Restricted Subsidiary,
in respect of any Special Purpose Financing or Financing Disposition, or (iii)
any Guarantee in respect of customary recourse obligations (as determined in
good faith by Holdings, which determination shall be conclusive) in connection
with any Special Purpose Financing or Financing Disposition, including in
respect of Liabilities in the event of any involuntary case commenced with the
collusion of any Special Purpose Subsidiary or any Affiliate thereof, or any
voluntary case commenced by any Special Purpose Subsidiary, under any applicable
bankruptcy law, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by Holdings or a Restricted Subsidiary that is not a
Special Purpose Subsidiary.
“Special Purpose Subsidiary”: any Subsidiary of Holdings that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, and/or
(ii) owning or holding Capital Stock of any Special Purpose Subsidiary and/or
engaging in any financing or refinancing in respect thereof, and (y) any
business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by Holdings.
“Specified Discount”: as defined in Subsection 4.4(l)(ii)(1).
“Specified Discount Prepayment Amount”: as defined in Subsection 4.4(l)(ii)(1).
“Specified Discount Prepayment Notice”: an irrevocable written notice of
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(l)(ii) substantially in the form of Exhibit S.
“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit T, to a Specified Discount Prepayment
Notice.
“Specified Discount Prepayment Response Date”: as defined in
Subsection 4.4(l)(ii)(1).
“Specified Discount Proration”: as defined in Subsection 4.4(l)(ii)(3).
“Specified Existing Tranche”: as defined in Subsection 2.10(a)(ii).
“Specified Refinancing Amendment”: an amendment to this Agreement effecting the
incurrence of Specified Refinancing Term Loan Facilities in accordance with
Subsection 2.11.


-52-
    

--------------------------------------------------------------------------------





“Specified Refinancing Indebtedness”: Indebtedness incurred by the Borrower
pursuant to and in accordance with Subsection 2.11.
“Specified Refinancing Lenders”: as defined in Subsection 2.11(b).
“Specified Refinancing Term Loan Facilities”: as defined in Subsection 2.11(a).
“Specified Refinancing Term Loans”: as defined in Subsection 2.11(a).
“Specified Refinancing Tranche”: Specified Refinancing Term Loan Facilities with
the same terms and conditions made on the same day and any Supplemental Term
Loan added to such Tranche pursuant to Subsection 2.8.
“Sponsors”: collectively, CD&R and CVC.
“Spot Rate”: for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).
“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding $1,000,000,000 against “Eurocurrency
liabilities” (as such term is used in Regulation D). Eurodollar Loans shall be
deemed to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
“Submitted Amount”: as defined in Subsection 4.4(l)(iii)(1).
“Submitted Discount”: as defined in Subsection 4.4(l)(iii)(1).
“Subordinated Obligations”: any Indebtedness of Holdings (whether outstanding on
the Closing Date or thereafter Incurred) that is expressly subordinated in right
of payment to the Term Loan Facilities Obligations pursuant to a written
agreement.
“Subsection 2.10 Additional Amendment”: as defined in Subsection 2.10(c).
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Holdings.


-53-
    

--------------------------------------------------------------------------------





“Subsidiary Guarantor”: each Domestic Subsidiary (other than any Excluded
Subsidiary) of Holdings which executes and delivers a Loan Party Guaranty
pursuant to Subsection 7.9 or otherwise, in each case, unless and until such
time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of Holdings in accordance with the terms and provisions hereof, (b)
is designated an Unrestricted Subsidiary pursuant to the terms of this Agreement
or (c) is released from all of its obligations under the Loan Party Guaranty in
accordance with terms and provisions thereof.
“Successor Borrower”: as defined in Subsection 8.7(b)(i).
“Successor Holdings”: as defined in Subsection 8.7(a)(i).
“Supplemental Term Loan Commitments”: as defined in Subsection 2.8(a).
“Supplemental Term Loans”: Term Loans made in respect of Supplemental Term Loan
Commitments.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax Sharing Agreement”: any tax sharing agreement among Holdings, a Parent
Entity and any of their respective Affiliates, as the same may be amended,
supplemented, waived or otherwise modified from time to time.
“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.
“Temasek Investors”: collectively, (i) Temasek Holdings (Private) Limited, and
any successor in interest thereto, (ii) Dahlia Investments Pte. Ltd., and any
successor in interest thereto, and (iii) any Affiliate of any Temasek Investor
identified in clauses (i) and (ii) of this definition.
“Temporary Cash Investments”: any of the following: (i) any investment in (x)
direct obligations of the United States of America, Canada, a member state of
the European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by
Holdings or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof, or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by Holdings or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any of
the foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or any affiliate thereof or
(y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250,000,000 (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations with a term of not more than 30 days for underlying securities or
instruments of the types described in clause (i) or (ii) above entered into with
a bank meeting the qualifications described in clause (ii) above, (iv)


-54-
    

--------------------------------------------------------------------------------





Investments in commercial paper, maturing not more than 270 days after the date
of acquisition, issued by a Person (other than that of Holdings or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organization or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization), (v) Investments in securities
maturing not more than one year after the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “A” by S&P or “A” by Moody’s (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(vi) Indebtedness or Preferred Stock (other than of Holdings or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95.0% of their assets in securities of the type described in clauses (i) through
(vi) above (which funds may also hold reasonable amounts of cash pending
investment and/or distribution), (viii) any money market deposit accounts issued
or offered by a domestic commercial bank or a commercial bank organized and
located in a country recognized by the United States of America, in each case,
having capital and surplus in excess of $250,000,000 (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the
Investment Company Act of 1940, as amended and (ix) similar investments approved
by the Board of Directors in the ordinary course of business.
“Term B-2 Loans”: all “Term B-2 Loans” (as defined in the Original Credit
Agreement) outstanding under this Agreement immediately prior to the Amendment
No. 2 Effective Date.
“Term B-3 Loan Maturity Date”: July 1, 2024.
“Term B-3 Loans”: as defined in Subsection 2.1(a).
“Term Loan Commitment”: as to any Lender, the aggregate of its Additional Term
B-3 Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”
“Term Loan Facilities Obligations”: obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest and
fees, if any (including interest and fees accruing during (or that would accrue
but for) the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Term Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Holdings and the other Loan Parties under this
Agreement and the other Loan Documents.
“Term Loans”: the Euro Term B-1 Loans, Term B-2 Loans, Term B-3 Loans,
Incremental Term Loans, Extended Term Loans and Specified Refinancing Term
Loans, as the context shall require.
“Total Credit Percentage”: as to any Lender at any time, the percentage which
(a) the Dollar Equivalent of such Lender’s then outstanding Term Loans (if any)
and such Lender’s unused Term Loan Commitments (if any) then outstanding
constitutes of (b) the Dollar Equivalent of aggregate outstanding Term Loans (if
any) of all Lenders then outstanding and aggregate unused Term Loan Commitments
of all Lenders (if any) then outstanding.
“Total Leverage Excess Proceeds”: as defined in Subsection 8.4(b).


-55-
    

--------------------------------------------------------------------------------





“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.
“Tranche”: refers to whether Term Loans or commitments are (1) Term B-3 Loans or
Additional Term B-3 Commitments, (2) Incremental Term Loans or Incremental Term
Loan Commitments with the same terms and conditions made on the same day and any
Supplemental Term Loans added to such Tranche pursuant to Subsection 2.8, (3)
Extended Term Loans (of the same Extension Series) or (4) Specified Refinancing
Term Loan Facilities with the same terms and conditions made on the same day and
any Supplemental Term Loans added to such Tranche pursuant to Subsection 2.8.
“Transactions”: collectively, any or all of the following (whether taking place
prior to, on or following the date hereof): (i) the entry into the Senior Notes
Documents and the offering and issuance of the Senior Notes, (ii) the entry into
the Term Loan Credit Facilities and Incurrence of Indebtedness thereunder by one
or more of Holdings and its Subsidiaries, (iii) the entry into the ABL Credit
Facilities and the Incurrence of Indebtedness thereunder by one or more of
Holdings and its Subsidiaries, (iv) the repayment of the Existing Term Loan
Agreement, and (v) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).
“Transformative Acquisition”: means any acquisition by Holdings or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide Holdings and its Restricted Subsidiaries
with adequate flexibility under this Agreement for the continuation and/or
expansion of their combined operations following such consummation, as
determined by Holdings acting in good faith.
“Transferee”: any Participant or Assignee.
“Treasury Capital Stock”: as defined in Subsection 8.2(b)(i).
“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurodollar Loans.
“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.
“United States Person”: any United States person within the meaning of
Section 7701(a)(30) of the Code.
“Unrestricted Cash”: at any date of determination, (a) the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of Holdings
prepared in accordance with GAAP as of the end of the most recent four
consecutive quarters ending prior to the date of such determination for which
consolidated financial statements of Holdings are available to the extent such
cash is not classified as “restricted” for financial statement purposes (unless
so classified solely because of any provision under the Loan Documents or any
other agreement or instrument governing other Indebtedness that is subject to
the ABL Intercreditor Agreement, the Intercreditor Agreement or any Other
Intercreditor Agreement governing the application thereof or because they are
subject to a Lien securing the Term Loan Facilities Obligations or other
Indebtedness that is subject to the ABL Intercreditor Agreement, Intercreditor
Agreement or any Other Intercreditor Agreement), plus (b) the proceeds from any
Incurrence of Incremental Term Loans since the date of such consolidated balance
sheet and on or prior to the date of determination that are (in the good faith
judgment of Holdings) intended to be used for working capital purposes.
“Unrestricted Subsidiary”: (i) any Subsidiary of Holdings that at the time of
determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
Holdings (including any newly acquired or newly formed Subsidiary of Holdings),
other than the Borrower and any direct or


-56-
    

--------------------------------------------------------------------------------





indirect parent entity of the Borrower to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or owns or holds any Lien on any property of, Holdings or any
other Restricted Subsidiary of Holdings that is not a Subsidiary of the
Subsidiary to be so designated; provided, that (A) such designation was made at
or prior to the Closing Date, or (B) the Subsidiary to be so designated has
total consolidated assets of $1,000 or less, (C) if such Subsidiary has
consolidated assets greater than $1,000, then such designation would be
permitted under Subsection 8.2 and (D) immediately after such designation, no
Event of Default under Subsection 9.1(a) or (f) shall have occurred and be
continuing. The Board of Directors may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided, that immediately after giving effect to
such designation (1) (x) Holdings could Incur at least $1.00 of additional
Indebtedness under Subsection 8.1(a) or (y) the Consolidated Coverage Ratio
would be greater than it was immediately prior to giving effect to such
designation or (z) such Subsidiary shall be a Special Purpose Subsidiary with no
Indebtedness outstanding other than Indebtedness that can be Incurred (and upon
such designation shall be deemed to be Incurred and outstanding) pursuant to
Subsection 8.1(b) and (2) immediately after such designation, no Event of
Default under Subsection 9.1(a) or (f) shall have occurred and be continuing.
Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of Holdings’ Board of Directors giving effect to such designation
and a certificate of a Responsible Officer of Holdings certifying that such
designation complied with the foregoing provisions.
“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).
“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.
“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Other Definitional and Interpretive Provisions. Unless otherwise
specified therein, all terms defined in this Agreement shall have the defined
meanings when used in any Notes, any other Loan Document or any certificate or
other document made or delivered pursuant hereto.
(a)    As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holdings and its Restricted Subsidiaries not
defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.
(b)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.”


-57-
    

--------------------------------------------------------------------------------





(c)    For purposes of determining any financial ratio or making any financial
calculation for any fiscal quarter (or portion thereof) ending prior to the
Closing Date, the components of such financial ratio or financial calculation
shall be determined on a pro forma basis to give effect to the Transactions as
if they had occurred at the beginning of such four-quarter period; and each
Person that is a Restricted Subsidiary upon giving effect to the Transactions
shall be deemed to be a Restricted Subsidiary for purposes of the components of
such financial ratio or financial calculation as of the beginning of such
four-quarter period.
(d)    Any financial ratios required to be satisfied in order for a specific
action to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (rounding up if there is no
nearest number).
(e)    Any references in this Agreement to “cash and/or Cash Equivalents,”
“cash, Cash Equivalents and/or Temporary Cash Investments” or any similar
combination of the foregoing shall be construed as not double counting cash or
any other applicable amount which would otherwise be duplicated therein.
(f)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(g)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of
Holdings, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into. For the
avoidance of doubt, if Holdings has exercised its option under the first
sentence of this clause (g), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.
(h)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Coverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Total Leverage Ratio; or
(ii)    testing baskets set forth in this Agreement (including baskets measured
as a percentage of Consolidated Total Assets or Foreign Consolidated Total
Assets);


-58-
    

--------------------------------------------------------------------------------





in each case, at the option of Holdings (Holdings’ election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
the date of determination of whether any such action is permitted hereunder,
shall be deemed to be the date the definitive agreements for such Limited
Condition Acquisition are entered into (the “LCA Test Date”), and if, after
giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof and acquisition of
Consolidated EBITDA) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of Holdings are available, Holdings could have
taken such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if Holdings has made an LCA Election and any of the ratios
or baskets for which compliance was determined or tested as of the LCA Test Date
are exceeded as a result of fluctuations in any such ratio or basket, including
due to fluctuations in Consolidated EBITDA or Consolidated Total Assets or
Foreign Consolidated Total Assets of Holdings or the Person subject to such
Limited Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If Holdings has made an LCA Election
for any Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket availability with respect to the Incurrence
of Indebtedness or Liens, or the making of Restricted Payments or Permitted
Investments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of Holdings or the designation of an
Unrestricted Subsidiary on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any Incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.
SECTION 2    

Amount and Terms of Commitments
2.1    Term B-3 Loans.
(a)    Subject to the terms and conditions hereof, the Additional Term B-3
Lender agrees to make, in Dollars, in a single draw on the Amendment No. 2
Effective Date, one or more term loans (each, a “Term B-3 Loan”) to the Borrower
in an aggregate principal amount of its Additional Term B-3 Commitment, which
Term B-3 Loan, except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Loans; and
(b)    Subject to the terms and conditions hereof, each Converted Term B-2 Loan
shall be converted into a Term B-3 Loan on the Amendment No. 2 Effective Date
and shall be deemed made to the Borrower as of such date in an aggregate
principal amount in Dollars equal to the aggregate principal amount of such
Converted Term B-2 Loan immediately prior to the Amendment No. 2 Effective Date.
Such Term B-3 Loans shall, except as hereinafter provided, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Loans.
Once repaid, Term B-3 Loans outstanding hereunder may not be reborrowed. On the
Amendment No. 2 Effective Date (after giving effect to the incurrence and
conversions of Term B-3 Loans on such date), the Additional Term B-3 Commitments
of the Additional Term B-3 Lender shall terminate.
2.2    Notes.
(a)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender made on or prior to the Closing Date or in connection with any
assignment pursuant to Subsection 11.6(b), in order to evidence such Lender’s
Loan, the Borrower will execute and deliver to such Lender a promissory note
substantially in the


-59-
    

--------------------------------------------------------------------------------





form of Exhibit A (as amended, supplemented, replaced or otherwise modified from
time to time, a “Note”), in each case with appropriate insertions therein as to
payee, date and principal amount, payable to such Lender and in a principal
amount equal to the unpaid principal amount of the applicable Loans made (or
acquired by assignment pursuant to Subsection 11.6(b)) by such Lender to the
Borrower. Each Note shall be payable as provided in Subsection 2.2(b) and
provide for the payment of interest in accordance with Subsection 4.1.
(b)    The Term B-3 Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on December 31, 2017 up to and including the
Term B-3 Loan Maturity Date (subject to reduction as provided in Subsection
4.4), on the dates and in the principal amounts, subject to adjustment as set
forth below, equal to the respective amounts set forth below (together with all
accrued interest thereon) opposite the applicable installment dates (or, if
less, the aggregate amount of such Term B-3 Loans then outstanding); provided
that if the applicable installment date is not a Business Day then the
applicable payment shall be made on the immediately preceding Business Day:
Date
Amount
Each March 31, June 30, September 30 and December 31 ending prior to the Term
B-3 Loan Maturity Date
0.25% of the aggregate initial principal amount of the Term B-3 Loans on the
Amendment No. 2 Effective Date
Term B-3 Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Term B-3 Loans



(c)    All unpaid aggregate principal amounts of any Non-Converted Term B-2
Loans and any Euro Term B-1 Loans outstanding on the Amendment No. 2 Effective
Date shall be payable on the Amendment No. 2 Effective Date.
2.3    Procedure for Term B-3 Loan Borrowing. The Borrower shall have given the
Administrative Agent notice in a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower (which notice must have been
received by the Administrative Agent prior to 9:00 A.M., New York City time (or
such later time as may be agreed by the Administrative Agent in its reasonable
discretion), and shall be irrevocable after funding) two Business Days prior to
the Amendment No. 2 Effective Date specifying the amount of the Term B-3 Loans
to be borrowed. Upon receipt of such notice, the Administrative Agent shall
promptly notify each applicable Lender thereof. Each Lender having an Additional
Term B-3 Commitment will make the amount of its pro rata share of the Additional
Term B-3 Commitments available to the Administrative Agent, in each case for the
account of the Borrower at the office of the Administrative Agent specified in
Subsection 11.2 prior to 10:00 A.M., New York City time (or, if the time period
for the Borrower’s delivery of notice was extended, such later time as agreed to
by the Borrower and the Administrative Agent in its reasonable discretion, but
in no event less than one hour following notice), on the Amendment No. 2
Effective Date in funds immediately available to the Administrative Agent. The
Administrative Agent shall on such date credit the account of the Borrower on
the books of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
2.4    [Reserved].
2.5    Repayment of Loans.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent in Dollars for the account of each Lender the then unpaid principal amount
of each Term B-3 Loan of such Lender on the Term B-3 Loan Maturity Date (or such
earlier date on which the Term B-3 Loans become due and payable pursuant to
Section 9). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of such Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in Subsection 4.1.


-60-
    

--------------------------------------------------------------------------------





(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof, the
currency of such Loan and each Interest Period, if any, applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each applicable Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each applicable Lender’s share thereof.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Subsection 2.5(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
2.6    [Reserved].
2.7    [Reserved].
2.8    Incremental Facilities.
(a)    So long as no Event of Default under Subsection 9.1(a) or (f) exists or
would arise therefrom, the Borrower shall have the right, at any time and from
time to time after the Closing Date, (i) to request new term loan commitments
under one or more new term loan credit facilities to be included in this
Agreement (the “Incremental Term Loan Commitments”) and (ii) to increase the
Term Loans of any Existing Term Tranche by requesting new term loan commitments
to be added to such Existing Term Tranche (the “Supplemental Term Loan
Commitments” and, together with the Incremental Term Loan Commitments, the
“Incremental Commitments”), provided that, (i) the aggregate amount of
Incremental Commitments established pursuant to this Subsection 2.8 shall not
exceed, at the time the respective Incremental Commitment becomes effective (and
after giving effect to the Incurrence of Indebtedness in connection therewith
and, if applicable, the application of proceeds of any such Indebtedness to
refinancing such other Indebtedness), an amount the Dollar Equivalent of which
could then be Incurred under this Agreement in compliance with
Subsection 8.1(b)(i), (ii) if any portion of an Incremental Commitment is to be
incurred in reliance on clause (iii) of the definition of “Maximum Incremental
Facilities Amount,” the Borrower shall have delivered a certificate to the
Administrative Agent, certifying compliance with the financial test set forth in
such clause (together with calculations demonstrating compliance with such
test), (iii) if any portion of an Incremental Commitment is to be incurred in
reliance on clause (i) or (ii) of the definition of “Maximum Incremental
Facilities Amount,” the Borrower shall have delivered a certificate to the
Administrative Agent, certifying the amount of the available basket in such
clause to be used for the incurrence of such Incremental Commitment and (iv) the
Borrower may elect to use clause (iii) of the “Maximum Incremental Facilities
Amount” prior to clause (i) and/or (ii) thereof, and if both clause (i) and/or
clause (ii), on the one hand, and clause (iii) are available and the Borrower
does not make an election, the Borrower will be deemed to have elected clause
(iii). Any loans made in respect of any such Incremental Commitment (other than
Supplemental Term Loan Commitments) shall be made by creating a new Tranche.
Each Incremental Commitment made available pursuant to this Subsection 2.8 shall
be in a minimum aggregate amount of at least $15,000,000 and in integral
multiples of $5,000,000 in excess thereof (or in such lower minimum amounts or
multiples as agreed to by the Administrative Agent in its reasonable
discretion).
(b)    Each request from the Borrower pursuant to this Subsection 2.8 shall set
forth the requested amount and proposed terms of the relevant Incremental
Commitments. The Incremental Commitments (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution (any such bank
or


-61-
    

--------------------------------------------------------------------------------





other financial institution, an “Additional Incremental Lender,” and the
Additional Incremental Lenders together with any existing Lender providing
Incremental Commitments, the “Incremental Lenders”); provided that if such
Additional Incremental Lender is not already a Lender hereunder or an Affiliate
of a Lender hereunder or an Approved Fund, the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required (it being understood that any such Additional Incremental Lender that
is an Affiliated Lender shall be subject to the provisions of Subsection
11.6(h), mutatis mutandis, to the same extent as if such Incremental Commitments
and related Obligations had been obtained by such Lender by way of assignment).
(c)    Supplemental Term Loan Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Tranche of Term Loans to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit I‑1 (the “Increase Supplement”) or by each
Additional Incremental Lender substantially in the form attached hereto as
Exhibit I‑2 (the “Lender Joinder Agreement”), as the case may be, which shall be
delivered to the Administrative Agent for recording in the Register. Upon
effectiveness of the Lender Joinder Agreement each Additional Incremental Lender
shall be a Lender for all intents and purposes of this Agreement and the term
loan made pursuant to such Supplemental Term Loan Commitment shall be a Term
Loan.
(d)    Incremental Commitments (other than Supplemental Term Loan Commitments)
shall become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and each applicable Incremental
Lender. An Incremental Commitment Amendment may, without the consent of any
other Lender, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Borrower and the Administrative Agent, to
effect the provisions of this Subsection 2.8; provided, however, that (i) (A)
the Incremental Commitments will not be guaranteed by any Subsidiary of Holdings
other than the Subsidiary Guarantors, and will be secured on a pari passu or (at
Holdings’ option) junior basis by the same Collateral securing the Term Loan
Facilities Obligations (so long as any such Incremental Commitments (and related
Obligations) are subject to the Intercreditor Agreement or an Other
Intercreditor Agreement), (B) the Incremental Commitments and any incremental
loans drawn thereunder (the “Incremental Term Loans”) shall rank pari passu in
right of payment with or (at Holdings’ option) junior to the Term Loan
Facilities Obligations and (C) no Incremental Commitment Amendment may provide
for (I) any Incremental Commitment or any Incremental Term Loans to be secured
by any collateral or other assets of any Loan Party that do not also secure the
Term Loan Facilities Obligations and (II) so long as any Term B-3 Loans are
outstanding, any mandatory prepayment from the Net Cash Proceeds of Asset
Dispositions (other than any Asset Disposition in respect of any assets,
business or Person the acquisition of which was financed, all or in part, with
Incremental Term Loans provided pursuant to such Incremental Commitment
Amendment and the disposition of which was contemplated by any definitive
agreement in respect of such acquisition) or Recovery Event or from Excess Cash
Flow, to the extent the Net Cash Proceeds of such Asset Disposition or Recovery
Event or such Excess Cash Flow are required to be applied to repay the Term B-3
Loans pursuant to Subsection 4.4(e), on more than a ratable basis with the Term
B-3 Loans (after giving effect to any amendment in accordance with Subsection
11.1(d)(vi)); (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) the maturity date and the weighted average
life to maturity of such Incremental Term Loan Commitments shall be no earlier
than or shorter than, as the case may be, the Term B-3 Loan Maturity Date or the
remaining weighted average life to maturity of the Term B-3 Loans, as applicable
(other than an earlier maturity date and/or shorter weighted average life to
maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Term B-3 Loan
Maturity Date or the remaining weighted average life to maturity of the Term B-3
Loans, as applicable); (iv) the Incremental Term Loans shall be denominated in
Dollars (any such Incremental Term Loans, “Incremental Dollar Term Loans”), Euro
(any such Incremental Term Loans, “Incremental Euro Term Loans”) or other
currencies as determined by the Borrower and the lenders thereunder and
reasonably satisfactory to the Administrative Agent, (v) the interest rate
provisions and (subject to clause (iv) above) amortization schedule applicable
to the loans made pursuant to the Incremental Commitments shall be determined by
the Borrower and the applicable Incremental Lenders; provided that with respect
to any Incremental Term Loans Incurred by the Borrower under any Incremental
Term Loan Commitment, if the applicable interest rate relating to any
Incremental Dollar Term Loans is higher than the applicable interest rate for
the Term B-3 Loans by more than 50 basis points, then the


-62-
    

--------------------------------------------------------------------------------





Applicable Margin for the Term B-3 Loans shall be increased to the extent
necessary so that the applicable interest rate for the Term B-3 Loans is equal
to the applicable interest rate for such Incremental Dollar Term Loans minus 50
basis points; provided, further, that, in determining the applicable interest
rate for the Term B-3 Loans and the Incremental Term Loans, (A) original issue
discount (“OID”) or upfront fees payable generally to all participating
Incremental Lenders in lieu of OID (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under the Term B-3 Loans
or any Incremental Term Loan in the initial primary syndication thereof shall be
included (with OID and upfront fees being equated to interest based on an
assumed four-year life to maturity) (provided that, if the Term B-3 Loans are
issued in a manner such that all Term B-3 Loans were not issued with a uniform
amount of OID or upfront fees, the amount of OID and upfront fees attributable
to the entire Tranche of Term B-3 Loans shall be determined on a weighted
average basis); (B) any arrangement, structuring or other fees payable in
connection with the Incremental Term Loans that are not shared with all
Additional Incremental Lenders providing such Incremental Term Loans shall be
excluded; (C) any amendments to the Applicable Margin on the Term B-3 Loans that
became effective subsequent to the Closing Date but prior to the time of such
Incremental Term Loans shall also be included in such calculations and (D) if
the Incremental Term Loans include an interest rate floor greater than any
interest rate floor applicable to the Term B-3 Loans, such increased amount
shall be equated to the applicable interest rate for purposes of determining
whether an increase to the Applicable Margin for the Term B-3 Loans shall be
required, to the extent an increase in the interest rate for the Term B-3 Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the Applicable Margin) applicable to
the Term B-3 Loans shall be increased by such amount; (v) such Incremental
Commitment Amendment may provide (1) for the inclusion, as appropriate, of
Additional Incremental Lenders in any required vote or action of the Required
Lenders or of the Lenders of each Tranche hereunder, (2) class voting and other
class protections for any additional credit facilities, (3) for the amendment of
the definitions of “Additional Obligations,” “Disqualified Stock,” “Junior
Capital” and “Refinancing Indebtedness” and Subsection 8.8(b), in each case only
to extend the maturity date and the weighted average life to maturity
requirements, from the Term B-3 Loan Maturity Date and remaining weighted
average life to maturity of the Term B-3 Loans to the extended maturity date and
the remaining weighted average life to maturity of such Incremental Term Loans,
as applicable, and (4) for the amendment of clause (iii) of the definition of
“Additional Obligations” to provide for the applicable mandatory prepayment
protections to apply to such Incremental Term Loans; and (vi) the other terms
and documentation in respect thereof, to the extent not consistent with this
Agreement as in effect prior to giving effect to the Incremental Commitment
Amendment, shall otherwise be reasonably satisfactory to the Borrower; provided
that to the extent such terms and documentation are not consistent with this
Agreement, they shall be reasonably satisfactory to the Administrative Agent and
the Borrower (except for covenants or other provisions applicable only to the
periods after the latest maturity date of the Term Loans or any existing
Incremental Term Loan existing at the time such Incremental Term Loan is
incurred, as the case may be) (it being understood that if any financial
maintenance covenant is added for the benefit of any Incremental Term Loan, no
consent shall be required from the Administrative Agent or any Lender to the
extent that such financial maintenance covenant is also added for the benefit of
each existing Term Loan).
2.9    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans of such Tranche for Additional
Obligations in the form of notes (such notes, “Permitted Debt Exchange Notes,”
and each such exchange a “Permitted Debt Exchange”), so long as the following
conditions are satisfied: (i) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall be equal to or more than the
aggregate principal amount (calculated on the face amount thereof) of Permitted
Debt Exchange Notes issued in exchange for such Term Loans, (ii) the aggregate
principal amount (calculated on the face amount thereof) of all Term Loans
exchanged by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in


-63-
    

--------------------------------------------------------------------------------





respect thereof pursuant to which the respective Lender assigns its interest in
the Term Loans being exchanged pursuant to the Permitted Debt Exchange to the
Borrower for immediate cancellation), (iii) if the aggregate principal amount of
all Term Loans (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount of the applicable Tranche actually held by it) shall exceed the maximum
aggregate principal amount of Term Loans offered to be exchanged by the Borrower
pursuant to such Permitted Debt Exchange Offer, then the Borrower shall exchange
Term Loans subject to such Permitted Debt Exchange Offer tendered by such
Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (iv) each such Permitted Debt Exchange Offer shall be made
on a pro rata basis to the Lenders (other than any Lender that, if requested by
the Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied. Notwithstanding anything to the contrary herein, no Lender
shall have any obligation to agree to have any of its Loans exchanged pursuant
to any Permitted Debt Exchange Offer.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Subsection 2.9, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $15,000,000 in aggregate principal amount of Term Loans (or such lower
principal amount as agreed to by the Administrative Agent in its reasonable
discretion), provided that subject to the foregoing clause (ii), the Borrower
may at its election specify as a condition (a “Minimum Exchange Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least ten Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Subsection 2.9 and without conflict with Subsection 2.9(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
Business Days following the date on which the Permitted Debt Exchange Offer is
made (or such shorter period as may be agreed to by the Administrative Agent in
its reasonable discretion).
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Subsection 2.9(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.
2.10    Extension of Term Loans.
(a)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of one or more Tranches (including any Extended Term
Loans) existing at the time of such request (each, an “Existing Term Tranche”
and the Term Loans of such Tranche, the “Existing Term Loans”) be converted to
extend the scheduled maturity date(s) of any payment of principal or scheduled
termination date(s) of any commitments, as applicable, with respect to all or a
portion of any principal or committed amount of any Existing Term Tranche (any


-64-
    

--------------------------------------------------------------------------------





such Existing Term Tranche which has been so extended, an “Extended Term
Tranche,” and the Term Loans of such Extended Term Tranche, the “Extended Term
Loans”) and to provide for other terms consistent with this Subsection 2.10;
provided that (i) any such request shall be made by the Borrower to all Lenders
with Term Loans of such Existing Term Tranche on a pro rata basis (based on the
aggregate outstanding principal amount of the applicable Term Loans), and (ii)
any applicable Minimum Extension Condition shall be satisfied unless waived by
the Borrower. In order to establish any Extended Term Tranche, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Term Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Term
Tranche to be established, which terms shall be identical to those applicable to
the Existing Term Tranche from which they are to be extended (the “Specified
Existing Tranche”), except (x) all or any of the final maturity dates of such
Extended Term Tranches may be delayed to later dates than the final maturity
dates of the Specified Existing Tranche, (y) (A) the interest rate provisions
with respect to the Extended Term Tranche may be higher or lower than the
interest rate provisions for the Specified Existing Tranche and/or (B)
additional fees may be payable to the Lenders providing such Extended Term
Tranche in addition to or in lieu of any increased rate provisions contemplated
by the preceding clause (A), in each case to the extent provided in the
applicable Extension Amendment, and (z) amortization with respect to the
Extended Term Tranche may be greater or lesser than amortization for the
Specified Existing Tranche, so long as the Extended Term Tranche does not have a
weighted average life to maturity shorter than the remaining weighted average
life to maturity of the Specified Existing Tranche; provided that,
notwithstanding anything to the contrary in this Subsection 2.10 or otherwise,
assignments and participations of Extended Term Tranches shall be governed by
the same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions than the assignment and participation provisions
applicable to Term B-3 Loans set forth in Subsection 11.6. No Lender shall have
any obligation to agree to have any of its Existing Term Loans converted into an
Extended Term Tranche pursuant to any Extension Request. Any Extended Term
Tranche shall constitute a separate Tranche of Term Loans from the Specified
Existing Tranches and from any other Existing Term Tranches (together with any
other Extended Term Tranches so established on such date).
(b)    The Borrower shall provide the applicable Extension Request at least five
Business Days (or such shorter period as the Administrative Agent may agree in
its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Term Tranche(s) are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Term Loans of the
Specified Existing Tranche converted into Term Loans of the Extended Term
Tranche shall notify the Administrative Agent (each, an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Term Loans of the Specified Existing Tranche that it has elected to convert into
Term Loans of the Extended Term Tranche. In the event that the aggregate amount
of the Term Loans of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Term Loans of the Extended Term Tranche
requested pursuant to the Extension Request, Term Loans of the Specified
Existing Tranche subject to Extension Elections shall be converted to Term Loans
of the Extended Term Tranche on a pro rata basis based on the amount of Term
Loans of the Specified Existing Tranche included in each such Extension
Election. In connection with any extension of Term Loans pursuant to this
Subsection 2.10 (each, an “Extension”), the Borrower shall agree to such
procedures regarding timing, rounding and other administrative adjustments to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Subsection 2.10. The Borrower may amend, revoke or replace an Extension
Request pursuant to procedures reasonably acceptable to the Administrative Agent
at any time prior to the date (the “Extension Request Deadline”) on which
Lenders under the applicable Existing Term Tranche are requested to respond to
the Extension Request. Any Lender may revoke an Extension Election at any time
prior to 5:00 p.m. on the date that is two Business Days prior to the Extension
Request Deadline, at which point the Extension Election becomes irrevocable
(unless otherwise agreed by the Borrower). The revocation of an Extension
Election prior to the Extension Request Deadline shall not prejudice any
Lender’s right to submit a new Extension Election prior to the Extension Request
Deadline.
(c)    Extended Term Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to (i)
provisions related to maturity, interest rates, fees or amortization referenced
in clauses (x) through (z) of Subsection 2.10(a), (ii) the definitions of
“Additional Obligations,” “Disqualified Stock,” “Junior Capital” and
“Refinancing Indebtedness” and Subsection 8.8(b) to


-65-
    

--------------------------------------------------------------------------------





amend the maturity date and the weighted average life to maturity requirements,
from the Term B-3 Loan Maturity Date or the remaining weighted average life to
maturity of the Term B-3 Loans to the extended maturity date or the remaining
weighted average life to maturity of such Extended Term Tranche, as applicable
and (iii) clause (iii) of the definition of “Additional Obligations” to provide
for the applicable mandatory prepayment protections to apply to such Extended
Term Tranche, and which in each case, except to the extent expressly
contemplated by the third to last sentence of this Subsection 2.10(c) and
notwithstanding anything to the contrary set forth in Subsection 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Tranches established thereby) executed by the Loan Parties,
the Administrative Agent, and the Extending Lenders. No Extension Amendment
shall provide for any Extended Term Tranche in an aggregate principal amount
that is less than $15,000,000 (or such lower principal amount as agreed to by
the Administrative Agent in its reasonable discretion). Notwithstanding anything
to the contrary in this Agreement and without limiting the generality or
applicability of Subsection 11.1 to any Subsection 2.10 Additional Amendments,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Subsection 2.10 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Subsection 2.10
Additional Amendments do not become effective prior to the time that such
Subsection 2.10 Additional Amendments have been consented to (including pursuant
to consents applicable to holders of any Extended Term Tranches provided for in
any Extension Amendment) by such of the Lenders, Loan Parties and other parties
(if any) as may be required in order for such Subsection 2.10 Additional
Amendments to become effective in accordance with Subsection 11.1; provided,
further, that no Extension Amendment may provide for any Extended Term Tranche
to be secured by any Collateral or other assets of any Loan Party that does not
also secure the Specified Existing Tranche. It is understood and agreed that
each Lender has consented for all purposes requiring its consent, and shall at
the effective time thereof be deemed to consent to each amendment to this
Agreement and the other Loan Documents authorized by this Subsection 2.10 and
the arrangements described above in connection therewith except that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Subsection 2.10 Additional Amendment. In connection with any Extension
Amendment, at the request of the Administrative Agent or the Extending Lenders,
the Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of this Agreement as amended by
such Extension Amendment, and such of the other Loan Documents (if any) as may
be amended thereby.
(d)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Term Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Term Loans of a Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of Term Loans of such Specified
Existing Tranche of such Extending Lender shall be deemed reduced by an amount
equal to the aggregate principal amount of Term Loans of the Extended Term
Tranche so converted by such Lender on such date, and such Extended Term Tranche
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Term Tranches (together with any other Extended Term
Tranches so established on such date).
(e)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Term Loans on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Existing Term Loans so
assigned shall be paid in full by the assignee Lender or, at its option,
Holdings to such Non-Extending Lender concurrently with such Assignment and
Acceptance or (ii) if no Event of Default exists under Subsection 9.1(a) or (f),
upon notice to the Administrative Agent, prepay the Existing Term Loans in whole
or in part, subject to Subsection 4.12, without premium or penalty. In
connection with any such replacement under this Subsection 2.10, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other


-66-
    

--------------------------------------------------------------------------------





documentation necessary to reflect such replacement by the later of (A) the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Term Loans so assigned shall be paid in full by the assignee Lender
(or, at its option, Holdings) to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date, the
Administrative Agent shall record such assignment in the Register and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.
(f)    Following any Extension Date, with the written consent of the Borrower,
any Non-Extending Lender may elect to have all or a portion of its Existing Term
Loans converted to an Extended Term Loan under the applicable Extended Term
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Term Tranche; provided that such Lender shall have provided
written notice to the Borrower and the Administrative Agent at least 10 Business
Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion). Following a
Designation Date, the Existing Term Loans held by such Lender so elected to be
extended will be deemed to be Extended Term Loans of the applicable Extended
Term Tranche, and any Existing Term Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Term Loans” of the applicable
Tranche.
(g)    With respect to all Extensions consummated by the Borrower pursuant to
this Subsection 2.10, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Subsection 4.4 and (ii) except
as provided above, no Extension Request is required to be in any minimum amount
or any minimum increment, provided that the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Request in the Borrower’s sole discretion and may be waived by the
Borrower) of Existing Term Loans of any or all applicable Tranches be extended.
The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Subsection 2.10 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Request) and hereby
waive the requirements of any provision of this Agreement (including Subsections
4.4 and 4.8) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Subsection 2.10.
2.11    Specified Refinancing Term Loan Facilities.
(a)    The Borrower may, from time to time, add one or more new term loan
facilities (the “Specified Refinancing Term Loan Facilities”) to the Facilities
to refinance all or any portion of any Tranche of Term Loans then outstanding
under this Agreement; provided that (i) the Specified Refinancing Term Loan
Facilities will not be guaranteed by any Subsidiary of Holdings other than the
Subsidiary Guarantors, and will be secured on a pari passu or (at Holdings’
option) junior basis by the same Collateral securing the Term Loan Facilities
Obligations (so long as any such Specified Refinancing Amendments (and related
Obligations) are subject to the Intercreditor Agreement or an Other
Intercreditor Agreement), (ii) the Specified Refinancing Term Loan Facilities
and any term loans drawn thereunder (the “Specified Refinancing Term Loans”)
shall rank pari passu in right of payment with or (at Holdings’ option) junior
to the Term Loan Facilities Obligations, (iii) no Specified Refinancing
Amendment may provide for any Specified Refinancing Term Loan Facility or any
Specified Refinancing Term Loans to be secured by any Collateral or other assets
of any Loan Party that do not also secure the Term Loan Facilities Obligations,
(iv) the Specified Refinancing Term Loan Facilities will have such pricing,
amortization (subject to clause (v) below) and optional and mandatory prepayment
terms as may be agreed by the Borrower and the applicable Lenders thereof, (v)
the maturity date and the weighted average life to maturity of the Specified
Refinancing Term Loan Facilities shall be no earlier than or shorter than, as
the case may be, the Maturity Date of the Tranche of Term Loans being refinanced
or the remaining weighted average life to maturity of the Term Loans being
refinanced, as applicable (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Maturity Date of the Tranche of Term Loans being refinanced or the remaining
weighted average


-67-
    

--------------------------------------------------------------------------------





life to maturity of the Term Loans being refinanced, as applicable), (vi) the
Net Cash Proceeds of such Specified Refinancing Term Loan Facility shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans of the applicable Tranche being so refinanced,
in each case pursuant to Section 4.4; and (vii) the Specified Refinancing Term
Loan Facilities shall not have a principal or commitment amount greater than the
Loans being refinanced plus the aggregate amount of all fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing.
(b)    Each request from the Borrower pursuant to this Subsection 2.11 shall set
forth the requested amount and proposed terms of the relevant Specified
Refinancing Term Loan Facility. The Specified Refinancing Term Loan Facilities
(or any portion thereof) may be made by any existing Lender (it being understood
that no existing Lender shall be obligated to provide any Specified Refinancing
Term Loan Facilities) or by any other bank or financial institution (any such
bank or other financial institution, an “Additional Specified Refinancing
Lender,” and the Additional Specified Refinancing Lenders together with any
existing Lender providing Specified Refinancing Term Loan Facilities, the
“Specified Refinancing Lenders”); provided that if such Additional Specified
Refinancing Lender is not already a Lender hereunder or an Affiliate of a Lender
hereunder or an Approved Fund, the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required (it being
understood that any such Additional Specified Refinancing Lender that is an
Affiliated Lender shall be subject to the provisions of Subsection 11.6(h),
mutatis mutandis, to the same extent as if such Specified Refinancing Term Loan
Facilities and related Obligations had been obtained by such Lender by way of
assignment).
(c)    Specified Refinancing Term Loan Facilities shall become facilities under
this Agreement pursuant to a Specified Refinancing Amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by Holdings and each
applicable Specified Refinancing Lender. Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Subsection 2.11, in
each case on terms consistent with this Section 2.11.
(d)    Any loans made in respect of any such Specified Refinancing Term Loan
Facility shall be made by creating a new Tranche. Each Specified Refinancing
Term Loan Facility made available pursuant to this Subsection 2.11 shall be in a
minimum aggregate amount of at least $15,000,000 and in integral multiples of
$5,000,000 in excess thereof (or such lower minimum amounts or multiples as
agreed to by the Administrative Agent in its reasonable discretion).
(e)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Specified Refinancing Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Specified
Refinancing Term Loan Facilities incurred pursuant thereto (including the
addition of such Specified Refinancing Term Loan Facilities as separate
“Facilities” and “Tranches” hereunder and treated in a manner consistent with
the Facilities being refinanced, including for purposes of prepayments and
voting). Any Specified Refinancing Amendment may, without the consent of any
Person other than the Borrower, the Administrative Agent and the Lenders
providing such Specified Refinancing Term Loan Facilities, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.11.
SECTION 3    

[Reserved]
SECTION 4    

General Provisions Applicable to Loans


-68-
    

--------------------------------------------------------------------------------





4.1    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the LIBOR Rate
determined for such day plus the Applicable Margin in effect for such day.
(b)    Each ABR Loan shall bear interest for each day that it is outstanding at
a rate per annum equal to the Alternate Base Rate in effect for such day plus
the Applicable Margin in effect for such day.
(c)    If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the Stated Maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1, plus 2.00%
and (y) in the case of other amounts (including overdue interest), the rate
described in clause (b) of this Subsection 4.1 for ABR Loans accruing interest
at the Alternate Base Rate plus 2.00%, in each case from the date of such
nonpayment until such amount is paid in full (as well after as before judgment);
provided that (1) no amount shall be payable pursuant to this Subsection 4.1(c)
to a Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) no amounts shall accrue pursuant to this Subsection 4.1(c) on any overdue
amount or other amount payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (c) of this Subsection 4.1
shall be payable from time to time on demand.
(e)    It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.
4.2    Conversion and Continuation Options.
(a)    Subject to its obligations pursuant to Subsection 4.12(c), the Borrower
may elect from time to time to convert outstanding Loans of a given Tranche
denominated in Dollars from Eurodollar Loans to ABR Loans by the Borrower giving
the Administrative Agent irrevocable notice of such election prior to 1:00 P.M.,
New York City time two Business Days (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior to such election.
The Borrower may elect from time to time to convert outstanding Loans of a given
Tranche from ABR Loans to Eurodollar Loans, by the Borrower giving the
Administrative Agent irrevocable notice of such election prior to 1:00 P.M., New
York City time at least three Business Days (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior to such
election. Any such notice of conversion to Eurodollar Loans shall specify the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof. All or any part of outstanding Eurodollar Loans or ABR Loans may
be converted as provided herein, provided that (i) (unless the Required Lenders
otherwise consent) no Loan may be converted into a Eurodollar Loan when any
Default or Event of Default has occurred and is continuing and, in the case of
any Default (other than a Default under Subsection 9.1(f)), the Administrative
Agent has given notice to Holdings that no such conversions may be made, (ii) no
Loan may be converted into a Eurodollar Loan after the date that is one month
prior to the applicable Maturity Date and (iii) no Loan denominated in Euro may
be converted to ABR Loans.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving notice
to the Administrative Agent of the length of the next Interest Period to be
applicable to such Eurodollar Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in Subsection 1.1, provided
that no Eurodollar Loan denominated in Dollars may be continued as such (i)
(unless the Required Lenders otherwise consent) when any Default or Event of
Default has


-69-
    

--------------------------------------------------------------------------------





occurred and is continuing and, in the case of any Default (other than a Default
under Subsection 9.1(f)), the Administrative Agent has given notice to Holdings
that no such continuations may be made or (ii) after the date that is one month
prior to the applicable Maturity Date, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
clause (b) or if such continuation is not permitted pursuant to the preceding
proviso any such Eurodollar Loans denominated in Dollars shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period and
any such Eurodollar Loans denominated in Euro shall be continued as Eurodollar
Loans for an additional one month Interest Period. Upon receipt of any such
notice of continuation pursuant to this Subsection 4.2(b), the Administrative
Agent shall promptly notify each affected Lender thereof.
4.3    Minimum Amounts; Maximum Sets. All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Set shall be equal to $1,000,000 or a whole
multiple of $250,000 in excess thereof (or, in the case of Loans denominated in
Euros, €1,000,000 or an integral multiple of €250,000 in excess thereof)
(provided that notwithstanding the foregoing, any Loan may be converted or
continued in its entirety) and so that there shall not be more than 20 Sets at
any one time outstanding.
4.4    Optional and Mandatory Prepayments.
(a)    Optional Prepayment of Term Loans. The Borrower may at any time and from
time to time prepay the Term Loans of any Class, in whole or in part, subject to
Subsection 4.12, without premium or penalty (except as provided in Subsection
4.5(b)), upon notice by the Borrower to the Administrative Agent prior to 1:00
P.M., New York City time at least three Business Days (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior to
the date of prepayment (in the case of Eurodollar Loans), or prior to 12:00
P.M., New York City time on the date of prepayment (in the case of ABR Loans)
(or such later time as may be agreed by the Administrative Agent in its
reasonable discretion). Such notice shall specify, in the case of any prepayment
of Term Loans, the applicable Tranche being repaid, and if a combination
thereof, the principal amount allocable to each, the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans or a
combination thereof, and, in each case if a combination thereof, the principal
amount allocable to each. Any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. If any such notice is given and
not revoked, the amount specified in such notice shall be due and payable on the
date specified therein, together with (if a Eurodollar Loan is prepaid other
than at the end of the Interest Period applicable thereto) any amounts payable
pursuant to Subsection 4.12. Partial prepayments pursuant to this Subsection
4.4(a) shall be in multiples of $1,000,000; provided that, notwithstanding the
foregoing, any Term Loan may be prepaid in its entirety. Each prepayment of Term
B-3 Loans pursuant to this Subsection 4.4(a) made on or prior to the
twelve-month anniversary of the Amendment No. 2 Effective Date in connection
with a Repricing Transaction shall be accompanied by the payment of the fee
required by Subsection 4.5(b).
(b)    [Reserved].
(c)    [Reserved].
(d)    [Reserved].
(e)    (i) Mandatory Prepayment of Term Loans. (i) The Borrower shall, in
accordance with Subsection 4.4(g), prepay the Term Loans to the extent required
by Subsection 8.4(b) (subject to Subsection 8.4(c)), (ii) if on or after the
Closing Date, Holdings or any of its Restricted Subsidiaries shall Incur
Indebtedness for borrowed money (excluding Indebtedness permitted pursuant to
Subsection 8.1 other than Specified Refinancing Term Loans), the Borrower shall,
in accordance with Subsection 4.4(g), prepay the Term Loans (or, in the case of
the incurrence of any Specified Refinancing Term Loans, the Tranche of Term
Loans being refinanced) in a Dollar Equivalent amount


-70-
    

--------------------------------------------------------------------------------





equal to 100.0% of the Net Cash Proceeds thereof minus the portion of such Net
Cash Proceeds applied (to the extent Borrower or any of its Subsidiaries is
required by the terms thereof) to prepay, repay or purchase Pari Passu
Indebtedness on a pro rata basis with the Term Loans, in each case with such
prepayment to be made on or before the fifth Business Day following notice given
to each Lender of the Prepayment Date, as contemplated by Subsection 4.4(h) and
(iii) the Borrower shall, in accordance with Subsection 4.4(g), prepay the Term
Loans within 120 days following the last day of the immediately preceding Fiscal
Year (commencing with the Fiscal Year ending on or about December 31, 2016)
(each, an “ECF Payment Date”), in a Dollar Equivalent amount equal to (A) (1)
50.0% (as may be adjusted pursuant to the last proviso of this clause (iii)) of
Holdings’ Excess Cash Flow for such Fiscal Year minus (2) the sum of (x) the
aggregate Dollar Equivalent principal amount of Term Loans (including
Incremental Term Loans, Extended Term Loans and Specified Refinancing Term
Loans) prepaid pursuant to Subsection 4.4(a) and any prepayment of Term Loans
(including Incremental Term Loans, Extended Term Loans and Specified Refinancing
Term Loans) pursuant to Subsection 4.4(l) (provided that such deduction for
prepayments pursuant to Subsection 4.4(l) shall be limited to the actual cash
amount of such prepayment) or any Pari Passu Indebtedness (including revolving
loans to the extent any commitments with respect thereto are permanently
reduced), in each case during such Fiscal Year and (y) the aggregate amount in
respect of clause (x) from previous fiscal years to the extent the amount of
such prepayment exceeded the amount of prepayments required to be made from
Holdings’ Excess Cash Flow in such fiscal year, in each case, excluding
prepayments funded with proceeds from the Incurrence of long-term Indebtedness
(the amount described in this clause (A), the “ECF Prepayment Amount”) minus (B)
the portion of such ECF Prepayment Amount applied (to the extent Borrower or any
of its Subsidiaries is required by the terms thereof) to prepay, repay or
purchase Pari Passu Indebtedness on a pro rata basis with the Term Loans;
provided that such percentage in clause (1) above shall be reduced to 0% if the
Consolidated Secured Leverage Ratio as of the last day of the immediately
preceding Fiscal Year was less than 3.40:1.00. Nothing in this Subsection 4.4(e)
shall limit the rights of the Agents and the Lenders set forth in Subsection 9.
(f)    [Reserved].
(g)    Subject to the last sentence of Subsection 4.4(h) and Subsection 4.4(k),
each prepayment of Term Loans pursuant to Subsection 4.4(e) (other than a
prepayment with the proceeds of Specified Refinancing Term Loans) shall be
allocated pro rata among the Term B-3 Loans, the Incremental Term Loans, the
Extended Term Loans and the Specified Refinancing Term Loans; provided, that at
the request of the Borrower, in lieu of such application on a pro rata basis
among all Tranches of Term Loans, such prepayment may be applied to any Tranche
of Term Loans so long as the maturity date of such Tranche of Term Loans
precedes the maturity date of each other Tranche of Term Loans then outstanding
or, in the event more than one Tranche of Term Loans shall have an identical
maturity date that precedes the maturity date of each other Tranche of Term
Loans then outstanding, to such Tranches on a pro rata basis. Each prepayment of
Term Loans pursuant to Subsection 4.4(a) shall be applied within each applicable
Tranche of Term Loans to the respective installments of principal thereof in the
manner directed by the Borrower (or, if no such direction is given, in direct
order of maturity). Each prepayment of Term Loans pursuant to Subsection 4.4(e)
shall be applied within each applicable Tranche of Term Loans, first, to the
accrued interest on the principal amount of Term Loans being prepaid and,
second, to the respective installments of principal thereof in the manner
directed by the Borrower (or, if no such direction is given in direct order of
maturity). Notwithstanding any other provision of this Subsection 4.4, a Lender
may, at its option, and if agreed by the Borrower, in connection with any
prepayment of Term Loans pursuant to Subsection 4.4(a) or (e), exchange such
Lender’s portion of the Term Loan to be prepaid for Rollover Indebtedness, in
lieu of such Lender’s pro rata portion of such prepayment (and any such Term
Loans so exchanged shall be deemed repaid for all purposes under the Loan
Documents).
(h)    The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to Subsection 4.4(e)(iii),
three Business Days prior to the date on which such payment is due and (y)
pursuant to any other provision of Subsection 4.4(e), promptly (and in any event
within five Business Days) upon becoming obligated to make such prepayment. Such
notice shall state that the Borrower is offering to make or will make such
mandatory prepayment (i) in the case of mandatory prepayments pursuant to
Subsection 4.4(e)(i), on or before the date specified in Subsection 8.4(b) and
(ii) in the case of mandatory prepayments pursuant to any other clause of
Subsection 4.4(e), on or before the date specified in such clause, as the case
may be (each, a


-71-
    

--------------------------------------------------------------------------------





“Prepayment Date”). Once given, such notice shall be irrevocable and all amounts
subject to such notice shall be due and payable on the Prepayment Date (except
as otherwise provided in the last sentence of this Subsection 4.4(h)). Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall promptly give notice to each Lender of the prepayment and the Prepayment
Date. The Borrower (in its sole discretion) may give each Lender the option (in
its sole discretion) to elect to decline any such prepayment (other than a
prepayment pursuant to Subsection 4.4(e)(ii), except as otherwise provided for
in the last sentence of Subsection 4.4(g)) by giving notice of such election in
writing to the Administrative Agent by 11:00 A.M., New York City time, on the
date that is three Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the Prepayment Date.
Upon receipt by the Administrative Agent of such notice, the Administrative
Agent shall promptly notify the Borrower of such election. Any amount so
declined by any Lender may, at the option of the Borrower, be applied to the
payment or prepayment of Indebtedness, including any Junior Debt, or otherwise
be retained by Holdings and its Restricted Subsidiaries and/or applied by
Holdings or any of its Restricted Subsidiaries in any manner not inconsistent
with this Agreement.
(i)    Amounts prepaid on account of Term Loans pursuant to Subsection 4.4(a),
(e) or (l) may not be reborrowed.
(j)    Notwithstanding the foregoing provisions of this Subsection 4.4, if at
any time any prepayment of Loans pursuant to Subsection 4.4(a) or (e) would
result, after giving effect to the procedures set forth in this Agreement, in
the Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans being prepaid other than on the last day of an Interest Period
with respect thereto, then, the Borrower may, so long as no Default or Event of
Default shall have occurred and be continuing, in its sole discretion, initially
(i) deposit a portion (up to 100.0%) of the amounts that otherwise would have
been paid in respect of such Eurodollar Loans with the Administrative Agent
(which deposit must be equal in amount to the amount of such Eurodollar Loans
not immediately prepaid), to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans (or
such earlier date or dates as shall be requested by the Borrower) or (ii) make a
prepayment of Loans in accordance with Subsection 4.4(a) or (b) with an amount
equal to a portion (up to 100.0%) of the amounts that otherwise would have been
paid in respect of such Eurodollar Loans (which prepayment, together with any
deposits pursuant to clause (i) above, must be equal in amount to the amount of
such Eurodollar Loans not immediately prepaid); provided that, in the case of
either clause (i) or (ii) above, such unpaid Eurodollar Loans shall continue to
bear interest in accordance with Subsection 4.1 until such unpaid Eurodollar
Loans or the related portion of such Eurodollar Loans, as the case may be, have
or has been prepaid. In addition, if Holdings reasonably determines in good
faith that any amounts attributable to Foreign Subsidiaries that are required to
be applied to prepay Term Loans pursuant to Subsection 4.4(e)(i), (ii) or (iii)
would result in material adverse tax consequences to Holdings or any of its
Restricted Subsidiaries, then the Borrower shall not be required to prepay such
amounts as required thereunder; provided that the Borrower shall take
commercially reasonable actions to permit repatriation of the proceeds subject
to such prepayments in order to effect such prepayments without incurring
material adverse tax consequences.
(k)    Notwithstanding anything to the contrary herein, this Subsection 4.4 may
be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendments) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of Term Loans added pursuant to Subsections 2.8,
2.10 and 2.11, as applicable, or pursuant to any other credit facility added
pursuant to Subsection 2.8 or 11.1(e).
(l)    Notwithstanding anything in any Loan Document to the contrary, so long as
no Event of Default under Subsection 9.1(a) or (f) has occurred and is
continuing, the Borrower may prepay the outstanding Term Loans on the following
basis:
(i)    The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a


-72-
    

--------------------------------------------------------------------------------





Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Subsection 4.4(l); provided that the Borrower shall not
initiate any action under this Subsection 4.4(l) in order to make a Discounted
Term Loan Prepayment unless (1) at least ten Business Days shall have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (or such shorter period as agreed to by the
Administrative Agent in its reasonable discretion) or (2) at least three
Business Days shall have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender (or such shorter period as agreed
to by the Administrative Agent in its reasonable discretion). Each Lender
participating in any Discounted Term Loan Prepayment acknowledges and agrees
that in connection with such Discounted Term Loan Prepayment, (1) the Borrower
then may have, and later may come into possession of, information regarding the
Term Loans or the Loan Parties hereunder that is not known to such Lender and
that may be material to a decision by such Lender to participate in such
Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender has
independently, and without reliance on Holdings, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
made its own analysis and determination to participate in such Discounted Term
Loan Prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of Holdings, the Borrower, its Subsidiaries, the
Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holdings,
Holdings, its Subsidiaries, the Administrative Agent, and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders. Any Term Loans prepaid pursuant to this Subsection 4.4(l) shall be
immediately and automatically cancelled.
(ii)    Borrower Offer of Specified Discount Prepayment. (1) The Borrower may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Administrative Agent with three Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) notice
in the form of a Specified Discount Prepayment Notice; provided that (I) any
such offer shall be made available, at the sole discretion of the Borrower, to
each Lender or to each Lender with respect to any Tranche on an individual
Tranche basis, (II) any such offer shall specify the aggregate Outstanding
Amount offered to be prepaid (the “Specified Discount Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the specific percentage
discount to par value (the “Specified Discount”) of the Outstanding Amount of
such Term Loans to be prepaid, (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$500,000 (or in the case of Term Loans denominated in Euros, €5,000,000 and
whole increments of €500,000 in excess thereof) and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date designated by the Administrative Agent and
approved by the Borrower) (the “Specified Discount Prepayment Response Date”).
(2)    Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted


-73-
    

--------------------------------------------------------------------------------





Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Lender whose Specified Discount Prepayment Response is not
received by the Administrative Agent by the Specified Discount Prepayment
Response Date shall be deemed to have declined to accept such Borrower Offer of
Specified Discount Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
Subsection 4.4(l)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by Holdings on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(l)(vi) below (subject to Subsection 4.4(l)(x) below).
(iii)    Borrower Solicitation of Discount Range Prepayment Offers. (1) The
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Discount Range Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Term Loans that the Borrower is
willing to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the Outstanding Amount of
such Term Loans willing to be prepaid by the Borrower, (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 (or
in the case of Term Loans denominated in Euros, €5,000,000 and whole increments
of €500,000 in excess thereof) and whole


-74-
    

--------------------------------------------------------------------------------





increments of $500,000, and (IV) each such solicitation by the Borrower shall
remain outstanding through the Discount Range Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.
(2)    The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Subsection 4.4(l)(iii). The Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Subsection 4.4(l)(iii)(3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).
(3)    If there is at least one Participating Lender, the Borrower will prepay
the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable


-75-
    

--------------------------------------------------------------------------------





discretion) will calculate such proration (the “Discount Range Proration”). The
Administrative Agent shall promptly, and in any case within three Business Days
following the Discount Range Prepayment Response Date, notify (w) the Borrower
of the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate
Outstanding Amount of the Discounted Term Loan Prepayment and the Tranches to be
prepaid, (x) each Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate Outstanding Amount and Tranches of all
Term Loans to be prepaid at the Applicable Discount on such date, (y) each
Participating Lender of the aggregate Outstanding Amount and Tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(l)(vi)
below (subject to Subsection 4.4(l)(x) below).
(iv)    Borrower Solicitation of Discounted Prepayment Offers. (1) The Borrower
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on an individual Tranche basis, (II) any such notice shall specify the
maximum aggregate Outstanding Amount of the Term Loans and the Tranches of Term
Loans the Borrower is willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of $500,000
(or in the case of Term Loans denominated in Euros, €5,000,000 and whole
increments of €500,000 in excess thereof) and (IV) each such solicitation by the
Borrower shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Administrative Agent will promptly provide each relevant
Lender with a copy of such Solicited Discounted Prepayment Notice and a form of
the Solicited Discounted Prepayment Offer to be submitted by a responding Lender
to the Administrative Agent (or its delegate) by no later than 5:00 P.M., New
York City time on the third Business Day after the date of delivery of such
notice to the relevant Lenders (or such later date as may be designated by the
Administrative Agent and approved by the Borrower) (the “Solicited Discounted
Prepayment Response Date”). Each Lender’s Solicited Discounted Prepayment Offer
shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Term Loans and the
maximum aggregate Outstanding Amount and Tranches of such Term Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Lender whose Solicited Discounted Prepayment Offer is not received
by the Administrative Agent by the Solicited Discounted Prepayment Response Date
shall be deemed to have declined prepayment of any of its Term Loans at any
discount to their par value.
(2)    The Administrative Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable


-76-
    

--------------------------------------------------------------------------------





Discount”), if any; provided that the Acceptable Discount shall not be an
Offered Discount that is larger than the smallest Offered Discount for which the
sum of all Offered Amounts affiliated with Offered Discounts that are larger
than or equal to such smallest Offered Discount would, if purchased at such
smallest Offered Discount, yield an amount at least equal to the Solicited
Discounted Prepayment Amount. If the Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the
Administrative Agent of a copy of all Solicited Discounted Prepayment Offers
pursuant to the first sentence of this clause (2) (the “Acceptance Date”), the
Borrower shall submit an Acceptance and Prepayment Notice to the Administrative
Agent setting forth the Acceptable Discount. If the Administrative Agent shall
fail to receive an Acceptance and Prepayment Notice from the Borrower by the
Acceptance Date, Holdings shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this Subsection 4.4(l)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Subsection 4.4(l)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted


-77-
    

--------------------------------------------------------------------------------





Prepayment Determination Date, the Administrative Agent shall promptly notify
(w) the Borrower of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the
Tranches to be prepaid, (x) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Term
Loans and the Tranches to be prepaid at the Applicable Discount on such date,
(y) each Qualifying Lender of the aggregate Outstanding Amount and the Tranches
of such Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(l)(vi)
below (subject to Subsection 4.4(l)(x) below).
(v)    Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.
(vi)    Payment. If any Term Loan is prepaid in accordance with
Subsections 4.4(l)(ii) through (iv) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M., New York City time, on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the Term Loans in inverse order of maturity. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Subsection 4.4(l) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate Outstanding Amount of the Tranches of the Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate Outstanding
Amount of the Tranches of Term Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Term Loan Prepayment. The Lenders hereby agree
that, in connection with a prepayment of Term Loans pursuant to this Subsection
4.4(l) and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Term Loans to reflect the payment of accrued
interest to certain Lenders as provided in this Subsection 4.4(l)(vi) and (ii)
all subsequent prepayments and repayments of the Term Loans (except as otherwise
contemplated by this Agreement) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this Subsection 4.4(l) as if made at par. It is also understood and
agreed that prepayments pursuant to this Subsection 4.4(l) shall not be subject
to Subsection 4.4(a), or, for the avoidance of doubt, Subsection 11.7(a) or the
pro rata allocation requirements of Subsection 4.8(a).
(vii)    Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Subsection 4.4(l), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.


-78-
    

--------------------------------------------------------------------------------





(viii)    Notice. Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Subsection 4.4(l), each notice or other communication
required to be delivered or otherwise provided to the Administrative Agent (or
its delegate) shall be deemed to have been given upon the Administrative Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
(ix)    Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that the Administrative Agent may perform any and all of
its duties under this Subsection 4.4(l) by itself or through any Affiliate of
the Administrative Agent and expressly consents to any such delegation of duties
by the Administrative Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions in this Agreement
shall apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Subsection 4.4(l) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Subsection 4.4(l).
(x)    Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Subsection 4.4(l) shall not constitute a Default or Event of Default
under Subsection 9.1 or otherwise).
(xi)    No Obligation. This Subsection 4.4(l) shall not (i) require the Borrower
to undertake any prepayment pursuant to this Subsection 4.4(l) or (ii) limit or
restrict the Borrower from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.
4.5    Administrative Agent’s Fee; Other Fees.
(a)    The Borrower agrees to pay to the Administrative Agent the fees set forth
in the Fee Letter on the payment dates set forth therein.
(b)    If on or prior to the twelve-month anniversary of the Amendment No. 2
Effective Date the Borrower makes an optional prepayment in full of the Term B-3
Loans (other than in connection with a Change of Control or a prepayment in full
of the Term B-3 Loans in connection with a Transformative Acquisition) in an
amount equal to the Net Cash Proceeds received by Holdings or any Restricted
Subsidiary from its incurrence of new Indebtedness under bank financing
constituting Pari Passu Indebtedness in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Lender, a
prepayment premium of 1.0% of the aggregate principal amount of Term B-3 Loans
being prepaid. If, on or prior to the twelve-month anniversary of the Amendment
No. 2 Effective Date, any Lender is replaced pursuant to Subsection 11.1(g) in
connection with any amendment of this Agreement (including in connection with
any refinancing transaction permitted under Subsection 11.6(g) to replace the
Term B-3 Loans but not in connection with a Change of Control or Transformative
Acquisition) that results in a Repricing Transaction, such Lender (and not any
Person who replaces such Lender pursuant to Subsection 2.10(e) or 11.1(g)) shall
receive a fee equal to 1.0% of the principal amount of the Term B-3 Loans of
such Lender assigned to a replacement Lender pursuant to Subsection 2.10(e) or
11.1(g).
4.6    Computation of Interest and Fees.
(a)    Interest (other than interest based on the Base Rate) shall be calculated
on the basis of a 360-day year for the actual days elapsed; and interest based
on the Base Rate shall be calculated on the basis of a 365-day year (or 366-day
year, as the case may be) for the actual days elapsed; provided that interest on
Loans denominated in currencies other than Dollars shall be calculated in
accordance with market convention. The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of each determination
of an LIBOR


-79-
    

--------------------------------------------------------------------------------





Rate. Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate or the Statutory Reserves shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to Subsection 4.1, excluding any LIBOR Rate which is based upon
the Bloomberg page and any ABR Loan which is based upon the Alternate Base Rate.
4.7    Inability to Determine Interest Rate. Subject to the following paragraph,
if, prior to the first day of any Interest Period, the Administrative Agent
shall have determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBOR Rate with
respect to any Eurodollar Loan for such Interest Period (the “Affected
Eurodollar Rate”), the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (a) any Eurodollar Loans the rate of
interest applicable to which is based on the Affected Eurodollar Rate requested
to be made on the first day of such Interest Period shall be made as ABR Loans
and (b) any Term Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurodollar Loans the rate of interest
applicable to which is based upon the Affected Eurodollar Rate shall be
converted to or continued as ABR Loans. Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans the rate of interest
applicable to which is based upon the Affected Eurodollar Rate shall be made or
continued as such, nor shall the Borrower have the right to convert ABR Loans to
Eurodollar Loans, the rate of interest applicable to which is based upon the
Affected Eurodollar Rate.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that:


(i)
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),

then, promptly after such determination (or if later, in the case of clause
(ii), not later than 90 days prior to the Scheduled Unavailability Date), the
Administrative Agent shall notify the Borrower and the Lenders (a “LIBOR
Successor Notice”); or


(iii)
new syndicated loans have started to adopt a new benchmark interest rate,



then the Administrative Agent may, but shall not be obligated to, provide a
LIBOR Successor Notice to the Borrower and the Lenders, and in each of the cases
described in the foregoing clauses (i)-(iii), this Agreement may, with the
consent of the Borrower, be amended to replace the LIBO Rate with an alternate
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) by the Administrative Agent and the Borrower with the
consent of the Required Lenders (which shall be deemed to be granted if the
Administrative Agent posts a copy of such proposed amendment to Lenders and does
not receive, within five Business Days thereafter, written notice from Lenders
comprising the Required Lenders stating that such Required Lenders object to
such amendment). Any rate adopted as provided above is referred to as the “LIBOR
Successor Rate”. Any such


-80-
    

--------------------------------------------------------------------------------





amendment pursuant to this Section 4.7 shall include such conforming changes to
the definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate to reflect the adoption of the LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice, provided that to the
extent that the Administrative Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such LIBOR Successor Rate exists, the Administrative
Agent shall administer such LIBOR Successor Rate in a manner determined by the
Administrative Agent in consultation with the Borrower. If a LIBOR Successor
Notice has been given and no LIBOR Successor Rate has been determined, the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the first paragraph of this Section 4.7 shall
apply, without regard to clause (c) of the definition of “Alternate Base Rate.”
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


4.8    Pro Rata Treatment and Payments.
(a)    Except as expressly otherwise provided herein, each payment (including
each prepayment, but excluding payments made pursuant to Subsections 2.8, 2.9,
2.10, 2.11, 4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d), 11.1(g) or 11.6) by the
Borrower on account of principal of and interest on account of any Loans of a
given Tranche (other than (v) payments in respect of any difference in the
Applicable Margin, LIBOR Rate or Alternate Base Rate in respect of any Tranche,
(w) any payments pursuant to Subsection 4.4(e) to the extent declined by any
Lender in accordance with Subsection 4.4(h), (x) any payments pursuant to
Subsection 4.4(l) which shall be allocated as set forth in Subsection 4.4(l) and
(y) any prepayments pursuant to Subsection 11.6(h)(i)(2)) shall be allocated by
the Administrative Agent pro rata according to the respective outstanding
principal amounts of such Loans of such Tranche then held by the respective
Lenders; provided that a Lender may, at its option, and if agreed by the
Borrower, exchange such Lender’s portion of a Term Loan to be prepaid for
Rollover Indebtedness, in lieu of such Lender’s pro rata portion of such
prepayment, pursuant to the last sentence of Subsection 4.4(g). All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set-off or
counterclaim and shall be made on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 P.M., New York City time), on the due
date thereof to the Administrative Agent for the account of the Lenders holding
the relevant Loans, the Lenders or the Administrative Agent, as the case may be,
at the Administrative Agent’s office specified in Subsection 11.2, in the
applicable currency in immediately available funds. Payments received by the
Administrative Agent after such time shall be deemed to have been received on
the next Business Day. The Administrative Agent shall distribute such payments
to such Lenders if any such payment is received prior to 2:00 P.M., New York
City time, on a Business Day, in like funds as received prior to the end of such
Business Day and otherwise the Administrative Agent shall distribute such
payment to such Lenders or Other Representatives, as the case may be, on the
next succeeding Business Day. If any payment hereunder (other than payments on
the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, the maturity of such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity of such payment shall be extended to the next succeeding Business
Day (and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension) unless the result of
such extension would be to extend such payment into another calendar month, in
which event such payment shall be made on the immediately preceding Business
Day. This Subsection 4.8(a) may be amended in accordance with Subsection 11.1(d)
to the extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new Tranches added pursuant to
Subsections 2.8, 2.10 and 2.11, as applicable.
(b)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to


-81-
    

--------------------------------------------------------------------------------





the Borrower in respect of such borrowing a corresponding amount. If such amount
is not made available to the Administrative Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent on
demand, such amount with interest thereon at a rate equal to the daily average
Federal Funds Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Subsection 4.8(b) shall be conclusive in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall notify the Borrower of the failure of such
Lender to make such amount available to the Administrative Agent and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder on demand from
the Borrower; provided that the foregoing notice and recovery provisions shall
not apply to the funding of Term B-3 Loans on the Amendment No. 2 Effective
Date.
4.9    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof in each case occurring after the Closing Date shall make it
unlawful for any Lender to make or maintain any Eurodollar Loans as contemplated
by this Agreement (“Affected Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower and the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), (b) the commitment of such Lender hereunder to make Affected Loans,
continue Affected Loans as such and convert an ABR Loan to an Affected Loan
shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain such Affected Loans, such Lender
shall then have a commitment only to make an ABR Loan when an Affected Loan is
requested and (c) such Lender’s Loans then outstanding as Affected Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Affected Loans or
within such earlier period as required by law. If any such conversion or
prepayment of an Affected Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Subsection
4.12.
4.10    Requirements of Law.
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):
(i)    shall subject such Lender to any Tax of any kind whatsoever with respect
to any Eurodollar Loans made or maintained by it or its obligation to make or
maintain Eurodollar Loans, or change the basis of taxation of payments to such
Lender in respect thereof, in each case, except for Non-Excluded Taxes, Taxes
imposed by FATCA and Taxes measured by or imposed upon net income, or franchise
Taxes, or Taxes measured by or imposed upon overall capital or net worth, or
branch Taxes (in the case of such capital, net worth or branch Taxes, imposed in
lieu of such net income Tax), of such Lender or its applicable lending office,
branch, or any affiliate thereof;
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
(iii)    shall impose on such Lender any other condition (excluding any Tax of
any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender,


-82-
    

--------------------------------------------------------------------------------





through the Administrative Agent in accordance herewith, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable with
respect to such Eurodollar Loans; provided that, in any such case, the Borrower
may elect to convert the Eurodollar Loans made by such Lender hereunder to ABR
Loans by giving the Administrative Agent at least one Business Day’s (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) notice of such election, in which case the Borrower shall promptly
pay to such Lender, upon demand, without duplication, amounts theretofore
required to be paid to such Lender pursuant to this Subsection 4.10(a) and such
amounts, if any, as may be required pursuant to Subsection 4.12. If any Lender
becomes entitled to claim any additional amounts pursuant to this Subsection
4.10(a), it shall provide prompt notice thereof to the Borrower, through the
Administrative Agent, certifying (x) that one of the events described in this
clause (a) has occurred and describing in reasonable detail the nature of such
event, (y) as to the increased cost or reduced amount resulting from such event
and (z) as to the additional amount demanded by such Lender and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
additional amounts payable pursuant to this Subsection 4.10(a) submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. Notwithstanding anything to the contrary in this
Subsection 4.10(a), the Borrower shall not be required to compensate a Lender
pursuant to this Subsection 4.10(a) (i) for any amounts incurred more than six
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor or (ii) for any amounts, if such Lender
is applying this provision to the Borrower in a manner that is inconsistent with
its application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers. The Borrower shall
not be required to compensate any Lender for any claim of increased costs to
such Lender of agreeing to make or making, funding or maintaining any Loans from
the adoption of an alternate rate of interest pursuant to Section 4.7 solely as
a result of such alternate rate of interest being based on a lower rate of
interest than LIBOR. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the Closing Date, does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of such Lender’s obligations hereunder to
a level below that which such Lender or such corporation could have achieved but
for such change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within ten Business Days
after submission by such Lender to the Borrower (through the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this clause (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or corporation for such
reduction. Such a certificate as to any additional amounts payable pursuant to
this Subsection 4.10(b) submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Subsection 4.10(b), the
Borrower shall not be required to compensate a Lender pursuant to this
Subsection 4.10(b) (i) for any amounts incurred more than six months prior to
the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor or (ii) for any amounts, if such Lender is applying
this provision to the Borrower in a manner that is inconsistent with its
application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
(c)    Notwithstanding anything herein to the contrary, the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor authority) or the United


-83-
    

--------------------------------------------------------------------------------





States or foreign regulatory authorities, in each case pursuant to Basel III, in
each case shall be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Closing Date for all purposes herein.
4.11    Taxes.
(a)    Except as provided below in this Subsection 4.11 or as required by law
(which, for purposes of this Subsection 4.11 shall include FATCA), all payments
made by the Borrower or the Agents under this Agreement and any Notes shall be
made free and clear of, and without deduction or withholding for or on account
of any Taxes; provided that if any Non-Excluded Taxes are required to be
withheld from any amounts payable by the Borrower to any Agent or any Lender
hereunder or under any Notes, the amounts so payable by the Borrower shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall be entitled to deduct and withhold, and the
Borrower shall not be required to indemnify for, any Non-Excluded Taxes, and any
such amounts payable by the Borrower to or for the account of any Agent or
Lender shall not be increased (x) if such Agent or Lender fails to comply with
the requirements of clause (b), (c) or (d) of this Subsection 4.11 or with the
requirements of Subsection 4.13, or (y) with respect to any Non-Excluded Taxes
imposed in connection with the payment of any fees paid under this Agreement
unless such Non-Excluded Taxes are imposed as a result of a Change in Law, or
(z) with respect to any Non-Excluded Taxes imposed by the United States or any
state or political subdivision thereof, unless such Non-Excluded Taxes are
imposed as a result of a change in treaty, law or regulation that occurred after
such Agent became an Agent hereunder or such Lender became a Lender hereunder
(or, if such Agent or Lender is a non-U.S. intermediary or flow-through entity
for U.S. federal income tax purposes, after the relevant beneficiary or member
of such Agent or Lender became such a beneficiary or member, if later) (any such
change, at such time, a “Change in Law”). Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
respective Lender or Agent, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
Governmental Authority in accordance with applicable law or the Borrower fails
to remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Lenders and the Agents for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this Subsection 4.11 shall survive the termination of
this Agreement and the payment of the Term Loans and all other amounts payable
hereunder.
(b)    Each Agent and each Lender that is not a United States Person shall:
(i)    (1) on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent (A) two accurate and complete
original signed Internal Revenue Service Forms W‑8BEN or W‑8BEN-E (certifying
that it is a resident of the applicable country within the meaning of the income
tax treaty between the United States and that country) or Forms W‑8ECI, or
successor applicable form, as the case may be, in each case certifying that it
is entitled to receive all payments under this Agreement and any Notes without
deduction or withholding of any United States federal income taxes, and (B) such
other forms, documentation or certifications, as the case may be, certifying
that it is entitled to an exemption from United States backup withholding tax
with respect to payments under this Agreement and any Notes;
(2)    deliver to the Borrower and the Administrative Agent two further accurate
and complete original signed forms or certifications provided in Subsection
4.11(b)(i)(1) on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form or certificate previously delivered by it to the Borrower;


-84-
    

--------------------------------------------------------------------------------





(3)    obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and
(4)    deliver, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to the Borrower and the Administrative Agent such other forms
as may be reasonably required in order to establish the legal entitlement of
such Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any Notes, provided that, in determining the
reasonableness of a request under this clause (4), such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any Loan Party) which would
be imposed on such Lender of complying with such request; or
(ii)    in the case of any such Lender that is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption,”
(1)    represent to the Borrower and the Administrative Agent that it is not (A)
a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;
(2)    deliver to the Borrower on or before the date of any payment by the
Borrower with a copy to the Administrative Agent, (A) two certificates
substantially in the form of Exhibit D hereto (any such certificate a “U.S. Tax
Compliance Certificate”) and (B) two accurate and complete original signed
Internal Revenue Service Forms W‑8BEN or W‑8BEN-E, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such form to an
exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes and (C) such other forms, documentation or
certifications, as the case may be certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrower and
the Administrative Agent two further accurate and complete original signed forms
or certificates on or before the date it expires or becomes obsolete and after
the occurrence of any event requiring a change in the most recently provided
form or certificate and, if necessary, obtain any extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms or certificates); and
(3)    deliver, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to the Borrower and the Administrative Agent such other forms
as may be reasonably required in order to establish the legal entitlement of
such Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any Notes, provided that, in determining the


-85-
    

--------------------------------------------------------------------------------





reasonableness of a request under this clause (3), such Lender shall be entitled
to consider the cost (to the extent unreimbursed by the Borrower) which would be
imposed on such Lender of complying with such request; or
(iii)    in the case of any such Agent or Lender that is a non-U.S. intermediary
or flow-through entity for U.S. federal income tax purposes,
(1)    on or before the date of any payment by the Borrower under this Agreement
or any Notes to, or for the account of, such Agent or Lender, deliver to the
Borrower and the Administrative Agent two accurate and complete original signed
Internal Revenue Service Forms W‑8IMY and, if any beneficiary or member of such
Lender is claiming the so-called “portfolio interest exemption,” (I) represent
to the Borrower and the Administrative Agent that such Lender is not (A) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any Notes; and
(A)    with respect to each beneficiary or member of such Agent or Lender that
is not claiming the so-called “portfolio interest exemption,” also deliver to
the Borrower and the Administrative Agent (I) two accurate and complete original
signed Internal Revenue Service Forms W‑8BEN or W‑8BEN-E (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country), Forms
W‑8ECI or Forms W‑9, or successor applicable form, as the case may be, in each
case so that each such beneficiary or member is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding of any
United States federal income taxes and (II) such other forms, documentation or
certifications, as the case may be, certifying that each such beneficiary or
member is entitled to an exemption from United States backup withholding tax
with respect to all payments under this Agreement and any Notes; and
(B)    with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption,” (I) represent to the
Borrower and the Administrative Agent that such beneficiary or member is not (1)
a bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower or any Parent Entity within the meaning of Section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent


-86-
    

--------------------------------------------------------------------------------





two U.S. Tax Compliance Certificates from each beneficiary or member and two
accurate and complete original signed Internal Revenue Service Forms W‑8BEN or
W‑8BEN-E, or successor applicable form, certifying to such beneficiary’s or
member’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 871(h) or Section 881(c) of
the Code with respect to payments to be made under this Agreement and any Notes,
and (III) also deliver to the Borrower and the Administrative Agent such other
forms, documentation or certifications, as the case may be, certifying that it
is entitled to an exemption from United States backup withholding tax with
respect to payments under this Agreement and any Notes;
(2)    deliver to the Borrower and the Administrative Agent two further accurate
and complete original signed forms, certificates or certifications referred to
above on or before the date any such form, certificate or certification expires
or becomes obsolete, or any beneficiary or member changes, and after the
occurrence of any event requiring a change in the most recently provided form,
certificate or certification and obtain such extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms, certificates or certifications; and
(3)    deliver, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to the Borrower and the Administrative Agent such other forms
as may be reasonably required in order to establish the legal entitlement of
such Agent or Lender (or beneficiary or member) to an exemption from, or
reduction of, withholding with respect to payments under this Agreement and any
Notes, provided that in determining the reasonableness of a request under this
clause (3) such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;
unless, in any such case (other than with respect to United States backup
withholding tax), there has been a Change in Law which renders all such forms
inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.
(c)    Each Lender and each Agent, in each case that is a United States Person,
shall, on or before the date of any payment by the Borrower under this Agreement
or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two accurate and complete original signed Internal Revenue
Service Forms W‑9, or successor form, certifying that such Lender or Agent is a
United States Person and that such Lender or Agent is entitled to complete
exemption from United States backup withholding tax.
(d)    Notwithstanding the foregoing, if the Administrative Agent is not a
United States Person, on or before the date of any payment by the Borrower under
this Agreement or any Notes to the Administrative Agent, the Administrative
Agent shall:
(i)    deliver to the Borrower (A) two accurate and complete original signed
Internal Revenue Service Forms W‑8ECI, or successor applicable form, with
respect to any amounts payable to the


-87-
    

--------------------------------------------------------------------------------





Administrative Agent for its own account, (B) two accurate and complete original
signed Internal Revenue Service Forms W‑8IMY, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for the account of
others, certifying that it is a “U.S. branch” and that the payments it receives
for the account of others are not effectively connected with the conduct of its
trade or business in the United States and that it is using such form as
evidence of its agreement with the Borrower to be treated as a U.S. person with
respect to such payments (and the Borrower and the Administrative Agent agree to
so treat the Administrative Agent as a U.S. person with respect to such payments
as contemplated by U.S. Treasury Regulation § 1.1441-1(b)(2)(iv)) or (C) such
other forms or certifications as may be sufficient under applicable law to
establish that the Administrative Agent is entitled to receive any payment by
the Borrower under this Agreement or any Notes (whether for its own account or
for the account of others) without deduction or withholding of any United States
federal income taxes;
(ii)    deliver to the Borrower two further accurate and complete original
signed forms or certifications provided in Subsection 4.11(d)(i) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower; and
(iii)    obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;
unless in any such case (other than with respect to United States backup
withholding tax) there has been a Change in Law which renders all such forms
inapplicable or which would prevent the Administrative Agent from duly
completing and delivering any such form with respect to it and the
Administrative Agent so advises the Borrower.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For the avoidance of doubt,
the Borrower and the Administrative Agent shall be permitted to withhold any
Taxes imposed by FATCA.
4.12    Indemnity. The Borrower agrees to indemnify each Lender in respect of
Extensions of Credit made, or requested to be made, to the Borrower, and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable decision) as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans or the conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurodollar Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. If
any Lender becomes entitled to claim any amounts under the indemnity contained
in this Subsection 4.12, it shall provide prompt notice thereof to the Borrower,
through the


-88-
    

--------------------------------------------------------------------------------





Administrative Agent, certifying (x) that one of the events described in clause
(a), (b) or (c) has occurred and describing in reasonable detail the nature of
such event, (y) as to the loss or expense sustained or incurred by such Lender
as a consequence thereof and (z) as to the amount for which such Lender seeks
indemnification hereunder and a reasonably detailed explanation of the
calculation thereof. Such a certificate as to any indemnification pursuant to
this Subsection 4.12 submitted by such Lender, through the Administrative Agent,
to the Borrower shall be conclusive in the absence of manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within five Business Days after receipt thereof. This covenant shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.
4.13    Certain Rules Relating to the Payment of Additional Amounts.
(a)    Upon the request, and at the expense of the Borrower, each Lender and
Agent to which the Borrower is required to pay any additional amount pursuant to
Subsection 4.10 or 4.11, and any Participant in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender or Agent shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Lender or Agent its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Lender or Agent for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Lender or Agent
shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Lender or Agent in its sole discretion in good faith determines
that to do so would have an adverse effect on it.
(b)    If a Lender changes its applicable lending office (other than (i)
pursuant to clause (c) below or (ii) after an Event of Default under Subsection
9.1(a) or (f) has occurred and is continuing) and the effect of such change, as
of the date of such change, would be to cause the Borrower to become obligated
to pay any additional amount under Subsection 4.10 or 4.11, the Borrower shall
not be obligated to pay such additional amount.
(c)    If a condition or an event occurs which would, or would upon the passage
of time or giving of notice, result in the payment of any additional amount to
any Lender or Agent by the Borrower pursuant to Subsection 4.10 or 4.11 or
result in Affected Loans or commitments to make Affected Loans being
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, pursuant to Subsection 4.9, such Lender or Agent shall promptly
notify the Borrower and the Administrative Agent and shall take such steps as
may reasonably be available to it to mitigate the effects of such condition or
event (which shall include efforts to rebook the Loans and Commitments held by
such Lender at another lending office, or through another branch or an
affiliate, of such Lender); provided that such Lender or Agent shall not be
required to take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs (unless the Borrower agrees to reimburse such Lender or Agent
for the reasonable incremental out-of-pocket costs thereof).
(d)    If the Borrower shall become obligated to pay additional amounts pursuant
to Subsection 4.10 or 4.11 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under Subsection 4.10 or 4.11 or
if Affected Loans or commitments to make Affected Loans are automatically
converted to ABR Loans or commitments to make ABR Loans, as the case may be,
under Subsection 4.9 and any affected Lender shall not have promptly taken steps
necessary to avoid the need for such conversion under Subsection 4.9, the
Borrower shall have the right, for so long as such obligation remains, (i) with
the assistance of the Administrative Agent to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Loan or Commitment, in whole or in part, at an aggregate
price no less than such Loan’s or Commitment’s principal amount plus accrued
interest, and assume the affected obligations under this Agreement, or (ii) so
long as no Event of Default under Subsection 9.1(a) or (f) then exists or will
exist immediately after giving effect to the respective prepayment, upon notice
to the Administrative Agent to prepay the affected Loan, in whole or in part,
subject to Subsection 4.12, without premium or penalty. In the case of the
substitution of a Lender, then, the Borrower, the Administrative Agent, the
affected Lender, and any substitute Lender shall execute and deliver an


-89-
    

--------------------------------------------------------------------------------





appropriately completed Assignment and Acceptance pursuant to Subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by Subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid. In the
case of each of the substitution of a Lender and of the prepayment of an
affected Loan, the Borrower shall first pay the affected Lender any additional
amounts owing under Subsections 4.10 and 4.11 (as well as any commitment fees
and other amounts then due and owing to such Lender, including any amounts under
this Subsection 4.13) prior to such substitution or prepayment. In the case of
the substitution of a Lender pursuant to this Subsection 4.13(d), if the Lender
being replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Acceptance and/or any other documentation necessary to
reflect such replacement by the later of (a) the date on which the assignee
Lender executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to such replaced Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender and/or the Borrower to such Lender
being replaced, then the Lender being replaced shall be deemed to have executed
and delivered such Assignment and Acceptance and/or such other documentation as
of such date and the Borrower shall be entitled (but not obligated) to execute
and deliver such Assignment and Acceptance and/or such other documentation on
behalf of such Lender.
(e)    If any Agent or any Lender receives a refund directly attributable to
Taxes for which the Borrower has made additional payments pursuant to Subsection
4.10(a) or 4.11(a), such Agent or such Lender, as the case may be, shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Taxes
indemnifiable under Section 4.11(a)) to such Agent or the applicable Lender, as
the case may be, upon receipt of a notice that such refund is required to be
repaid to the relevant taxing authority.
(f)    The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.
SECTION 5    

Representations and Warranties
To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date, Holdings with respect to
itself and its Restricted Subsidiaries, hereby represents and warrants, on the
Closing Date, in each case after giving effect to the Transactions, to the
Administrative Agent and each Lender that:
5.1    Financial Condition.
(a)    (i) The audited consolidated balance sheets of Holdings as of December
31, 2014 and December 31, 2013 and the related consolidated statements of
operations, equity and cash flows of Holdings for the Fiscal Years ended
December 31, 2014, December 31, 2013 and December 31, 2012, reported on by and
accompanied by unqualified reports from Ernst & Young LLP, and (ii) the
unaudited consolidated balance sheets of Holdings and the related consolidated
statements of operations and cash flows of Holdings for the quarter ended March
31, 2015, present fairly, in all material respects, the consolidated financial
condition as at such dates, and the consolidated statements of operations and
consolidated cash flows for the respective periods then ended, of Holdings. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except as approved by a Responsible Officer, and
disclosed in any such schedules and notes).
(b)    [Reserved].


-90-
    

--------------------------------------------------------------------------------





(c)    The Projections have been prepared by management of Holdings in good
faith based upon assumptions believed by management to be reasonable at the time
of preparation thereof (it being understood that such Projections, and the
assumptions on which they were based, may or may not prove to be correct).
5.2    No Change; Solvent. Since December 31, 2014, there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect. As of the
Closing Date, after giving effect to the consummation of the Transactions to be
consummated on the Closing Date, Holdings, together with its Subsidiaries on a
consolidated basis, is Solvent.
5.3    Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, except (other than with respect
to the Borrower), to the extent that the failure to be in good standing would
not reasonably be expected to have a Material Adverse Effect, (b) has the legal
right to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.
5.4    Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate or other organizational power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to obtain Extensions of Credit hereunder, and
each such Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the Extensions of Credit to it, if any, on the terms and conditions of this
Agreement and any Notes. No consent or authorization of, filing with, notice to
or other similar act by or in respect of, any Governmental Authority or any
other Person is required to be obtained or made by or on behalf of any Loan
Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b) filings to
perfect the Liens created by the Security Documents, and (c) consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been duly executed and delivered by Holdings and the Borrower, and each other
Loan Document to which any Loan Party is a party will be duly executed and
delivered on behalf of such Loan Party. This Agreement constitutes a legal,
valid and binding obligation of Holdings and the Borrower and each other Loan
Document to which any Loan Party is a party when executed and delivered will
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, in each case except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
5.5    No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect, (b) will not result in, or
require the creation or imposition of any Lien (other than Liens securing the
Term Loan Facility Obligations or otherwise permitted hereby) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party or any of the Restricted Subsidiaries, except
(other than with respect to the Borrower) as would not reasonably be expected to
have a Material Adverse Effect.


-91-
    

--------------------------------------------------------------------------------





5.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings, threatened by or against Holdings or any of its Restricted
Subsidiaries or against any of their respective properties or revenues, (a)
except as described on Schedule 5.6, which is so pending or threatened at any
time on or prior to the Closing Date and relates to any of the Loan Documents or
any of the transactions contemplated hereby or thereby or (b) which would be
reasonably expected to have a Material Adverse Effect.
5.7    No Default. No Default or Event of Default has occurred and is
continuing.
5.8    Ownership of Property; Liens. Each of Holdings and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property located in the United States of America, and good
title to, or a valid leasehold interest in, all its other material property
located in the United States of America, except those for which the failure to
have such good title or such leasehold interest would not be reasonably expected
to have a Material Adverse Effect, and none of such real or other property is
subject to any Lien, except for Permitted Liens. Schedule 5.8 sets forth all
real property owned in fee by any Loan Party with a Fair Market Value equal to
or in excess of $10 million as of the Closing Date.
5.9    Intellectual Property. Holdings and each of its Restricted Subsidiaries
owns beneficially, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, and rights in know-how and trade secrets necessary for each of them
to conduct its business as currently conducted (the “Intellectual Property”)
except for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
Holdings or any of its Restricted Subsidiaries challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does Holdings know of any such claim, and, to
the knowledge of Holdings, the use of such Intellectual Property by Holdings and
its Restricted Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements which in the aggregate, would not be
reasonably expected to have a Material Adverse Effect.
5.10    Taxes. To the knowledge of Holdings, (1) Holdings and each of its
Restricted Subsidiaries has filed or caused to be filed all material tax returns
which are required to be filed by it and has paid (a) all Taxes shown to be due
and payable on such returns and (b) all Taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property (including the Mortgaged Fee Properties) and all other Taxes imposed on
it or any of its property by any Governmental Authority; and (2) no Tax Liens
have been filed (except for Liens for Taxes not yet due and payable), and no
claim is being asserted in writing, with respect to any such Taxes (in each case
other than in respect of any such (i) Taxes with respect to which the failure to
pay, in the aggregate, would not have a Material Adverse Effect or (ii) Taxes
the amount or validity of which are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which reserves
in conformity with GAAP have been provided on the books of Holdings or its
Restricted Subsidiaries, as the case may be).
5.11    Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose which violates the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, referred to
in said Regulation U.
5.12    ERISA.
(a)    During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event, (ii) a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA), (iii) any
noncompliance with the applicable provisions of ERISA or the Code, (iv) a
termination of a Single


-92-
    

--------------------------------------------------------------------------------





Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA), (v) a Lien on the property of Holdings or its Restricted Subsidiaries in
favor of the PBGC or a Plan, (vi) a complete or partial withdrawal from any
Multiemployer Plan by Holdings or any Commonly Controlled Entity, (vii) the
ERISA Reorganization or Insolvency of any Multiemployer Plan; or (viii) any
transactions that resulted or could reasonably be expected to result in any
liability to Holdings or any Commonly Controlled Entity under Section 4069 of
ERISA or Section 4212(c) of ERISA.
(b)    With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of Holdings or its Restricted Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any Foreign Plan, (iv) any Lien on the property of Holdings or its Restricted
Subsidiaries in favor of a Governmental Authority as a result of any action or
inaction regarding a Foreign Plan, (v) for each Foreign Plan which is a funded
or insured plan, failure to be funded or insured on an ongoing basis to the
extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities), (vi) any facts that, to the best knowledge
of Holdings or any of its Restricted Subsidiaries, exist that would reasonably
be expected to give rise to a dispute and any pending or threatened disputes
that, to the best knowledge of Holdings or any of its Restricted Subsidiaries,
would reasonably be expected to result in a material liability to Holdings or
any of its Restricted Subsidiaries concerning the assets of any Foreign Plan
(other than individual claims for the payment of benefits); and (vii) failure to
make all contributions in a timely manner to the extent required by applicable
non-U.S. law.
5.13    Collateral. Upon execution and delivery thereof by the parties thereto,
the Guarantee and Collateral Agreement and the Mortgages (if any) will be
effective to create (to the extent described therein) in favor of the Collateral
Agent for the benefit of the Secured Parties, a valid and enforceable security
interest in or liens on the Collateral described therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When (a) all Filings (as
defined in the Guarantee and Collateral Agreement) have been completed, (b) all
applicable Instruments, Chattel Paper and Documents (each as described therein)
constituting Collateral a security interest in which is perfected by possession
have been delivered to, and/or are in the continued possession of, the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with the applicable ABL Intercreditor Agreement,
Intercreditor Agreement or Other Intercreditor Agreement, (c) all Deposit
Accounts and Pledged Stock (each as defined in the Guarantee and Collateral
Agreement) a security interest in which is required to be or is perfected by
“control” (as described in the Uniform Commercial Code as in effect in each
applicable jurisdiction (in the case of Deposit Accounts) and the State of New
York (in the case of Pledged Stock) from time to time) are under the “control”
of the Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
ABL Intercreditor Agreement, Intercreditor Agreement or Other Intercreditor
Agreement, and (d) the Mortgages (if any) have been duly recorded in the proper
recorders’ offices or appropriate public records and the mortgage recording fees
and taxes in respect thereof, if any, are paid and compliance is otherwise had
with the formal requirements of state or local law applicable to the recording
of real property mortgages generally, the security interests and liens granted
pursuant to the Guarantee and Collateral Agreement and the Mortgages shall
constitute (to the extent described therein and with respect to the Mortgages,
only as relates to the real property security interests and liens granted
pursuant thereto) a perfected security interest in (to the extent intended to be
created thereby and required to be perfected under the Loan Documents), all
right, title and interest of each pledgor or mortgagor (as applicable) party
thereto in the Collateral described therein (excluding Commercial Tort Claims,
as defined in the Guarantee and Collateral Agreement, other than such Commercial
Tort Claims set forth on Schedule 6 thereto (if any)) with respect to such
pledgor or mortgagor (as applicable). Notwithstanding any other provision of
this Agreement, capitalized terms that are used in this Subsection 5.13 and not
defined in this Agreement are so used as defined in the applicable Security
Document.


-93-
    

--------------------------------------------------------------------------------





5.14    Investment Company Act; Other Regulations.The Borrower is not an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act. The Borrower is not subject to
regulation under any federal or state statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness as
contemplated hereby.
5.15    Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of Holdings
at the Closing Date (after giving effect to the Transactions), the jurisdiction
of their organization and the direct or indirect ownership interest of Holdings
therein.
5.16    Purpose of Loans. The proceeds of Term Loans shall be used by the
Borrower (i) in the case of the Term B-3 Loans, to refinance the Term B-2 Loans
and Euro Term B-1 Loans in full and (ii) in the case of all other Term Loans, to
finance the working capital, capital expenditures, business requirements and for
other purposes of Holdings and its Subsidiaries not prohibited by this
Agreement.
5.17    Environmental Matters. Except as disclosed on Schedule 5.17 or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(a)    Holdings and its Restricted Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws and Environmental Permits, including
any reasonably foreseeable future requirements thereof.
(b)    Materials of Environmental Concern have not been transported, disposed
of, emitted, discharged, or otherwise released or threatened to be released, to,
at or from any real property presently or formerly owned, leased or operated by
Holdings or any of its Restricted Subsidiaries or at any other location, which
would reasonably be expected to (i) give rise to liability or other
Environmental Costs of Holdings or any of its Restricted Subsidiaries under any
applicable Environmental Law, or (ii) interfere with the planned or continued
operations of Holdings and its Restricted Subsidiaries, or (iii) impair the fair
saleable value of any real property owned by Holdings or any of its Restricted
Subsidiaries that is part of the Collateral.
(c)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under any Environmental Law to
which Holdings or any of its Restricted Subsidiaries is, or to the knowledge of
Holdings or any of its Restricted Subsidiaries is reasonably likely to be, named
as a party that is pending or, to the knowledge of Holdings or any of its
Restricted Subsidiaries, threatened.
(d)    Neither Holdings nor any of its Restricted Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party, under the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or received
any other written request for


-94-
    

--------------------------------------------------------------------------------





information from any Governmental Authority with respect to any Materials of
Environmental Concern.
(e)    Neither Holdings nor any of its Restricted Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, nor is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.
5.18    No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of Holdings to the Administrative Agent,
the Other Representatives and the Lenders on or prior to the Closing Date in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state as of the
Closing Date any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of Holdings and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Borrower’s and its Subsidiaries’
industry, contained in any such information, reports, financial statements,
exhibits or schedules, except that, in the case of such forecasts, estimates,
pro forma information, projections and statements, as of the date such
forecasts, estimates, pro forma information, projections and statements were
generated, (i) such forecasts, estimates, pro forma information, projections and
statements were based on the good faith assumptions of the management of
Holdings and (ii) such assumptions were believed by such management to be
reasonable and (b) such forecasts, estimates, pro forma information and
statements, and the assumptions on which they were based, may or may not prove
to be correct.
5.19    [Reserved].
5.20    Insurance. As of the Closing Date, the Loan Parties (other than
Holdings) have all insurance required by Section 7.5 of this Agreement.
5.21    Anti-Terrorism. As of the Closing Date, (a) Holdings and its Restricted
Subsidiaries are in compliance with the Patriot Act and (b) none of Holdings and
its Restricted Subsidiaries is a person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations and prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Asset Control
regulation or executive order (“OFAC”), in each case, except as would not
reasonably be expected to have a Material Adverse Effect.
SECTION 6    

Conditions Precedent
6.1    Conditions to Initial Extension of Credit. This Agreement, including the
agreement of each Lender to make the Initial Term Loans requested to be made by
it, shall become effective on the date on which the following conditions
precedent shall have been satisfied or waived:
(a)    Loan Documents. The Administrative Agent shall have received the
following Loan Documents, executed and delivered as required below:
(i)    this Agreement, executed and delivered by a duly authorized officer of
Holdings and the Borrower;


-95-
    

--------------------------------------------------------------------------------





(ii)    a joinder to the ABL Intercreditor Agreement; and
(iii)    the Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of each Loan Party required to be a signatory thereto;
(b)    [Reserved].
(c)    Existing Term Loan Agreement. The Administrative Agent shall have
received reasonably satisfactory evidence that, substantially concurrently with
the funding of the Initial Term Loans hereunder, the Existing Term Loan
Agreement shall be repaid in full and all Liens securing such Indebtedness shall
have been released.
(d)    [Reserved].
(e)    Financial Information. The Lead Arrangers shall have received the
financial statements described in Subsection 5.1(a).
(f)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions, each in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    executed legal opinion of Kirkland & Ellis LLP, counsel to Holdings and
the other Loan Parties;
(ii)    executed legal opinion of K&L Gates LLP, special Washington counsel to
certain of the Loan Parties; and
(iii)    executed legal opinion of Brownstein Hyatt Farber Schreck, LLP, special
Nevada counsel to certain of the Loan Parties.
(g)    Perfected Liens. The Collateral Agent shall have obtained a valid
security interest in the Collateral covered by the Guarantee and Collateral
Agreement (to the extent and with the priority contemplated therein and in the
ABL Intercreditor Agreement); and all documents, instruments, filings and
recordations reasonably necessary in connection with the perfection and, in the
case of the filings with the United States Patent and Trademark Office and the
United States Copyright Office, protection of such security interests shall have
been executed and delivered or made, or shall be delivered or made substantially
concurrently with the initial funding under the Loan Documents pursuant to
arrangements reasonably satisfactory to the Administrative Agent and none of
such Collateral shall be subject to any other pledges, security interests or
mortgages except for Permitted Liens or pledges, security interests or mortgages
to be released on the Closing Date.
(h)    Pledged Stock; Stock Powers. The Collateral Agent shall have received the
certificates, if any, representing the Pledged Stock under (and as defined in)
the Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.


-96-
    

--------------------------------------------------------------------------------





(i)    Lien Searches. The Collateral Agent shall have received customary lien
and judgment searches requested by it at least 30 calendar days prior to the
Closing Date.
(j)    Fees. The Administrative Agent, for the ratable benefit of each Lender as
of the Closing Date, shall have received an initial yield payment equal to 0.50%
of the aggregate principal amount of the Initial Term Loans held by such Lender
as of the Closing Date, which payment shall be earned by, and payable to, each
such Lender on the Closing Date (which may be offset against the proceeds of the
Initial Term Loans).
(k)    Secretary’s Certificate. The Administrative Agent shall have received a
certificate from Holdings and each other Loan Party, dated the Closing Date, in
substance reasonably satisfactory to the Administrative Agent, with appropriate
insertions and attachments of resolutions or other actions, evidence or
incumbency and the signature of authorized signatories and Organizational
Documents, executed by a Responsible Officer and the Secretary or any Assistant
Secretary or other authorized representative of such Loan Party.
(l)    [Reserved].
(m)    No Material Adverse Effect. Since December 31, 2014, there shall not have
been any change, effect, event, development or occurrence that individually or
in the aggregate has had or would be reasonably expected to have a Material
Adverse Effect.
(n)    Solvency. The Administrative Agent shall have received a certificate of
the chief financial officer (or other comparable officer) of Holdings certifying
the Solvency, after giving effect to the Transactions, of Holdings and its
Subsidiaries on a consolidated basis in substantially the form of Exhibit H
hereto.
(o)    Patriot Act. The Administrative Agent and the Lead Arrangers shall have
received at least three days prior to the Closing Date all documentation and
other information about the Loan Parties mutually agreed in good faith is
required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
has been reasonably requested in writing at least ten days prior to the Closing
Date.
(p)    Representations. Each of the representations and warranties made by any
Loan Party pursuant to this Agreement and in any other Loan Document to which it
is a party, shall, except to the extent that they relate to a particular date
(in which case, they shall be true and correct as of such specified date), be
true and correct in all material respects on and as of such date as if made on
and as of such date.
(q)    Borrowing Notice. With respect to the initial Extensions of Credit, the
Administrative Agent shall have received a notice of such Borrowing as required
by Subsection 2.3.
The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent


-97-
    

--------------------------------------------------------------------------------





set forth in this Subsection 6.1 shall have been satisfied in accordance with
its respective terms or shall have been irrevocably waived by such Person.
SECTION 7    

Affirmative Covenants
Holdings hereby agrees that, from and after the Closing Date and thereafter
until payment in full of the Loans and all other Term Loan Facilities
Obligations then due and owing to any Lender or any Agent hereunder, Holdings
shall and shall (except in the case of delivery of financial information,
reports and notices) cause each of its respective Restricted Subsidiaries to:
7.1    Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):
(a)    not later than 90 days following the end of each Fiscal Year of Holdings
ending after the Closing Date (or such longer period as may be permitted by the
SEC if Holdings were then subject to SEC reporting requirements as a
non-accelerated filer), a copy of the consolidated balance sheet of Holdings as
at the end of such year and the related consolidated statements of operations,
changes in equity and cash flows for such year, setting forth, in each case, in
comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (provided that such report
may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related to (i) an upcoming Maturity Date under the Facilities or
the ABL Facility or (ii) any potential inability to satisfy any financial
maintenance covenant included in any Indebtedness of Holdings or its
Subsidiaries on a future date in a future period), by Holdings’ independent
auditor (it being agreed that the furnishing of Holdings’ or any Parent Entity’s
annual report on Form 10‑K for such year, as filed with the SEC, will satisfy
Holdings’ obligation under this Subsection 7.1(a) with respect to such year,
including with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, so long as the report
included in such Form 10‑K does not contain any “going concern” or like
qualification or exception (other than a “going concern” or like qualification
or exception with respect to (i) an upcoming Maturity Date under the Facilities
or the ABL Facility or (ii) any potential inability to satisfy any financial
maintenance covenant included in any Indebtedness of Holdings or its
Subsidiaries on a future date or in a future period);
(b)    not later than 45 days following the end of the first three quarterly
periods of each Fiscal Year of Holdings commencing with the fiscal quarter
ending June 30, 2015 (or such longer period as may be permitted by the SEC if
Holdings were then subject to SEC reporting requirements as a non-accelerated
filer), the unaudited consolidated balance sheet of Holdings as at the end of
such quarter and the related unaudited consolidated statements of operations and
changes in cash flows of Holdings for such quarter and the portion of the Fiscal
Year through the end of such quarter, setting forth


-98-
    

--------------------------------------------------------------------------------





(solely with respect to the reports delivered pursuant to clause (ii) above) in
comparative form the figures for and as of the corresponding periods of the
previous year in each case certified by a Responsible Officer of the Parent
Borrower as being fairly stated in all material respects (subject to normal year
end audit and other adjustments) (it being agreed that the furnishing of
Holdings’ or any Parent Entity’s quarterly report on Form 10‑Q for such quarter,
as filed with the SEC, will satisfy Holdings’ obligations under this Subsection
7.1(b) with respect to such quarter);
(c)    to the extent applicable, concurrently with any delivery of consolidated
financial statements referred to in Subsections 7.1(a) and (b) above, related
unaudited condensed consolidating financial statements and appropriate
reconciliations reflecting the material adjustments necessary (as determined by
Holdings in good faith) to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements; and
(d)    all such financial statements delivered pursuant to Subsection 7.1(a) or
(b) to (and, in the case of any financial statements delivered pursuant to
Subsection 7.1(b) shall be certified by a Responsible Officer of Holdings to)
fairly present in all material respects the financial condition of Holdings and
its Subsidiaries in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to Subsection 7.1(b) shall be certified
by a Responsible Officer of Holdings as being) in reasonable detail and prepared
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as disclosed therein, and except, in the case of any financial statements
delivered pursuant to Subsection 7.1(b), for the absence of certain notes and
subject to normal year-end audit and other adjustments).
7.2    Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):
(a)    concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of Holdings in substantially the Form of Exhibit U or such other form as
may be agreed between Holdings and the Administrative Agent (a “Compliance
Certificate”) (i) stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, (ii) commencing with the Compliance Certificate for the
Fiscal Year ended December 31, 2016, if (A) delivered with the financial
statements required by Subsection 7.1(a) and (B) the Consolidated Secured
Leverage Ratio as of the last day of the immediately preceding Fiscal Year was
greater than or equal to 3.40:1.00, setting forth in reasonable detail the
amount of (and the calculations required to establish the amount of) Excess Cash
Flow for the respective Fiscal Year covered by such financial statements and
(iii) setting forth in reasonable detail (and the calculations required to
establish) the Consolidated Secured Leverage Ratio as of the last day of the
applicable Fiscal Year or fiscal quarter then-ended;


-99-
    

--------------------------------------------------------------------------------





(b)    within five Business Days after the same are filed, copies of all
financial statements and periodic reports which Holdings may file with the SEC
or any successor or analogous Governmental Authority;
(c)    within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holdings
may file with the SEC or any successor or analogous Governmental Authority;
(d)    promptly, such additional financial and other information as any Agent or
the Required Lenders through the Administrative Agent may from time to time
reasonably request; and
(e)    promptly upon reasonable request from the Administrative Agent
calculations of Consolidated EBITDA and other Fixed GAAP Terms as reasonably
requested by the Administrative Agent promptly following receipt of a written
notice from Holdings electing to change the Fixed GAAP Date, which calculations
shall show the calculations of the respective Fixed GAAP Terms both before and
after giving effect to the change in the Fixed GAAP Date and identify the
material change(s) in GAAP giving rise to the change in such calculations.
Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b),
7.1(c), 7.2(a), 7.2(b), 7.2(c), 7.2(d) or 7.2(e) may at Holdings’ option be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings posts such documents, or provides a
link thereto on Holdings’ (or any Parent Entity’s) website on the Internet at
the website address listed on Schedule 7.2 (or such other website address as
Holdings may specify by written notice to the Administrative Agent from time to
time); or (ii) on which such documents are posted on Holdings’ (or any Parent
Entity’s) behalf on an Internet or intranet website to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Following the electronic
delivery of any such documents by posting such documents to a website in
accordance with the preceding sentence (other than the posting by Holdings of
any such documents on any website maintained for or sponsored by the
Administrative Agent), Holdings shall promptly provide the Administrative Agent
notice of such delivery (which notice may be by facsimile or electronic mail)
and the electronic location at which such documents may be accessed; provided
that, in the absence of bad faith, the failure to provide such prompt notice
shall not constitute a Default hereunder.
7.3    Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of Holdings or any of
its Restricted Subsidiaries, as the case may be, or except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
7.4    Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of Holdings and its Restricted Subsidiaries, taken as a
whole, except as otherwise permitted pursuant to Subsection 8.4 or 8.7, provided
that Holdings and its Restricted Subsidiaries shall not be required to maintain
any such rights, privileges or franchises and Holdings’ Restricted Subsidiaries
shall not be required to maintain such existence, if the failure to do so would
not reasonably be expected to have a Material Adverse Effect; and comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.


-100-
    

--------------------------------------------------------------------------------





7.5    Maintenance of Property; Insurance.
(a)    Keep all property necessary in the business of Holdings and its
Restricted Subsidiaries, taken as a whole, in good working order and condition,
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect; (ii) use commercially reasonable efforts to maintain
with financially sound and reputable insurance companies (or any Captive
Insurance Subsidiary) insurance on, or self-insure, all property material to the
business of Holdings and its Restricted Subsidiaries, taken as a whole, in at
least such amounts and against at least such risks (but including in any event
public liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business;
(iii) furnish to the Administrative Agent, upon written request, information in
reasonable detail as to the insurance carried; (iv) use commercially reasonable
efforts to maintain property and liability policies that provide that in the
event of any cancellation thereof during the term of the policy, either by the
insured or by the insurance company, the insurance company shall provide to the
secured party at least 30 days prior written notice thereof, or in the case of
cancellation for non-payment of premium, ten days prior written notice thereof;
(v) in the event of any material change in any of the property or liability
policies referenced in the preceding clause (iv), use commercially reasonable
efforts to provide the Administrative Agent with at least 30 days prior written
notice thereof; and (vi) use commercially reasonable efforts to ensure, that
subject to the ABL Intercreditor Agreement, the Intercreditor Agreement or any
Other Intercreditor Agreement, at all times the Collateral Agent for the benefit
of the Secured Parties, shall be named as an additional insured with respect to
liability policies maintained by Holdings and each Subsidiary Guarantor and the
Collateral Agent for the benefit of the Secured Parties, shall be named as loss
payee with respect to the property insurance maintained by Holdings and each
Subsidiary Guarantor; provided that, unless an Event of Default shall have
occurred and be continuing, (A) the Collateral Agent shall turn over to Holdings
any amounts received by it as an additional insured or loss payee under any
property insurance maintained by Holdings and its Subsidiaries, (B) the
Collateral Agent agrees that Holdings and/or its applicable Subsidiary shall
have the sole right to adjust or settle any claims under such insurance and (C)
all proceeds from a Recovery Event shall be paid to Holdings.
(b)    With respect to each property of the Loan Parties subject to a Mortgage:
(i)    If any portion of any such property is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, such Loan Party shall maintain or cause to be maintained,
flood insurance to the extent required by, and in compliance with, applicable
laws and deliver to the Administrative Agent evidence of such insurance.
(ii)    The applicable Loan Party promptly shall comply with and conform to (i)
all provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to such party or to such property or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(iii)    If Holdings is in default of its obligations to insure or deliver any
such prepaid policy or policies, the result of which would reasonably be
expected to have a Material Adverse Effect, then the Administrative Agent, at
its option upon ten days’ written notice to Holdings, may effect such insurance
from year to year at rates substantially similar to the rate at which Holdings
or any Restricted Subsidiary had insured such property, and pay the premium or
premiums therefor, and Holdings shall pay to the Administrative Agent on demand
such premium or premiums so paid by the Administrative Agent with interest from
the time of payment at a rate per annum equal to 2.00%.
(iv)    If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $25.0 million, the Borrower
shall give prompt notice thereof to the Administrative Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any
property shall be applied in the manner specified in the proviso to Subsection
7.5(a).
7.6    Inspection of Property; Books and Records; Discussions. In the case of
Holdings, keep proper books and records in a manner to allow financial
statements to be prepared in conformity with GAAP consistently


-101-
    

--------------------------------------------------------------------------------





applied in respect of all material financial transactions and matters involving
the material assets and business of Holdings and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of Holdings
and its Restricted Subsidiaries with officers of Holdings and its Restricted
Subsidiaries and with its independent certified public accountants, in each case
at any reasonable time, upon reasonable notice, and as often as may reasonably
be desired; provided that representatives of Holdings may be present during any
such visits, discussions and inspections. Notwithstanding anything to the
contrary in Subsection 7.2(d) or in this Subsection 7.6, none of Holdings or any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or the Lenders (or their
respective representatives) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.
7.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:
(a)    as soon as possible after a Responsible Officer of Holdings knows
thereof, the occurrence of any Default or Event of Default;
(b)    as soon as possible after a Responsible Officer of Holdings knows
thereof, any default or event of default under any Contractual Obligation of
Holdings or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which would reasonably be expected to have
a Material Adverse Effect;
(c)    as soon as possible after a Responsible Officer of Holdings knows
thereof, the occurrence of (i) any default or event of default under the Senior
Notes Indenture, (ii) any default or event of default under the Senior ABL
Facility or (iii) any payment default under any Additional Obligations Documents
or under any agreement or document governing other Indebtedness, in each case
relating to Indebtedness in an aggregate principal amount equal to or greater
than $150.0 million;
(d)    as soon as possible after a Responsible Officer of Holdings knows
thereof, any litigation, investigation or proceeding affecting Holdings or any
of its Restricted Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;
(e)    the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of Holdings or any of its Restricted Subsidiaries
knows thereof: (i) the occurrence or expected occurrence of any Reportable Event
(or similar event) with respect to any Single Employer Plan (or Foreign Plan), a
failure to make any required contribution to a Single Employer Plan,
Multiemployer Plan or Foreign Plan, the creation of any Lien on the property of
Holdings or its Restricted Subsidiaries in favor of the PBGC, a Plan or a
Foreign Plan or any withdrawal from, or the full or partial termination, ERISA
Reorganization or Insolvency of, any Multiemployer Plan or Foreign Plan; or (ii)
the institution of proceedings or the taking of any other formal action by the
PBGC or Holdings or any of its Restricted Subsidiaries or any Commonly
Controlled Entity or any Multiemployer Plan which would reasonably be expected
to result in the withdrawal from, or the termination, ERISA Reorganization or
Insolvency of, any Single Employer Plan, Multiemployer Plan or Foreign Plan;
provided, however, that no such


-102-
    

--------------------------------------------------------------------------------





notice will be required under clause (i) or (ii) above unless the event giving
rise to such notice, when aggregated with all other such events under clause (i)
or (ii) above, would be reasonably expected to result in a Material Adverse
Effect;
(f)    as soon as possible after a Responsible Officer of Holdings knows
thereof, (i) any release or discharge by Holdings or any of its Restricted
Subsidiaries of any Materials of Environmental Concern required to be reported
under applicable Environmental Laws to any Governmental Authority, unless
Holdings reasonably determines that the total Environmental Costs arising out of
such release or discharge would not reasonably be expected to have a Material
Adverse Effect, (ii) any condition, circumstance, occurrence or event not
previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless Holdings reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by Holdings or any of its
Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and (iii) any proposed action to be taken by Holdings
or any of its Restricted Subsidiaries that would reasonably be expected to
subject Holdings or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless Holdings reasonably determines that the total Environmental Costs arising
out of such proposed action would not reasonably be expected to have a Material
Adverse Effect; and
(g)    as soon as possible after a Responsible Officer of the Borrower knows
thereof, any loss, damage, or destruction to a significant portion of the
Collateral, whether or not covered by insurance.
Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of Holdings (and, if applicable, the relevant Commonly
Controlled Entity or Restricted Subsidiary) setting forth details of the
occurrence referred to therein and stating what action Holdings (or, if
applicable, the relevant Commonly Controlled Entity or Restricted Subsidiary)
proposes to take with respect thereto.
7.8    Environmental Laws.
(a)    (i) Comply substantially with, and require substantial compliance by all
tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees to obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
Holdings or its Restricted Subsidiaries. For purposes of this Subsection 7.8(a),
noncompliance shall not constitute a breach of this covenant, provided that,
upon learning of any actual or suspected noncompliance, Holdings and any such
affected Restricted Subsidiary shall promptly undertake and diligently pursue
reasonable efforts, if any, to achieve compliance, and provided, further, that
in any case such noncompliance would not reasonably be expected to have a
Material Adverse Effect.
(b)    Promptly comply, in all material respects, with all orders and directives
of all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) as to which the failure to comply


-103-
    

--------------------------------------------------------------------------------





would not reasonably be expected to result in a Material Adverse Effect or (ii)
as to which: (x) appropriate reserves have been established in accordance with
GAAP; (y) an appeal or other appropriate contest is or has been timely and
properly taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to have a Material Adverse Effect.
7.9    After-Acquired Real Property and Fixtures; Subsidiaries.
(a)    With respect to any owned real property or fixtures thereon located in
the United States of America, in each case with a purchase price or a fair
market value at the time of acquisition of at least $10.0 million, in which any
Loan Party acquires ownership rights at any time after the Closing Date (or
owned by any Subsidiary that becomes a Loan Party after the Closing Date),
within 90 days (or such longer period as the Administrative Agent may agree in
its sole discretion) of such acquisition, or such Subsidiary becoming a Loan
Party, grant to the Collateral Agent for the benefit of the Secured Parties, a
Lien of record on all such owned real property and fixtures pursuant to a
Mortgage or otherwise, upon terms reasonably satisfactory in form and substance
to the Collateral Agent and in accordance with any applicable requirements of
any Governmental Authority (including any required appraisals of such property
under FIRREA and life-of-loan flood determinations under Regulation H of the
Board); provided that (i) nothing in this Subsection 7.9 shall defer or impair
the attachment or perfection of any security interest in any Collateral covered
by any of the Security Documents which would attach or be perfected pursuant to
the terms thereof without action by Holdings, any of its Restricted Subsidiaries
or any other Person and (ii) no such Lien shall be required to be granted as
contemplated by this Subsection 7.9 on any owned real property or fixtures the
acquisition of which is, or is to be, within 180 days of such acquisition,
financed or refinanced, in whole or in part through the incurrence of
Indebtedness, until such Indebtedness is repaid in full (and not refinanced) or,
as the case may be, Holdings determines not to proceed with such financing or
refinancing. In connection with any such grant to the Collateral Agent, for the
benefit of the Secured Parties, of a Lien of record on any such real property
pursuant to a Mortgage or otherwise in accordance with this Subsection 7.9,
Holdings or such Restricted Subsidiary shall deliver or cause to be delivered to
the Collateral Agent corresponding UCC fixture filings and any surveys,
appraisals (including any required appraisals of such property under FIRREA),
title insurance policies, local law enforceability legal opinions and other
documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such UCC fixture filings,
surveys, appraisals, title insurance policies, local law enforceability legal
opinions and other documents and whether the delivery of such UCC fixture
filings, surveys, appraisals, title insurance policies, legal opinions and other
documents would be customary in connection with such grant of such Lien in
similar circumstances) and Phase I environmental assessment reports, if
available.
(b)    With respect to any Domestic Subsidiary that is a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) (i) created or acquired subsequent to the
Closing Date by Holdings or any of its Domestic Subsidiaries that are Wholly
Owned Subsidiaries (other than an Excluded Subsidiary), (ii) being designated as
a Restricted Subsidiary, (iii) ceasing to be an Immaterial Subsidiary, a Foreign
Subsidiary Holdco or other Excluded Subsidiary as provided in the applicable
definition thereof after the expiry of any applicable period referred to in such
definition or (iv) that becomes a Domestic Subsidiary as a result of a
transaction pursuant to, and permitted by, Subsection 8.2 or 8.7 (other than an
Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and, if the Administrative Agent or the Required Lenders so request,
promptly (i) cause the Loan Party that is required to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Domestic Subsidiary owned directly
by Holdings or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (other than Excluded Subsidiaries) to execute and deliver a
Supplemental Agreement (as defined in the Guarantee and Collateral Agreement)
pursuant to Section 9.15 of the Guarantee and Collateral Agreement, (ii) deliver
to the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, in accordance with the applicable ABL Intercreditor Agreement,
Intercreditor Agreement or Other Intercreditor Agreement, the certificates (if
any) representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the parent of
such new Domestic Subsidiary, and (iii) cause such new Domestic Subsidiary (A)
to become a party to the Guarantee and Collateral Agreement and (B) to take all


-104-
    

--------------------------------------------------------------------------------





actions reasonably deemed by the Collateral Agent to be necessary or advisable
to cause the Lien created by the Guarantee and Collateral Agreement in such new
Domestic Subsidiary’s Collateral to be duly perfected in accordance with all
applicable Requirements of Law (as and to the extent provided in the Guarantee
and Collateral Agreement), including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Collateral Agent.
(c)    With respect to any Foreign Subsidiary or Domestic Subsidiary that is a
Non-Wholly Owned Subsidiary created or acquired subsequent to the Closing Date
by Holdings or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (in each case, other than any Excluded Subsidiary), the Capital
Stock of which is owned directly by Holdings or a Domestic Subsidiary that is a
Wholly Owned Subsidiary (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and if the Administrative Agent or the
Required Lenders so request, promptly (i) cause the Loan Party that is required
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (as and to the extent provided in the
Guarantee and Collateral Agreement) in the Capital Stock of such new Subsidiary
that is directly owned by Holdings or any Domestic Subsidiary that is a Wholly
Owned Subsidiary (other than an Excluded Subsidiary) to execute and deliver a
Supplemental Agreement (as defined in the Guarantee and Collateral Agreement)
pursuant to Section 9.15 of the Guarantee and Collateral Agreement and (ii) to
the extent reasonably deemed advisable by the Collateral Agent, deliver to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, in accordance with the applicable ABL Intercreditor Agreement,
Intercreditor Agreement or Other Intercreditor Agreement, the certificates, if
any, representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the relevant
parent of such new Subsidiary and take such other action as may be reasonably
deemed by the Collateral Agent to be necessary or desirable to perfect the
Collateral Agent’s security interest therein (in each case as and to the extent
required by the Guarantee and Collateral Agreement); provided that in either
case in no event shall more than 65.0% of each series of Capital Stock of any
new Foreign Subsidiary be required to be so pledged.
(a)    At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement.
(b)    Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL Intercreditor
Agreement, the Intercreditor Agreement or any Other Intercreditor Agreement and,
in the event of any conflict with such terms, the terms of the ABL Intercreditor
Agreement, the Intercreditor Agreement or any Other Intercreditor Agreement, as
applicable, shall control, (B) no security interest or lien is or will be
granted pursuant to any Loan Document or otherwise in any right, title or
interest of any of Holdings, Holdings or any of its Subsidiaries in, and
“Collateral” shall not include, any Excluded Asset, (C) no Loan Party or any
Affiliate thereof shall be required to take any action in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect any security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (D) to the extent not automatically perfected by filings under
the Uniform Commercial Code of each applicable jurisdiction, no Loan Party shall
be required to take any actions in order to perfect any security interests
granted with respect to any assets specifically requiring perfection through
control (including cash, cash equivalents, deposit accounts, securities
accounts, but excluding Capital Stock required to be delivered pursuant to
Subsections 7.9(b) and (c) above) except to the extent required by the ABL
Facility, and (E) nothing in this Subsection 7.9 shall require that any
Subsidiary grant a Lien with respect to any property or assets in which such
Subsidiary acquires ownership rights to the extent that Holdings and the
Administrative Agent reasonably determine in writing that the costs or other
consequences to Holdings or any of its Subsidiaries of the granting of such a
Lien is excessive in view of the benefits that would be obtained by the Secured
Parties.


-105-
    

--------------------------------------------------------------------------------





7.10    Use of Proceeds. Use the proceeds of Loans only for the purposes set
forth in Subsection 5.16.
7.11    Commercially Reasonable Efforts to Maintain Ratings. At all times,
Holdings shall use commercially reasonable efforts to maintain ratings of the
Term B-3 Loans and a corporate rating and corporate family rating, as
applicable, for Holdings by each of S&P and Moody’s.
7.12    Accounting Changes. Holdings will, for financial reporting purposes,
cause Holdings’ and each of its Subsidiaries’ Fiscal Years to end on December
31st of each calendar year; provided that Holdings may, upon written notice to
the Administrative Agent, change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case Holdings and the Administrative Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
7.13    Post-Closing Security Perfection. Holdings agrees to deliver or cause to
be delivered such documents and instruments, and take or cause to be taken such
other actions as set forth on Schedule 7.13 within the applicable time periods
set forth on Schedule 7.13, as such time periods may be extended by the
Administrative Agent, in its sole discretion.
SECTION 8    

Negative Covenants
Holdings hereby agrees that, from and after the Closing Date, and until payment
in full of the Loans and all Term Loan Facilities Obligations then due and owing
to any Lender or any Agent hereunder:
8.1    Limitation on Indebtedness.
(a)    Holdings will not, and will not permit any Restricted Subsidiary to,
Incur any Indebtedness; provided, however, that Holdings or any Restricted
Subsidiary may Incur Indebtedness if on the date of the Incurrence of such
Indebtedness, after giving effect to the Incurrence thereof, the Consolidated
Coverage Ratio would be equal to or greater than 2.00:1.00.
(b)    Notwithstanding the foregoing Subsection 8.1(a), Holdings and its
Restricted Subsidiaries may Incur the following Indebtedness:
(i)    (I) Indebtedness Incurred by Holdings and the Guarantors (a) pursuant to
this Agreement and the other Loan Documents, (b) constituting Additional
Obligations (and Refinancing Indebtedness in respect thereof), (c) constituting
Rollover Indebtedness (and Refinancing Indebtedness in respect thereof), (d) in
respect of Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt
Exchange in accordance with Subsection 2.9 and any Refinancing Indebtedness in
respect thereof and (e) pursuant to the Senior ABL Facility, in a maximum
principal amount for all such Indebtedness at any time outstanding under this
clause (b)(i)(I) not exceeding in the aggregate the amount equal to the sum of
(A) $2,330.0 million plus (B) the greater of (x) $1,900.0 million and (y) an
amount equal to (1) the North American Borrowing Base less (2) the aggregate
principal amount of Indebtedness Incurred by Special Purpose Entities that are
Domestic Subsidiaries and then outstanding pursuant to Subsection 8.1(b)(ix),
plus (C) without duplication of incremental amounts included in the definition
of “Refinancing Indebtedness,” in the event of any refinancing of any such
Indebtedness, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing, and (II) Indebtedness Incurred by
Holdings and the Guarantors (a) pursuant to this Agreement and the other Loan
Documents, (b) constituting Additional Obligations, (c) constituting Rollover
Indebtedness and (d) in respect of Permitted Debt Exchange Notes Incurred
pursuant to a Permitted Debt Exchange in accordance with Subsection 2.9, in an
aggregate principal amount for all such Indebtedness outstanding after giving
effect to such Incurrence not in excess of the Maximum Incremental Facilities
Amount (for purposes of determining the amount outstanding pursuant to clause
(i)


-106-
    

--------------------------------------------------------------------------------





of the definition of “Maximum Incremental Facilities Amount,” treating
Additional Obligations, Refinancing Indebtedness, Rollover Indebtedness and
Permitted Debt Exchange Notes Incurred pursuant to this Subsection 8.1(b)(i)(II)
in respect of Indebtedness Incurred in reliance on clause (i) of the definition
of “Maximum Incremental Facilities Amount” (and Refinancing Indebtedness and
Permitted Debt Exchange Notes Incurred pursuant to this Subsection 8.1(b)(i)(II)
in respect of such Additional Obligations, Refinancing Indebtedness, Rollover
Indebtedness and/or Permitted Debt Exchange Notes) as outstanding pursuant to
such clause), together with Refinancing Indebtedness in respect of the
Indebtedness described in subclauses (a), (b) (c) and (d) of this clause (II),
plus, without duplication of incremental amounts included in the definition of
“Refinancing Indebtedness,” the aggregate amount of all fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such Refinancing Indebtedness;
(ii)    Indebtedness (A) of any Restricted Subsidiary to Holdings, or (B) of
Holdings or any Restricted Subsidiary to any Restricted Subsidiary; provided
that in the case of this Subsection 8.1(b)(ii), any subsequent issuance or
transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to Holdings or a Restricted Subsidiary) will be deemed, in
each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this Subsection 8.1(b)(ii);
(iii)    (A) Indebtedness represented by the Senior Notes, (B) any Indebtedness
(other than the Indebtedness pursuant to this Agreement and the other Loan
Documents described in Subsections 8.1(b)(i)) outstanding (or Incurred pursuant
to any commitment outstanding) on the Closing Date and set forth on Schedule 8.1
and (C) any Refinancing Indebtedness Incurred in respect of any Indebtedness (or
unutilized commitments) described in this Subsection 8.1(b)(iii) or Subsection
8.1(a);
(iv)    Purchase Money Obligations, Capitalized Lease Obligations, and in each
case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person, at any time outstanding
pursuant to this clause shall not exceed an amount equal to the greater of
$300.0 million and 5.0% of Consolidated Total Assets;
(v)    Indebtedness (A) supported by a letter of credit issued in compliance
with this Subsection 8.1 in a principal amount not exceeding the face amount of
such letter of credit or (B) consisting of accommodation guarantees for the
benefit of trade creditors of Holdings or any of its Restricted Subsidiaries;
(vi)    (A) Guarantees by Holdings or any Restricted Subsidiary of Indebtedness
or any other obligation or liability of Holdings or any Restricted Subsidiary
(other than any Indebtedness Incurred by Holdings or such Restricted Subsidiary,
as the case may be, in violation of this Subsection 8.1), or (B) without
limiting Subsection 8.6, Indebtedness of Holdings or any Restricted Subsidiary
arising by reason of any Lien granted by or applicable to such Person securing
Indebtedness of Holdings or any Restricted Subsidiary (other than any
Indebtedness Incurred by Holdings or such Restricted Subsidiary, as the case may
be, in violation of this Subsection 8.1);
(vii)    Indebtedness of Holdings or any Restricted Subsidiary (A) arising from
the honoring of a check, draft or similar instrument of such Person drawn
against insufficient funds in the ordinary course of business (provided that
such Indebtedness is extinguished in the ordinary course of business), or (B)
consisting of guarantees, indemnities, obligations in respect of earnouts or
other purchase price adjustments, or similar obligations, Incurred in connection
with the acquisition or disposition of any business, assets or Person;
(viii)    Indebtedness of Holdings or any Restricted Subsidiary in respect of
(A) letters of credit, bankers’ acceptances or other similar instruments or
obligations issued, or relating to liabilities or


-107-
    

--------------------------------------------------------------------------------





obligations incurred, in the ordinary course of business (including those issued
to governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, (C) Hedging Obligations, entered into for bona fide hedging
purposes, (D) Management Guarantees or Management Indebtedness, (E) the
financing of insurance premiums in the ordinary course of business, (F)
take-or-pay obligations under supply arrangements incurred in the ordinary
course of business, (G) netting, overdraft protection and other arrangements
arising under standard business terms of any bank at which Holdings or any
Restricted Subsidiary maintains an overdraft, cash pooling or other similar
facility or arrangement, (H) Junior Capital in an aggregate principal amount at
any time outstanding not to exceed the greater of $250.0 million and 4.50% of
Consolidated Total Assets or (I) Bank Products Obligations;
(ix)    Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on
all or part of the assets disposed of in, or otherwise Incurred in connection
with, a Financing Disposition or (B) otherwise Incurred in connection with a
Special Purpose Financing; provided that (1) such Indebtedness is not recourse
to Holdings or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings);
(2) in the event such Indebtedness shall become recourse to Holdings or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings), such Indebtedness will be
deemed to be, and must be classified by Holdings as, Incurred at such time (or
at the time initially Incurred) under one or more of the other provisions of
this Subsection 8.1 for so long as such Indebtedness shall be so recourse; and
(3) in the event that at any time thereafter such Indebtedness shall comply with
the provisions of the preceding subclause (1), Holdings may classify such
Indebtedness in whole or in part as Incurred under this Subsection 8.1(b)(ix);
(x)    Indebtedness of (A) Holdings or any Restricted Subsidiary Incurred to
finance or refinance, or otherwise Incurred in connection with, any acquisition
of assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into Holdings or any Restricted Subsidiary;
or (B) any Person that is acquired by or merged or consolidated with or into
Holdings or any Restricted Subsidiary (including Indebtedness thereof Incurred
in connection with any such acquisition, merger or consolidation), provided that
on the date of such acquisition, merger or consolidation, after giving effect
thereto, either (1) Holdings would have a Consolidated Total Leverage Ratio
equal to or less than 5.00:1.00 or (2) the Consolidated Total Leverage Ratio of
Holdings would equal or be less than the Consolidated Total Leverage Ratio of
Holdings immediately prior to giving effect thereto; provided, further, that if,
at Holdings’ option, on the date of the initial borrowing of such Indebtedness
or entry into the definitive agreement providing the commitment to fund such
Indebtedness, pro forma effect is given to the Incurrence of the entire
committed amount of such Indebtedness, such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this clause (x); and any Refinancing Indebtedness with respect
to any such Indebtedness;
(xi)    Contribution Indebtedness and any Refinancing Indebtedness with respect
thereto;
(xii)    Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with Subsection 8.1(a), and any
Refinancing Indebtedness with respect thereto;
(xiii)    Indebtedness of Holdings or any Restricted Subsidiary in an aggregate
principal amount at any time outstanding not exceeding an amount equal to the
greater of $400.0 million and 7.0% of Consolidated Total Assets;
(xiv)    Indebtedness of Holdings or any Restricted Subsidiary Incurred as
consideration in connection with any acquisition of assets (including Capital
Stock), business or Person, or any merger or consolidation of any Person with or
into Holdings or any Restricted Subsidiary, and any Refinancing Indebtedness
with respect thereto, in an aggregate principal amount at any time outstanding
not exceeding an amount equal to the greater of $400.0 million and 7.0% of
Consolidated Total Assets; and


-108-
    

--------------------------------------------------------------------------------





(xv)    Indebtedness of any Foreign Subsidiary in an aggregate principal amount
at any time outstanding not exceeding an amount equal to (I) the greater of (x)
$400.0 million and (y) 7.0% of Foreign Consolidated Total Assets plus (II) an
amount equal (but not less than zero) to (A) the Foreign Borrowing Base less the
Foreign Borrowing Base as calculated on March 31, 2015 less (B) the aggregate
principal amount of Indebtedness Incurred by Special Purpose Subsidiaries that
are Foreign Subsidiaries and then outstanding pursuant to clause (ix) of this
paragraph (b) in excess of the amount set forth in the immediately preceding
clause (A) plus (III) in the event of any refinancing of any Indebtedness
Incurred under this clause (xv), the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing.
(c)    For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Subsection 8.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this Subsection 8.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness; (ii)
in the event that Indebtedness Incurred pursuant to Subsection 8.1(b) meets the
criteria of more than one of the types of Indebtedness described in Subsection
8.1(b), Holdings, in its sole discretion, shall classify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of the clauses of Subsection 8.1(b) (including in part under one such
clause and in part under another such clause); provided that (if Holdings shall
so determine) any Indebtedness Incurred pursuant to Subsections 8.1(b)(iv),
8.1(b)(vii), 8.1(b)(xiii), 8.1(b)(xiv) or 8.1(b)(xv) shall cease to be deemed
Incurred or outstanding for purposes of such clause but shall be deemed Incurred
for the purposes of Subsection 8.1(a) from and after the first date on which
Holdings or any Restricted Subsidiary could have Incurred such Indebtedness
under Subsection 8.1(a) without reliance on such clause; (iii) in the event that
Indebtedness could be Incurred in part under Subsection 8.1(a), Holdings, in its
sole discretion, may classify a portion of such Indebtedness as having been
Incurred under Subsection 8.1(a) and the remainder of such Indebtedness as
having been Incurred under Subsection 8.1(b); (iv) the amount of Indebtedness
issued at a price that is less than the principal amount thereof shall be equal
to the amount of the liability in respect thereof determined in accordance with
GAAP; (v) the principal amount of Indebtedness outstanding under any subclause
of Subsection 8.1(b), including for purposes of any determination of the
“Maximum Incremental Facilities Amount,” shall be determined after giving effect
to the application of proceeds of any such Indebtedness to refinance any such
other Indebtedness, (vi) if any Indebtedness is Incurred to refinance
Indebtedness initially Incurred (or, Indebtedness Incurred to refinance
Indebtedness initially Incurred) in reliance on a basket measured by reference
to a percentage of Consolidated Total Assets at the time of Incurrence or
Foreign Consolidated Total Assets at the time of Incurrence, and such
refinancing would cause the percentage of Consolidated Total Assets or Foreign
Consolidated Total Assets, as applicable, restriction to be exceeded if
calculated based on the Consolidated Total Assets or Foreign Consolidated Total
Assets, as applicable, on the date of such refinancing, such percentage of
Consolidated Total Assets restriction shall not be deemed to be exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing and (vii) if any Indebtedness is Incurred to refinance
Indebtedness initially Incurred (or, Indebtedness Incurred to refinance
Indebtedness initially Incurred) in reliance on a basket measured by a dollar
amount, such dollar amount shall not be deemed to be exceeded (and such
refinancing Indebtedness shall be deemed permitted) to the extent the principal
amount of such newly Incurred Indebtedness does not exceed the principal amount
of such Indebtedness being refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing.
Notwithstanding anything herein to the contrary, Indebtedness Incurred by
Holdings on the Closing Date under this Agreement shall be classified as
Incurred under Subsection 8.1(b), and not under Subsection 8.1(a).
(d)    For purposes of determining compliance with any provision of Section
8.1(b) (or any category of Permitted Liens described in the definition thereof)
measured by a dollar amount or by reference to a percentage of Consolidated
Total Assets or Foreign Consolidated Total Assets, in each case, for the
Incurrence of Indebtedness or Liens securing Indebtedness denominated in a
foreign currency, the dollar equivalent principal amount of such


-109-
    

--------------------------------------------------------------------------------





Indebtedness Incurred pursuant thereto shall be calculated based on the relevant
currency exchange rate in effect on the date that such Indebtedness was
Incurred, in the case of term Indebtedness, or first committed, in the case of
revolving or deferred draw Indebtedness, provided that (x) the dollar equivalent
principal amount of any such Indebtedness outstanding on the Closing Date shall
be calculated based on the relevant currency exchange rate in effect on the
Closing Date, (y) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a foreign currency (or in a different currency from
such Indebtedness so being Incurred), and such refinancing would cause the
applicable provision of Section 8.1(b) (or category of Permitted Liens) measured
by a dollar amount or be reference to a percentage of Consolidated Total Assets
or Foreign Consolidated Total Assets, as applicable, to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such provision of Section 8.1(b) (or category of Permitted Liens)
measured by a dollar amount or by reference to a percentage of Consolidated
Total Assets or Foreign Consolidated Total Assets, as applicable, shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing and (z) the dollar equivalent
principal amount of Indebtedness denominated in a foreign currency and Incurred
pursuant to this Agreement, the Senior ABL Facility or the European ABL Facility
shall be calculated based on the relevant currency exchange rate in effect on,
at Holdings’ option, (A) the Closing Date, (B) any date on which any of the
respective commitments under this Agreement shall be reallocated between or
among facilities or subfacilities thereunder, or on which such rate is otherwise
calculated for any purpose thereunder, or (C) the date of such Incurrence. The
principal amount of any Indebtedness Incurred to refinance other Indebtedness,
if Incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing.
8.2    Limitation on Restricted Payments.
(a)    Holdings shall not, and shall not permit any Restricted Subsidiary,
directly or indirectly, to (i) declare or pay any dividend or make any
distribution on or in respect of its Capital Stock (including any such payment
in connection with any merger or consolidation to which Holdings is a party)
except (x) dividends or distributions payable solely in its Capital Stock (other
than Disqualified Stock) and (y) dividends or distributions payable to Holdings
or any Restricted Subsidiary (and, in the case of any such Restricted Subsidiary
making such dividend or distribution, to other holders of its Capital Stock on
no more than a pro rata basis, measured by value), (ii) purchase, redeem, retire
or otherwise acquire for value any Capital Stock of Holdings held by Persons
other than Holdings or a Restricted Subsidiary (other than any acquisition of
Capital Stock deemed to occur upon the exercise of options if such Capital Stock
represents a portion of the exercise price thereof), (iii) voluntarily purchase,
repurchase, redeem, defease or otherwise voluntarily acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Junior Debt (other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement), or (iv) make any
Investment (other than a Permitted Investment) in any Person (any such dividend,
distribution, purchase, repurchase, redemption, defeasance, other acquisition or
retirement or Investment being herein referred to as a “Restricted Payment”), if
at the time Holdings or such Restricted Subsidiary makes such Restricted Payment
and after giving effect thereto:
(1)    an Event of Default shall have occurred and be continuing (or would
result therefrom);
(2)    Holdings could not Incur at least an additional $1.00 of Indebtedness
pursuant to Subsection 8.1(a); or
(3)    the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good


-110-
    

--------------------------------------------------------------------------------





faith by the Board of Directors, whose determination shall be conclusive and
evidenced by a resolution of the Board of Directors) declared or made subsequent
to the Closing Date and then outstanding would exceed, without duplication, the
sum of:
(A)    (x) $100.0 million plus (y) 50.0% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on the first day
of the fiscal quarter of Holdings in which the Closing Date occurs to the end of
the most recent fiscal quarter ending prior to the date of such Restricted
Payment for which consolidated financial statements of Holdings are available
(or, in case such Consolidated Net Income shall be a negative number, 100.0% of
such negative number);
(B)    the aggregate Net Cash Proceeds and the fair value (as determined in good
faith by Holdings) of property or assets received (x) by Holdings as capital
contributions to Holdings after the Closing Date or from the issuance or sale
(other than to a Restricted Subsidiary) of its Capital Stock (other than
Disqualified Stock) after the Closing Date (other than Excluded Contributions
and Contribution Amounts) or (y) by Holdings or any Restricted Subsidiary from
the Incurrence by Holdings or any Restricted Subsidiary after the Closing Date
of Indebtedness that shall have been converted into or exchanged for Capital
Stock of Holdings (other than Disqualified Stock) or Capital Stock of any Parent
Entity, plus the amount of any cash and the fair value (as determined in good
faith by Holdings) of any property or assets, received by Holdings or any
Restricted Subsidiary upon such conversion or exchange;
(C)    (i) the aggregate amount of cash and the fair value (as determined in
good faith by Holdings) of any property or assets received from dividends,
distributions, interest payments, return of capital, repayments of Investments
or other transfers of assets to Holdings or any Restricted Subsidiary from any
Unrestricted Subsidiary, including dividends or other distributions related to
dividends or other distributions made pursuant to Subsection 8.2(b)(ix), plus
(ii) the aggregate amount resulting from the redesignation of any Unrestricted
Subsidiary as a Restricted Subsidiary (valued in each case as provided in the
definition of “Investment”); and
(D)    in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), the aggregate amount of cash and the fair value
(as determined in good faith by Holdings) of any property or assets received by
Holdings or a Restricted Subsidiary with respect to all such dispositions and
repayments.
(b)    The provisions of Subsection 8.2(a) do not prohibit any of the following
(each, a “Permitted Payment”):


-111-
    

--------------------------------------------------------------------------------





(i)    (x) any purchase, redemption, repurchase, defeasance or other acquisition
or retirement of Capital Stock of Holdings (“Treasury Capital Stock”) or any
Junior Debt made by exchange (including any such exchange pursuant to the
exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the issuance or sale of, Capital Stock of Holdings (other than Disqualified
Stock and other than Capital Stock issued or sold to a Subsidiary) (“Refunding
Capital Stock”) or a capital contribution to Holdings, in each case other than
Excluded Contribution and Contribution Amounts; provided, that the Net Cash
Proceeds from such issuance, sale or capital contribution shall be excluded in
subsequent calculations under Subsection 8.2(a)(3)(B); and (y) if immediately
prior to such acquisition or retirement of such Treasury Capital Stock,
dividends thereon were permitted pursuant to Subsection 8.2(b)(xi), dividends on
such Refunding Capital Stock in an aggregate amount per annum not exceeding the
aggregate amount per annum of dividends so permitted on such Treasury Capital
Stock;
(ii)    any dividend paid or redemption made within 60 days after the date of
declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or the giving of such notice, such dividend or
redemption would have complied with this Subsection 8.2;
(iii)    Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;
(iv)    loans, advances, dividends or distributions by Holdings to any Parent
Entity to permit any Parent Entity to repurchase or otherwise acquire its
Capital Stock (including any options, warrants or other rights in respect
thereof), or payments by Holdings to repurchase or otherwise acquire Capital
Stock of any Parent Entity or Holdings (including any options, warrants or other
rights in respect thereof), in each case from Management Investors (including
any repurchase or acquisition by reason of Holdings or any Parent Entity
retaining any Capital Stock, option, warrant or other right in respect of tax
withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount (net of repayments of any such loans or advances) equal to
(x)(1) $50.0 million, plus (2) $25.0 million multiplied by the number of
calendar years that have commenced since the Closing Date, plus (y) the Net Cash
Proceeds received by Holdings since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
Subsection 8.2(a)(3)(B)(x), plus (z) the cash proceeds of key man life insurance
policies received by Holdings or any Restricted Subsidiary (or by any Parent
Entity and contributed to Holdings) since the Closing Date to the extent such
cash proceeds are not included in any calculation under Subsection 8.2(a)(3)(A);
provided that any cancellation of Indebtedness owing to Holdings or any
Restricted Subsidiary by any Management Investor in connection with any
repurchase or other acquisition of Capital Stock (including any options,
warrants or other rights in respect thereof) from any Management Investor shall
not constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;
(v)    the payment by Holdings of, or loans, advances, dividends or
distributions by Holdings to any Parent Entity to pay, dividends on the common
stock, units or equity of Holdings or any Parent Entity in an amount not to
exceed in any Fiscal Year of Holdings the greater of (x) 6.0% of the aggregate
gross proceeds received by Holdings (whether directly, or indirectly through a
contribution to common equity capital) in or from a public offering (including
from the IPO) and (y) 6.0% of Market Capitalization;
(vi)    Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of repayments of any such
loans or advances) equal to the greater of $400.0 million and 7.0% of
Consolidated Total Assets;
(vii)    loans, advances, dividends or distributions to any Parent Entity or
other payments by Holdings or any Restricted Subsidiary (A) to satisfy or permit
any Parent Entity to satisfy obligations under


-112-
    

--------------------------------------------------------------------------------





the Management Agreements, (B) pursuant to any Tax Sharing Agreement or (C) to
pay or permit any Parent Entity to pay (but without duplication) any Parent
Expenses or any Related Taxes;
(viii)    payments by Holdings, or loans, advances, dividends or distributions
by Holdings to any Parent Entity to make payments, to holders of Capital Stock
of Holdings or any Parent Entity in lieu of issuance of fractional shares of
such Capital Stock;
(ix)    dividends or other distributions of, or Investments paid for or made
with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;
(x)    [reserved];
(xi)    (A) dividends on any Designated Preferred Stock of Holdings issued after
the date hereof; provided that at the time of such issuance and after giving
effect thereto on a pro forma basis, the Consolidated Coverage Ratio would be at
least 2.00:1.00; (B) loans, advances, dividends or distributions to any Parent
Entity to permit dividends on any Designated Preferred Stock of any Parent
Entity issued after the date hereof if the net proceeds of the issuance of such
Designated Preferred Stock have been contributed to Holdings or any of its
Restricted Subsidiaries in cash; provided that the aggregate amount of all
loans, advances, dividends or distributions paid pursuant to this subclause (B)
shall not exceed the net proceeds of such issuance of Designated Preferred Stock
received by or contributed to Holdings or any of its Restricted Subsidiaries; or
(C) any dividend on Refunding Capital Stock of Holdings that is Preferred Stock,
provided that at the time of the declaration of such dividend and after giving
effect thereto on a pro forma basis, the Consolidated Coverage Ratio would be at
least 2.00:1.00;
(xii)    distributions or payments of Special Purpose Financing Fees;
(xiii)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Subsection 8.1;
(xiv)    any purchase, redemption, repurchase, defeasance or other acquisition
or retirement of any Junior Debt (v) made by exchange for, or out of the
proceeds of the Incurrence of, (1) Refinancing Indebtedness Incurred in
compliance with Subsection 8.1 or (2) new Indebtedness of Holdings, or a
Restricted Subsidiary, as the case may be, Incurred in compliance with
Subsection 8.1, so long as such new Indebtedness satisfies all requirements for
“Refinancing Indebtedness” set forth in the definition thereof applicable to a
refinancing of such Junior Debt, (w) from Net Available Cash or an equivalent
amount to the extent permitted by Subsection 8.4, (x) from declined amounts as
contemplated by Subsection 4.4(h), (y) following the occurrence of a Change of
Control (or other similar event described therein as a “change of control”), but
only if Holdings shall have complied with Subsection 8.8(a) prior to purchasing,
redeeming, repurchasing, defeasing, acquiring or retiring such Junior Debt or
(z) constituting Acquired Indebtedness;
(xv)    Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed an amount equal to Declined Excess
Proceeds;
(xvi)    [reserved]; and
(xvii)    any Restricted Payment; provided that on a pro forma basis after
giving effect to such Restricted Payment the Consolidated Total Leverage Ratio
would be equal to or less than 4.00:1.00;
provided that (A) in the case of Subsections 8.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in all cases other than
pursuant to clause (A) immediately above, the net amount of any such Permitted
Payment shall be excluded in subsequent calculations of the amount of Restricted
Payments and (C) solely with respect to Subsection 8.2(b)(vi)


-113-
    

--------------------------------------------------------------------------------





and (xvii), no Default or Event of Default shall have occurred and be continuing
at the time of any such Permitted Payment after giving effect thereto. Holdings,
in its sole discretion, may classify any Investment or other Restricted Payment
as being made in part under one of the clauses or subclauses of this Subsection
8.2(b) (or, in the case of any Investment, the clauses or subclauses of
Permitted Investments) and in part under one or more other such clauses or
subclauses (or, as applicable, clauses or subclauses).
8.3    Limitation on Restrictive Agreements. Holdings will not, and will not
permit any Restricted Subsidiary to, create or otherwise cause to exist or
become effective any consensual encumbrance or restriction on (i) the ability of
Holdings or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Collateral as and to the extent contemplated by
this Agreement and the other Loan Documents, whether now owned or hereafter
acquired or (ii) the ability of any Restricted Subsidiary to (x) pay dividends
or make any other distributions on its Capital Stock or pay any Indebtedness or
other obligations owed to Holdings, (y) make any loans or advances to Holdings
or (z) transfer any of its property or assets to Holdings (provided that
dividend or liquidation priority between classes of Capital Stock, or
subordination of any obligation (including the application of any remedy bars
thereto) to any other obligation, will be deemed not to constitute such an
encumbrance or restriction), except any encumbrance or restriction:
(a)    pursuant to an agreement or instrument in effect at or entered into on
the Closing Date, this Agreement and the other Loan Documents, the ABL Facility,
the Senior Notes Documents and, on and after the execution and delivery thereof,
the Intercreditor Agreement, any Other Intercreditor Agreement, any Permitted
Debt Exchange Notes (and any related documents) and any Additional Obligations
Documents;
(b)    pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into Holdings or any Restricted Subsidiary, or which
agreement or instrument is assumed by Holdings or any Restricted Subsidiary in
connection with an acquisition of assets from such Person or any other
transaction entered into in connection with any such acquisition, merger or
consolidation, as in effect at the time of such acquisition, merger,
consolidation or transaction (except to the extent that such Indebtedness was
incurred to finance, or otherwise in connection with, such acquisition, merger,
consolidation or transaction); provided that for purposes of this Subsection
8.3(b), if a Person other than Holdings is the Successor Borrower with respect
thereto, any Subsidiary thereof or agreement or instrument of such Person or any
such Subsidiary shall be deemed acquired or assumed, as the case may be, by
Holdings or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Borrower;
(c)    pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or


-114-
    

--------------------------------------------------------------------------------





Initial Agreements to which such Refinancing Agreement or Amendment relates (as
determined in good faith by Holdings);
(d)    (i) pursuant to any agreement or instrument that restricts in a customary
manner the assignment or transfer thereof, or the subletting, assignment or
transfer of any property or asset subject thereto, (ii) by virtue of any
transfer of, agreement to transfer, option or right with respect to, or Lien on,
any property or assets of Holdings or any Restricted Subsidiary not otherwise
prohibited by this Agreement, (iii) contained in mortgages, pledges or other
security agreements securing Indebtedness or other obligations of Holdings or a
Restricted Subsidiary to the extent restricting the transfer of the property or
assets subject thereto, (iv) pursuant to customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of Holdings or any Restricted Subsidiary, (v) pursuant to Purchase
Money Obligations that impose encumbrances or restrictions on the property or
assets so acquired, (vi) on cash or other deposits or net worth or inventory
imposed by customers or suppliers under agreements entered into in the ordinary
course of business, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements or in shareholder, partnership, limited liability company and
other similar agreements in respect of non-wholly owned Restricted Subsidiaries,
(viii) that arises or is agreed to in the ordinary course of business and does
not detract from the value of property or assets of Holdings or any Restricted
Subsidiary in any manner material to Holdings or such Restricted Subsidiary, or
(ix) pursuant to Hedging Obligations or Bank Products Obligations;
(e)    with respect to any agreement for the direct or indirect disposition of
Capital Stock of any Person, property or assets, imposing restrictions with
respect to such Person, Capital Stock, property or assets pending the closing of
such disposition;
(f)    by reason of any applicable law, rule, regulation or order, or required
by any regulatory authority having jurisdiction over Holdings or any Restricted
Subsidiary or any of their businesses, including any such law, rule, regulation,
order or requirement applicable in connection with such Restricted Subsidiary’s
status (or the status of any Subsidiary of such Restricted Subsidiary) as a
Captive Insurance Subsidiary;
(g)    pursuant to an agreement or instrument (i) relating to any Indebtedness
permitted to be Incurred subsequent to the Closing Date pursuant to Subsection
8.1 (x) if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreements (as
determined in good faith by Holdings), or (y) if such encumbrance or restriction
is not materially more disadvantageous to the Lenders than is customary in
comparable financings (as determined in good faith by Holdings) and either (1)
Holdings determines in good faith that such encumbrance or restriction will not
materially affect the Borrower’s ability to create and maintain the Liens on the
Collateral pursuant to the Security Documents and


-115-
    

--------------------------------------------------------------------------------





make principal or interest payments on the Loans or (2) such encumbrance or
restriction applies only if a default occurs in respect of a payment or
financial covenant relating to such Indebtedness, (ii) relating to any sale of
receivables by or Indebtedness of a Foreign Subsidiary or (iii) relating to
Indebtedness of or a Financing Disposition by or to or in favor of any Special
Purpose Entity;
(h)    any agreement relating to intercreditor arrangements and related rights
and obligations, to or by which the Lenders and/or the Administrative Agent, the
Collateral Agent or any other agent, trustee or representative on their behalf
may be party or bound at any time or from time to time, and any agreement
providing that in the event that a Lien is granted for the benefit of the
Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.6; or
(i)    any agreement governing or relating to Indebtedness and/or other
obligations and liabilities secured by a Lien permitted by Subsection 8.6 (in
which case any restriction shall only be effective against the assets subject to
such Lien, except as may be otherwise permitted under this Subsection 8.3).
8.4    Limitation on Sales of Assets and Subsidiary Stock.
(a)    Holdings will not, and will not permit any Restricted Subsidiary to, make
any Asset Disposition unless:
(i)    Holdings or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at the time of such Asset Disposition at
least equal to the fair market value of the shares and assets subject to such
Asset Disposition as such fair market value (on the date a legally binding
commitment for such Asset Disposition was entered into) may be determined (and
shall be determined, to the extent such Asset Disposition or any series of
related Asset Dispositions involves aggregate consideration in excess of $100.0
million) in good faith by Holdings, whose determination shall be conclusive
(including as to the value of all noncash consideration);
(ii)    in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $100.0 million or more, at least
75.0% of the consideration (excluding, in the case of each Asset Disposition (or
series of related Asset Dispositions), any consideration by way of relief from,
or by any other Person assuming responsibility for, any liabilities, contingent
or otherwise, that are not Indebtedness) for such Asset Disposition, together
with all other Asset Dispositions since the Closing Date (on a cumulative basis)
received by Holdings or such Restricted Subsidiary is in the form of cash; and
(iii)    to the extent required by Subsection 8.4(b), an amount equal to 100%
(as may be adjusted pursuant to clause (3) of the proviso to Subsection 8.4(b))
of the Net Available Cash from such Asset Disposition is applied by Holdings (or
any Restricted Subsidiary (including the Borrower), as the case may be) as
provided therein.
(b)    In the event that on or after the Closing Date Holdings or any Restricted
Subsidiary shall make an Asset Disposition or a Recovery Event in respect of
Collateral shall occur, subject to Subsection 8.4(a), an amount equal to 100.0%
of the Net Available Cash from such Asset Disposition or Recovery Event shall be
applied by Holdings (or any Restricted Subsidiary, as the case may be) as
follows:
(i)    first, to the extent Holdings or such Restricted Subsidiary elects (by
delivery of an officer’s certificate by a Responsible Officer to the
Administrative Agent) to invest in Additional Assets


-116-
    

--------------------------------------------------------------------------------





(including by means of an investment in Additional Assets by a Restricted
Subsidiary with an amount equal to Net Available Cash received by Holdings or
another Restricted Subsidiary) within 450 days after the later of the date of
such Asset Disposition or Recovery Event, as the case may be, and the date of
receipt of such Net Available Cash (such period, the “Reinvestment Period”) or,
if such investment in Additional Assets is a project authorized by the Board of
Directors that will take longer than such 450 days to complete, the period of
time necessary to complete such project;
(ii)    second, (1) if no application of Net Available Cash election is made
pursuant to preceding clause (i) with respect to such Asset Disposition or
Recovery Event or (2) if such election is made to the extent of the balance of
such Net Available Cash or equivalent amount after application in accordance
with Subsection 8.4(b)(i), (x) to the extent such Asset Disposition or Recovery
Event is an Asset Disposition or Recovery Event of assets that constitute
Collateral, to purchase, redeem, repay or prepay, in accordance with Subsection
4.4(e)(i) (subject to Subsection 4.4(h)) or the agreements or instruments
governing the relevant Indebtedness described in clause (B) below, as
applicable, (A) the Term Loans and (B) to the extent Holdings or any Restricted
Subsidiary is required by the terms thereof any Pari Passu Indebtedness on a pro
rata basis with the Term Loans and (y) to the extent such Asset Disposition is
an Asset Disposition of assets that do not constitute Collateral, to purchase,
redeem, repay or prepay, in accordance with Subsection 4.4(e)(i) (subject to
Subsection 4.4(h)) or the agreements or instruments governing any relevant
Indebtedness permitted under Subsection 8.1, as applicable, (A) the Term Loans
and (B) to the extent Holdings or any Restricted Subsidiary is required by the
terms thereof, any other Indebtedness (other than Indebtedness subordinated in
right of payment to the Term Loan Facilities Obligations) on a pro rata basis
with the Term Loans; and
(iii)    third, to the extent of the balance of such Net Available Cash or
equivalent amount after application in accordance with Subsections 8.4(b)(i) and
(ii) above (the amount of such balance, “Declined Excess Proceeds”), to fund (to
the extent consistent with any other applicable provision of this Agreement) any
general corporate purpose (including but not limited to the repurchase,
repayment or other acquisition or retirement of Junior Debt);
provided, however, that (1) in connection with any prepayment, repayment or
purchase of Indebtedness pursuant to clause (ii) above, Holdings or such
Restricted Subsidiary will retire such Indebtedness and will cause the related
loan commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased; (2) Holdings (or any
Restricted Subsidiary, as the case may be) may elect to invest in Additional
Assets prior to receiving the Net Available Cash attributable to any given Asset
Disposition (provided that, such investment shall be made no earlier than the
earliest of notice of the relevant Asset Disposition to the Administrative
Agent, execution of a definitive agreement for the relevant Asset Disposition,
and consummation of the relevant Asset Disposition) and deem the amount so
invested to be applied pursuant to and in accordance with Subsection 8.4(b)(i)
above with respect to such Asset Disposition; and (3) the foregoing percentage
in this clause (iii) shall be reduced to 50.0% if the Consolidated Total
Leverage Ratio would be equal to or less than 4.00:1.00 after giving pro forma
effect to any application of such Net Available Cash as set forth herein (any
Net Available Cash in respect of Asset Dispositions not required to be applied
in accordance with this clause (iii) as a result of the application of this
clause (3) of this proviso shall collectively constitute “Total Leverage Excess
Proceeds.”)
(c)    Notwithstanding the foregoing provisions of this Subsection 8.4, Holdings
and the Restricted Subsidiaries shall not be required to apply any Net Available
Cash or equivalent amount in accordance with this Subsection 8.4 except to the
extent that (x) the aggregate Net Available Cash from all Asset Dispositions and
Recovery Events in respect of Collateral or equivalent amount that is not
applied in accordance with this Subsection 8.4 (excluding all Total Leverage
Excess Proceeds) exceeds $100.0 million, in which case Holdings and its
Subsidiaries shall apply all such Net Available Cash from such Asset
Dispositions and Recovery Events or equivalent amount in accordance with
Subsection 8.4(b) or (y) the terms of any Pari Passu Indebtedness would require
Net Available Cash or the equivalent amount from such Recovery Events to be
applied to purchase, redeem, repay or prepay such Indebtedness prior to reaching
such $100.0 million threshold.


-117-
    

--------------------------------------------------------------------------------





(d)    For the purposes of Subsection 8.4(a)(ii), the following are deemed to be
cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the assumption of
Indebtedness of Holdings (other than Disqualified Stock of Holdings) or any
Restricted Subsidiary and the release of Holdings or such Restricted Subsidiary
from all liability on payment of the principal amount of such Indebtedness in
connection with such Asset Disposition, (3) Indebtedness of any Restricted
Subsidiary that is no longer a Restricted Subsidiary as a result of such Asset
Disposition, to the extent that Holdings and each other Restricted Subsidiary
are released from any Guarantee of payment of the principal amount of such
Indebtedness in connection with such Asset Disposition, (4) securities received
by Holdings or any Restricted Subsidiary from the transferee that are converted
by Holdings or such Restricted Subsidiary into cash within 180 days, (5)
consideration consisting of Indebtedness of Holdings or any Restricted
Subsidiary, (6) Additional Assets, and (7) any Designated Noncash Consideration
received by Holdings or any of its Restricted Subsidiaries in an Asset
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Noncash Consideration received pursuant to this clause (7), not to
exceed an aggregate amount at any time outstanding equal to the greater of
$150.0 million and 2.50% of Consolidated Total Assets (with the Fair Market
Value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value).
8.5    Limitations on Transactions with Affiliates.
(a)    Holdings will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into or conduct any transaction or series of
related transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Holdings (an
“Affiliate Transaction”) involving aggregate consideration in excess of $50.0
million unless (i) the terms of such Affiliate Transaction are not materially
less favorable to Holdings or such Restricted Subsidiary, as the case may be,
than those that could be obtained at the time in a transaction with a Person who
is not such an Affiliate and (ii) if such Affiliate Transaction involves
aggregate consideration in excess of $100.0 million the terms of such Affiliate
Transaction have been approved by a majority of the Board of Directors. For
purposes of this Subsection 8.5(a), any Affiliate Transaction shall be deemed to
have satisfied the requirements set forth in this Subsection 8.5(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.
(b)    The provisions of Subsection 8.5(a) will not apply to:
(i)    any Restricted Payment Transaction,
(ii)    (1) the entering into, maintaining or performance of any employment or
consulting contract, collective bargaining agreement, benefit plan, program or
arrangement, related trust agreement or any other similar arrangement for or
with any current or former management member, employee, officer or director or
consultant of or to Holdings, any Restricted Subsidiary or any Parent Entity
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements, (2)
payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans in the ordinary course of
business to any such management members, employees, officers, directors or
consultants, (3) any issuance, grant or award of stock, options, other equity
related interests or other securities, to any such management members,
employees, officers, directors or consultants, (4) the payment of reasonable
fees to directors of Holdings or any of its Subsidiaries or any Parent Entity
(as determined in good faith by Holdings, such Subsidiary or such Parent
Entity), or (5) Management Advances and payments in respect thereof (or in
reimbursement of any expenses referred to in the definition of such term),
(iii)    any transaction between or among any of Holdings, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,


-118-
    

--------------------------------------------------------------------------------





(iv)    any transaction arising out of agreements or instruments in existence on
the Closing Date and set forth on Schedule 8.5 (other than any Management
Agreements referred to in Subsection 8.5(b)(vii)), and any payments made
pursuant thereto,
(v)    any transaction in the ordinary course of business on terms that are fair
to Holdings and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or senior management of Holdings, or are not materially
less favorable to Holdings or the relevant Restricted Subsidiary than those that
could be obtained at the time in a transaction with a Person who is not an
Affiliate of Holdings,
(vi)    any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between Holdings or any Restricted
Subsidiary and any Affiliate of Holdings controlled by Holdings that is a joint
venture or similar entity,
(vii)    (1) the execution, delivery and performance of any Tax Sharing
Agreement and Management Agreements, and (2) payments to the Sponsors or any of
their respective Affiliates (x) for any management, consulting, or advisory
services or, in respect of financing, underwriting or placement services or
other investment banking activities (if any), as may be approved by a majority
of the Disinterested Directors, (y) in connection with any acquisition,
disposition, merger, recapitalization or similar transactions, which payments
are made pursuant to the Management Agreements or are approved by a majority of
the Board of Directors in good faith, and (z) of all out-of-pocket expenses
incurred in connection with such services or activities,
(viii)    the Transactions, all transactions in connection therewith (including
but not limited to the financing thereof), and all fees and expenses paid or
payable in connection with the Transactions, including the fees and
out-of-pocket expenses of the Sponsors and their Affiliates,
(ix)    any issuance or sale of Capital Stock (other than Disqualified Stock) of
Holdings or Junior Capital or any capital contribution to Holdings, and
(x)    any investment by any Investor in securities of Holdings or any of its
Restricted Subsidiaries (and payment of out-of-pocket expenses incurred by any
Investor in connection therewith) so long as such securities are being offered
generally to other investors (other than Investors) on the same or more
favorable terms.
8.6    Limitation on Liens.
(a)    Holdings shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or permit to exist any Lien (other than Permitted
Liens) on any of its property or assets (including Capital Stock of any other
Person), whether owned on the Closing Date or thereafter acquired, securing any
Indebtedness (the “Initial Lien”) unless, in the case of Initial Liens on any
asset or property other than Collateral, the Term Loan Facilities Obligations
are equally and ratably secured with (or on a senior basis to, in the case such
Initial Lien secures any Junior Debt) the obligations secured by such Initial
Lien for so long as such obligations are so secured. Any such Lien created in
favor of the Term Loan Facilities Obligations pursuant to the subclause in the
preceding sentence requiring an equal and ratable (or senior, as applicable)
Lien for the benefit of the Term Loan Facilities Obligations will be
automatically and unconditionally released and discharged upon (i) the release
and discharge of the Initial Lien to which it relates, (ii) in the case of any
such Lien in favor of any Loan Party Guaranty, upon the termination and
discharge of such Loan Party Guaranty in accordance with the terms thereof,
hereof and of the ABL Intercreditor Agreement, the Intercreditor Agreement and
any Other Intercreditor Agreement, in each case, to the extent applicable, or
(iii) any sale, exchange or transfer (other than a transfer constituting a
transfer of all or substantially all of the assets of Holdings that is governed
by the provisions of Subsection 8.7) to any Person not an Affiliate of Holdings
of the property or assets secured by such Initial Lien, or of all of the Capital
Stock held by Holdings or any Restricted Subsidiary in, or all or substantially
all the assets of, any Restricted Subsidiary creating such Initial Lien.


-119-
    

--------------------------------------------------------------------------------





8.7    Limitation on Fundamental Changes.
(a)    Holdings will not consolidate with or merge with or into, or convey,
lease or otherwise transfer all or substantially all its assets to, any Person,
unless:
(i)    the resulting, surviving or transferee Person (the “Successor Holdings”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Holdings (if not Holdings) will expressly assume all the obligations of Holdings
under this Agreement and the Loan Documents to which it is a party by executing
and delivering to the Administrative Agent a joinder or one or more other
documents or instruments in form reasonably satisfactory to the Administrative
Agent;
(ii)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Holdings or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Holdings or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;
(iii)    immediately after giving effect to such transaction, either (A)
Holdings (or, if applicable, the Successor Holdings with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(B) the Consolidated Coverage Ratio of Holdings (or, if applicable, the
Successor Holdings with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of Holdings immediately prior to giving effect to such
transaction;
(iv)    the Borrower and each Subsidiary Guarantor (other than (x) any
Subsidiary Guarantor that will be released from its obligations under its Loan
Party Guaranty in connection with such transaction and (y) any party to any such
consolidation or merger) shall have delivered a joinder or other document or
instrument in form reasonably satisfactory to the Administrative Agent,
confirming, with regard to the Borrower, its obligations under this Agreement,
and with regard to a Subsidiary Guarantor, its Loan Party Guaranty (other than
any Loan Party Guaranty that will be discharged or terminated in connection with
such transaction);
(v)    each Subsidiary Guarantor (other than (x) any Subsidiary that will be
released from its grant or pledge of Collateral under the Guarantee and
Collateral Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have by a supplement to the Guarantee
and Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iv) above;
(vi)    each mortgagor of a Mortgaged Fee Property (other than (x) any
Subsidiary that will be released from its grant or pledge of Collateral under
the Guarantee and Collateral Agreement in connection with such transaction and
(y) any party to any such consolidation or merger) shall have affirmed that its
obligations under the applicable Mortgage shall apply to its Guarantee as
reaffirmed pursuant to clause (iv); and
(vii)    Holdings will have delivered to the Administrative Agent a certificate
signed by a Responsible Officer and a legal opinion, each to the effect that
such consolidation, merger or transfer complies with the provisions described in
this Subsection 8.7(a), provided that (x) in giving such opinion such counsel
may rely on such certificate of a Responsible Officer as to compliance with the
foregoing clauses (ii) and (iii) of this Subsection 8.7(a) and as to any matters
of fact, and (y) no such legal opinion will be required for a consolidation,
merger or transfer described in Subsection 8.7(e).
(b)    The Borrower will not consolidate with or merge with or into any Person,
unless:
(i)    the resulting, surviving or transferee Person (the “Successor Borrower”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of


-120-
    

--------------------------------------------------------------------------------





Columbia and the Successor Borrower (if not the Borrower) will expressly assume
all the obligations of the Borrower under this Agreement and the Loan Documents
to which it is a party by executing and delivering to the Administrative Agent a
joinder or one or more other documents or instruments in form reasonably
satisfactory to the Administrative Agent;
(ii)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;
(iii)    the Borrower and each Subsidiary Guarantor (other than (x) any
Subsidiary Guarantor that will be released from its obligations under its Loan
Party Guaranty in connection with such transaction and (y) any party to any such
consolidation or merger) shall have delivered a joinder or other document or
instrument in form reasonably satisfactory to the Administrative Agent,
confirming, with regard to the Borrower, its obligations under this Agreement,
and with regard to a Subsidiary Guarantor, its Loan Party Guaranty (other than
any Loan Party Guaranty that will be discharged or terminated in connection with
such transaction);
(iv)    each Subsidiary Guarantor (other than (x) any Subsidiary that will be
released from its grant or pledge of Collateral under the Guarantee and
Collateral Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have by a supplement to the Guarantee
and Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iii) above;
(v)    each mortgagor of a Mortgaged Fee Property (other than (x) any Subsidiary
that will be released from its grant or pledge of Collateral under the Guarantee
and Collateral Agreement in connection with such transaction and (y) any party
to any such consolidation or merger) shall have affirmed that its obligations
under the applicable Mortgage shall apply to its Guarantee as reaffirmed
pursuant to clause (iv); and
(vi)    Holdings will have delivered to the Administrative Agent a certificate
signed by a Responsible Officer and a legal opinion, each to the effect that
such consolidation, merger or transfer complies with the provisions described in
this Subsection 8.7(b), provided that (x) in giving such opinion such counsel
may rely on such certificate of a Responsible Officer as to compliance with the
foregoing clauses (ii) and (iii) of this Subsection 8.7(b) and as to any matters
of fact, and (y) no such legal opinion will be required for a consolidation,
merger or transfer described in Subsection 8.7(e).;
(c)    Any Indebtedness that becomes an obligation of Holdings (or, if
applicable, any Successor Borrower with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Subsection 8.7, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
Subsection 8.1.
(d)    The Successor Holdings or the Successor Borrower, as applicable, will
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower or Holdings, as applicable, under the Loan Documents, and
thereafter the predecessor Borrower or predecessor Holdings, as applicable,
shall be relieved of all obligations and covenants under the Loan Documents,
except that the predecessor Borrower or the predecessor Holdings, as applicable,
in the case of a lease of all or substantially all its assets will not be
released from the obligation to pay the principal of and interest on the Term
Loans.
(e)    Clauses (ii) and (iii) of Subsection 8.7(a) and clause (ii) of Subsection
8.7(b) will not apply to any transaction in which Holdings or the Borrower, as
applicable, consolidates or merges with or into or transfers all or
substantially all its properties and assets to (x) an Affiliate incorporated or
organized for the purpose of reincorporating or reorganizing Holdings or the
Borrower, as applicable, in another jurisdiction or changing its legal


-121-
    

--------------------------------------------------------------------------------





structure to a corporation or other entity or (y) a Restricted Subsidiary of
Holdings so long as all assets of Holdings and the Restricted Subsidiaries
immediately prior to such transaction (other than Capital Stock of such
Restricted Subsidiary) are owned by such Restricted Subsidiary and its
Restricted Subsidiaries immediately after the consummation thereof. Subsection
8.7(a) will not apply to any transaction in which any Restricted Subsidiary
consolidates with, merges into or transfers all or part of its assets to
Holdings. Subsection 8.7(b) will not apply to any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Borrower.
8.8    Change of Control; Limitation on Amendments. Holdings shall not and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly:
(a)    In the event of the occurrence of a Change of Control, repurchase or
repay any Indebtedness then outstanding pursuant to any Junior Debt or any
portion thereof, unless Holdings shall have, at its option, (i) made payment in
full of the Loans and any other amounts then due and owing to any Lender or the
Administrative Agent hereunder and under any Note or (ii) made an offer (a
“Change of Control Offer”) to pay the Term Loans and any amounts then due and
owing to each Lender and the Administrative Agent hereunder and under any Note
and shall have made payment in full thereof to (and terminated any related
applicable commitment of) each such Lender or the Administrative Agent which has
accepted such offer. Upon Holdings making payment in full of the Loans as
provided in clause (i) of this Subsection 8.8(a), or making a Change of Control
Offer in accordance with clause (ii) of this Subsection 8.8(a) (whether or not
in connection with any repayment or repurchase of Indebtedness outstanding
pursuant to Junior Debt), any Event of Default arising under Subsection 9.1(k)
by reason of such Change of Control shall be deemed not to have occurred or be
continuing.
(b)    (1) Amend, supplement, waive or otherwise modify any of the provisions of
any Senior Notes Documents in a manner that shortens the maturity date of such
Indebtedness to a date prior to the Term B-3 Loan Maturity Date provides for a
shorter weighted average life to maturity than the weighted average life to
maturity of the Term B-3 Loans at such time and (2) if an Event of Default under
Subsection 9.1(a) or (f) is continuing, amend, supplement, waive or otherwise
modify any of the provisions of any indenture, instrument or agreement
evidencing Subordinated Obligations or Guarantor Subordinated Obligations in a
manner that (i) changes the subordination provisions of such Indebtedness or
(ii) shortens the maturity date of such Indebtedness to a date prior to the Term
B-3 Loan Maturity Date or provides for a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Term B-3
Loans; provided that, notwithstanding the foregoing, the provisions of this
Subsection 8.8(b) shall not restrict or prohibit any refinancing of Indebtedness
(in whole or in part) permitted pursuant to Subsection 8.1.
(c)    Amend, supplement, waive or otherwise modify the terms of any Permitted
Debt Exchange Notes, any Additional Obligations or any Refinancing Indebtedness
in respect of the foregoing or any indenture or agreement pursuant to which such
Permitted Debt Exchange Notes, Additional Obligations or Refinancing
Indebtedness have been issued or incurred in any manner inconsistent with the
requirements of the definition of “Refinancing Indebtedness,” assuming for
purposes of


-122-
    

--------------------------------------------------------------------------------





this Subsection 8.8(c) that such amendment, supplement, waiver or modification,
mutatis mutandis, is a refinancing of such Additional Obligations, Permitted
Debt Exchange Notes or Refinancing Indebtedness, as applicable.
8.9    Limitation on Lines of Business. Holdings shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into any
business, either directly or through any Restricted Subsidiary, except for those
businesses of the same general type as those in which Holdings and its
Restricted Subsidiaries are engaged in on the Closing Date or which are
reasonably related thereto and any business related thereto.
SECTION 9    

Events of Default
9.1    Events of Default. Any of the following from and after the Closing Date
shall constitute an event of default:
(a)    The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Loan, or any other amount payable hereunder, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or
(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or
(c)    Any Loan Party shall default in the payment, observance or performance of
any term, covenant or agreement contained in Section 8; or
(d)    Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in clauses (a) through (c) of this Subsection 9.1), and such
default shall continue unremedied for a period of 30 days after the earlier of
(A) the date on which a Responsible Officer of Holdings becomes aware of such
failure and (B) the date on which written notice thereof shall have been given
to Holdings by the Administrative Agent or the Required Lenders; or
(e)    Any Loan Party or any of its Restricted Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (excluding
Indebtedness hereunder) in excess of $150.0 million, beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; (ii) default in the observance or performance of any other
agreement or condition relating to any Indebtedness (excluding Indebtedness
hereunder) referred to in clause (i) above or contained in any instrument or
agreement evidencing, securing or relating thereto (other than a failure to
provide notice of a default or an event of default under such instrument


-123-
    

--------------------------------------------------------------------------------





or agreement or default in the observance of or compliance with any financial
maintenance covenant), or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity (an “Acceleration”; and the term “Accelerated”
shall have a correlative meaning), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given and (in the case of the
preceding clause (i) or (ii)) such default, event or condition shall not have
been remedied or waived by or on behalf of the holder or holders of such
Indebtedness (provided that the preceding clause (ii) shall not apply to (x)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder or (y) any termination event or similar event
pursuant to the terms of any Hedge Agreement); or (iii) in the case of any
Indebtedness referred to in clause (i) above containing or otherwise requiring
observance or compliance with any financial maintenance covenant, default in the
observance of or compliance with such financial maintenance covenant such that
such Indebtedness shall have been Accelerated and such Acceleration shall not
have been rescinded; provided that a breach or default by any Loan Party with
respect to the Senior ABL Agreement will not constitute an Event of Default
unless the agent and/or lenders thereunder have demanded repayment of, or
otherwise accelerated, any of the Indebtedness or other obligations thereunder
(and such amount remains unpaid); or
(f)    If (i) Holdings, the Borrower or any Material Subsidiary of Holdings
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of Holdings), or (B) seeking appointment of a receiver,
interim receiver, receivers, receiver and manager, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or Holdings, the Borrower or any Material Subsidiary of Holdings
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against Holdings, the Borrower or any Material Subsidiary of
Holdings any case, proceeding or other action of a nature referred to in clause
(i) above which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged, unstayed
or unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings, the Borrower or any Material Subsidiary of Holdings any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending


-124-
    

--------------------------------------------------------------------------------





appeal within 60 days from the entry thereof; or (iv) Holdings, the Borrower or
any Material Subsidiary of Holdings shall take any corporate or other similar
organizational action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) Holdings, the Borrower or any Material Subsidiary of Holdings
shall be generally unable to, or shall admit in writing its general inability
to, pay its debts as they become due; or
(g)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
any failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of Holdings or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of Holdings or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or ERISA Reorganization of, a Multiemployer
Plan, or (vi) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in a Material Adverse Effect; or
(h)    One or more judgments or decrees shall be entered against Holdings or any
of its Restricted Subsidiaries involving in the aggregate at any time a
liability (net of any insurance or indemnity payments actually received in
respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $150.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or
(i)    (i) The Guarantee and Collateral Agreement shall, or any other Security
Document covering a significant portion of the Collateral shall (at any time
after its execution, delivery and effectiveness) cease for any reason to be in
full force and effect (other than pursuant to the terms hereof or thereof), or
any Loan Party which is a party to any such Security Document shall so assert in
writing or (ii) the Lien created by any of the Security Documents shall cease to
be perfected and enforceable in accordance with its terms or of the same effect
as to perfection and priority purported to be created thereby with respect to
any significant portion of the Collateral (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any


-125-
    

--------------------------------------------------------------------------------





Security Document) and such failure of such Lien to be perfected and enforceable
with such priority shall have continued unremedied for a period of 20 days; or
(j)    Any Loan Party shall assert in writing that the ABL Intercreditor
Agreement, the Intercreditor Agreement (after execution and delivery thereof) or
any Other Intercreditor Agreement (after execution and delivery thereof) shall
have ceased for any reason to be in full force and effect (other than pursuant
to the terms hereof or thereof) or shall knowingly contest, or knowingly support
any other Person in any action that seeks to contest, the validity or
effectiveness of any such intercreditor agreement (other than pursuant to the
terms hereof or thereof); or
(k)    Subject to Holdings’ option to make a payment in full of all of the
Loans, or to make a Change of Control Offer, each in accordance with Subsection
8.8(a) (whether or not in connection with any repayment or repurchase of
Indebtedness outstanding pursuant to any Junior Debt), a Change of Control shall
have occurred.
9.2    Remedies Upon an Event of Default.
(a)    If any Event of Default occurs and is continuing, then, and in any such
event, (A) if such event is an Event of Default specified in clause (i) or (ii)
of Subsection 9.1(f) with respect to the Borrower, automatically the
Commitments, if any, shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to Holdings, declare the Commitments to be terminated forthwith,
whereupon the Commitments, if any, shall immediately terminate, and/or declare
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement to be due and payable forthwith, whereupon the same shall
immediately become due and payable.
(b)    Except as expressly provided above in this Section 9, to the maximum
extent permitted by applicable law, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.
SECTION 10    

The Agents and the Other Representatives
10.1    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints the Agents as the
agents of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of such Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Other Representatives shall not have any
duties or responsibilities, except, in the case of the Administrative Agent and
the Collateral Agent, those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent or the
Other Representatives.
(b)    Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates, or delegate any and all such rights and powers
to, any one or more


-126-
    

--------------------------------------------------------------------------------





sub-agents appointed by such Agent (it being understood and agreed, for
avoidance of doubt and without limiting the generality of the foregoing, that
the Administrative Agent and the Collateral Agent may perform any of their
respective duties under the Security Documents by or through one or more of
their respective affiliates). Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 10 shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.
(c)    Except for Subsections 10.5, 10.8(a), (b), (c) and (e) and (to the extent
of the Borrower’s rights thereunder and the conditions included therein) 10.9,
the provisions of this Section 10 are solely for the benefit of the Agents and
the Lenders, and neither the Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.
10.2    The Administrative Agent and Affiliates. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
person were not an Agent hereunder and without any duty to account therefor to
the Lenders.
10.3    Action by an Agent. In performing its functions and duties under this
Agreement, (a) each Agent shall act solely as an agent for the Lenders and, as
applicable, the other Secured Parties, and (b) no Agent assumes any (and shall
not be deemed to have assumed any) relationship of agency or trust with or for
Holdings or any of its Subsidiaries. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.
10.4    Exculpatory Provisions.
(a)    No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:
(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and
(iii)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.
(b)    No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Subsection 9.2 or


-127-
    

--------------------------------------------------------------------------------





Subsection 11.1, as applicable) or (y) in the absence of its own bad faith,
gross negligence or willful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by Holdings or a Lender.
(c)    No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in Subsection 6 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
such Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term as used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
(d)    Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.
10.5    Acknowledgement and Representations by Lenders.
(a)    Each Lender expressly acknowledges that none of the Agents or the Other
Representatives nor any of their officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by any Agent or any Other Representative hereafter taken,
including any review of the affairs of the Borrower or any other Loan Party,
shall be deemed to constitute any representation or warranty by such Agent or
such Other Representative to any Lender. Each Lender further represents and
warrants to the Agents, the Other Representatives and each of the Loan Parties
that it has had the opportunity to review the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender represents to the
Agents, the Other Representatives and each of the Loan Parties that,
independently and without reliance upon any Agent, the Other Representatives or
any other Lender, and based on such documents and information as it has deemed
appropriate, it has made and will make, its own appraisal of and investigation
into the business, operations, property, financial and other condition and
creditworthiness of Holdings and the Borrower and the other Loan Parties, it has
made its own decision to make its Loans hereunder and enter into this Agreement
and it will make its own decisions in taking or not taking any action under this
Agreement and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. Each Lender (other than, in the case
of clause (i), an Affiliated Lender, any Parent Entity (other than Holdings) or
any Unrestricted Subsidiary) represents to each other party hereto that (i) it
is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its business
and that it is participating hereunder as a Lender for such commercial purposes
and (ii) it has the knowledge and experience to be and is capable of evaluating
the merits and risks of being a Lender hereunder. Each Lender acknowledges and
agrees to comply with the provisions of Subsection 11.6 applicable to the
Lenders hereunder.
(b)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being


-128-
    

--------------------------------------------------------------------------------





a Lender party hereto, for the benefit of, the Administrative Agent, the Joint
Lead Arrangers, and each other Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(c)    In addition, unless sub-clause (i) in the immediately preceding clause
(b) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (b), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers, and each other Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, the Joint Lead Arrangers, or any other
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general


-129-
    

--------------------------------------------------------------------------------





and with regard to particular transactions and investment strategies (including
in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)     no fee or other compensation is being paid directly to the
Administrative Agent, the Joint Lead Arrangers or any other Lead Arranger or any
of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.
(d)    The Administrative Agent, the Joint Lead Arrangers and each other Lead
Arranger hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
10.6    Indemnity; Reimbursement by Lenders.
(a)    To the extent that the Borrower or any other Loan Party for any reason
fails to indefeasibly pay any amount required under Subsection 11.5 to be paid
by it to the Administrative Agent (or any sub-agent thereof), or the Collateral
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay ratably according to their respective Total
Credit Percentages, on the date on which the applicable unreimbursed expense or
indemnity payment is sought under this Subsection 10.6 such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof), or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
the Collateral Agent (or any sub-agent thereof) in connection with such
capacity. The obligations of the Lenders under this Subsection 10.6 are subject
to the provisions of Subsection 4.8.
(b)    Any Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
(c)    All amounts due under this Subsection 10.6 shall be payable not later
than three Business Days after demand therefor. The agreements in this
Subsection 10.6 shall survive the payment of the Loans and all other amounts
payable hereunder.


-130-
    

--------------------------------------------------------------------------------





10.7    Right to Request and Act on Instructions.
(a)    Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of an Agent acting or refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of the Required Lenders
(or all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of the Required Lenders (or
such other applicable portion of the Lenders), an Agent shall have no obligation
to any Lender to take any action if it believes, in good faith, that such action
would violate applicable law or exposes an Agent to any liability for which it
has not received satisfactory indemnification in accordance with the provisions
of Subsection 10.6.
(b)    Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.
10.8    Collateral Matters.
(a)    Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into (x) the Security Documents, the ABL Intercreditor
Agreement, the Intercreditor Agreement and any Other Intercreditor Agreement for
the benefit of the Lenders and the other Secured Parties, (y) any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to the Security Documents, the ABL Intercreditor Agreement,
the Intercreditor Agreement and any Other Intercreditor Agreement or other
intercreditor agreements in connection with the incurrence by any Loan Party or
any Subsidiary thereof of Additional Indebtedness (each, an “Intercreditor
Agreement Supplement”) to permit such Additional Indebtedness to be secured by a
valid, perfected lien (with such priority as may be designated by Holdings or
relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Incremental Commitment Amendment as provided in
Subsection 2.8, any Increase Supplement as provided in Subsection 2.8, any
Lender Joinder Agreement as provided in Subsection 2.8, any agreement required
in connection with a Permitted Debt Exchange Offer pursuant to Subsection 2.9,
any Extension Amendment as provided in Subsection 2.10 and any Specified
Refinancing Amendment as provided in Subsection 2.11. Each Lender hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth herein, any action taken by the
Administrative Agent, Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement, the Security Documents, the ABL
Intercreditor Agreement, the Intercreditor Agreement, any Other Intercreditor
Agreement, any Intercreditor Agreement Supplement, any Incremental Commitment
Amendment, any Increase Supplement, any Lender Joinder Agreement or any
agreement required in connection with a Permitted Debt Exchange Offer or any
Extension Amendment or any Specified Refinancing Amendment and the exercise by
the Agents or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any


-131-
    

--------------------------------------------------------------------------------





Lender, from time to time, to take any action with respect to any applicable
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Each Lender agrees that it will not have any
right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Loans unless instructed to do so by the
Collateral Agent, it being understood and agreed that such rights and remedies
may be exercised only by the Collateral Agent. The Collateral Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any guarantee by any Subsidiary
(including extensions beyond the Closing Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.
(b)    The Lenders hereby authorize each Agent, in each case at its option and
in its discretion, (A) to release any Lien granted to or held by such Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Term Loan Facilities Obligations under the Loan
Documents, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof to
the extent such sale or other disposition is made in compliance with the terms
of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iii) owned by any Subsidiary Guarantor which
becomes an Excluded Subsidiary or ceases to be a Restricted Subsidiary of
Holdings or constituting Equity Interests of an Excluded Subsidiary (other than
the Equity Interests of Foreign Subsidiaries), (iv) if approved, authorized or
ratified in writing by the Required Lenders (or such greater amount, to the
extent required by Subsection 11.1) or (v) as otherwise may be expressly
provided in the relevant Security Documents, (B) at the written request of the
Borrower to subordinate any Lien on any Excluded Assets or any other property
granted to or held by such Agent, as the case may be under any Loan Document to
the holder of any Permitted Lien (other than Permitted Liens securing the
Obligations under the Loan Documents or that are required by the express terms
of this Agreement to be pari passu with or junior to the Liens on the Collateral
securing the Term Loan Facilities Obligations pursuant to the Intercreditor
Agreement or an Other Intercreditor Agreement) and (C) to release any Subsidiary
Guarantor from its Obligations under any Loan Documents to which it is a party
if such Person ceases to be a Restricted Subsidiary of Holdings or becomes an
Excluded Subsidiary. Upon request by any Agent, at any time, the Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement will confirm in writing any Agent’s authority to release
particular types or items of Collateral pursuant to this Subsection 10.8.
(c)    The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by Subsection 11.17. Upon request by
any Agent, at any time, the Required Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).
(d)    No Agent shall have any obligation whatsoever to the Lenders to assure
that the Collateral exists or is owned by Holdings, the Borrower or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct.
(e)    Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with


-132-
    

--------------------------------------------------------------------------------





either Subsection 11.1 or 11.17, as applicable, with the written consent of the
Agent party thereto and the Loan Party party thereto.
(f)    The Collateral Agent may, and hereby does, appoint the Administrative
Agent as its agent for the purposes of holding any Collateral and/or perfecting
the Collateral Agent’s security interest therein and for the purpose of taking
such other action with respect to the collateral as such Agents may from time to
time agree.
10.9    Successor Agent. Subject to the appointment of a successor as set forth
herein, (i) the Administrative Agent or the Collateral Agent may be removed by
the Borrower or the Required Lenders if the Administrative Agent, the Collateral
Agent, or a controlling affiliate of the Administrative Agent or the Collateral
Agent is a Defaulting Lender and (ii) the Administrative Agent and the
Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon ten days’ notice to the Administrative Agent,
the Lenders and the Borrower, as applicable. If the Administrative Agent or the
Collateral Agent shall be removed by the Borrower or the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
such successor agent shall be subject to approval by the Borrower; provided that
such approval by the Borrower in connection with the appointment of any
successor Administrative Agent shall only be required so long as no Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing; provided,
further, that the Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is a commercial bank with a
consolidated combined capital and surplus of at least $5,000,000,000. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent,”
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans. After any retiring Agent’s
resignation or removal as Agent, the provisions of this Section 10 (including
this Section 10.9) shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.
10.10    [Reserved].
10.11    Withholding Tax. To the extent required by any applicable law, each
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Subsection 10.11. The agreements
in this Subsection 10.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Term Loan
Facilities Obligations.
10.12    Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the


-133-
    

--------------------------------------------------------------------------------





foregoing, no Other Representative shall have nor be deemed to have a fiduciary
relationship with any Lender. At any time that any Lender serving as an Other
Representative shall have transferred to any other Person (other than any of its
affiliates) all of its interests in the Loans and in the Commitments, such
Lender shall be deemed to have concurrently resigned as such Other
Representative.
10.13    Administrative Agent May File Proofs of Claim. In case of the pendency
of any Bankruptcy Proceeding or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) is hereby authorized by the Lenders, by intervention
in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent under Sections 4.5 and 11.5) allowed in such judicial
proceeding;
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.5 and 11.5.
10.14    Application of Proceeds. The Lenders, the Administrative Agent and the
Collateral Agent agree, as among such parties, as follows: subject to the terms
of the ABL Intercreditor Agreement, the Intercreditor Agreement, any Other
Intercreditor Agreement or any Intercreditor Agreement Supplement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent, the Collateral Agent or any
Lender on account of amounts then due and outstanding under any of the Loan
Documents (the “Collection Amounts”) shall, except as otherwise expressly
provided herein, be applied as follows: first, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of the Administrative Agent and
the Collateral Agent in connection with enforcing the rights of the Agents and
the Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
second, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders in connection with enforcing such Lender’s
rights under the Loan Documents, third, to pay interest on Loans then
outstanding; fourth, to pay the Dollar Equivalent of principal of Loans then
outstanding and obligations under Interest Rate Agreements, Currency Agreements,
Commodities Agreements and Bank Products Agreements permitted hereunder and
secured by the Guarantee and Collateral Agreement, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
“fourth” payable to them, and fifth, to pay the Dollar Equivalent of all other
Term Loan Facility Obligations then owing to the Secured Parties, sixth, to pay
the surplus, if any, to whomever may be lawfully entitled to receive such
surplus. To the extent any amounts available for distribution pursuant to clause
“third, “fourth” or “fifth” above are insufficient to pay all obligations
described therein in full, such moneys shall be allocated pro rata among the
applicable Secured Parties in proportion to the respective amounts described in
the applicable clause at such time. This Subsection 10.14 may be amended (and
the Lenders hereby irrevocably


-134-
    

--------------------------------------------------------------------------------





authorize the Administrative Agent to enter into any such amendment) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of loans added
pursuant to Subsections 2.8, 2.10 and 2.11, as applicable.
Notwithstanding the foregoing, Excluded Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets and such Excluded Obligations
shall be disregarded in any application of Collection Amounts from such
Guarantor pursuant to the preceding paragraph.
SECTION 11    

Miscellaneous
11.1    Amendments and Waivers.
(a)    Neither this Agreement nor any other Loan Document, nor any terms hereof
or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this Subsection 11.1. The Required Lenders may
(provided that no such written amendment, supplement, modification or waiver
referred to below that is not signed by the Administrative Agent shall become
effective until delivered to the Administrative Agent), or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (x) enter into with the respective Loan Parties hereto or thereto, as the
case may be, written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or to the other Loan Documents or changing, in any manner the rights or
obligations of the Lenders or the Loan Parties hereunder or thereunder or (y)
waive at any Loan Party’s request, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that amendments pursuant to Subsections 11.1(d) and (f) may be effected
without the consent of the Required Lenders to the extent provided therein;
provided, further, that no such waiver and no such amendment, supplement or
modification shall:
(i)    (A) reduce or forgive the amount or extend the scheduled date of maturity
of any Loan hereunder or of any scheduled installment thereof (including
extending any Maturity Date), (B) reduce the stated rate of any interest,
commission or fee payable hereunder (other than as a result of any waiver of the
applicability of any post-default increase in interest rates), (C) extend the
scheduled date of any payment of any Lenders’ Loans hereunder, (D) increase the
Commitment of such Lender (other than with respect to any Incremental Commitment
pursuant to Subsection 2.8 in respect of which such Lender has agreed to be an
Incremental Lender); it being understood that no amendment, modification or
waiver of, or consent to departure from, any condition precedent,
representation, warranty, covenant, Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall constitute an
increase of any Commitment of such Lender; (E) change the currency in which any
Loan is payable; or (F) amend or modify any provisions of Subsections 4.8(a) or
10.14, in each case without the consent of each Lender directly and adversely
affected thereby (it being understood that amendments to, or waivers or
modifications of any conditions precedent, representations, warranties,
covenants, Defaults or Events of Default or of a mandatory repayment of the
Loans of all Lenders shall not constitute an extension of the scheduled date of
maturity, any scheduled installment, or the scheduled date of payment of the
Loans of any Lender);
(ii)    amend, modify or waive any provision of this Subsection 11.1(a) or
reduce the percentage specified in the definition of “Required Lenders,” or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to Subsection 8.7 or 11.6(a)), in each case without the written consent
of all the Lenders;
(iii)    release Guarantors accounting for all or substantially all of the value
of the Guarantee of the Term Loan Facilities Obligations pursuant to the
Guarantee and Collateral Agreement, or, in the


-135-
    

--------------------------------------------------------------------------------





aggregate (in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);
(iv)    require any Lender to make Loans having an Interest Period of longer
than six (6) months or shorter than one month without the consent of such
Lender;
(v)    amend, modify or waive any provision of Section 10 without the written
consent of the then Agents; or
(vi)    amend, modify or waive any provision of Subsection 10.1(a), 10.4 or
10.12 without the written consent of any Other Representative directly and
adversely affected thereby;
provided, further, that, notwithstanding and in addition to the foregoing, and
in addition to Liens on the Collateral that the Collateral Agent is authorized
to release pursuant to Subsection 10.8(b), the Collateral Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $25,000,000 in any Fiscal Year without the consent of any Lender.
(b)    Any waiver and any amendment, supplement or modification pursuant to this
Subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Agents and all future holders of the Loans. In
the case of any waiver, each of the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
(c)    Notwithstanding any provision herein to the contrary, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except to the extent the consent of such Lender would be
required under clause (i) in the further proviso to the second sentence of
Subsection 11.1(a).
(d)    Notwithstanding any provision herein to the contrary, this Agreement and
the other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect, or inconsistency with the consent of the Borrower and the
Administrative Agent, (ii) in accordance with Subsection 2.8 to incorporate the
terms of any Incremental Commitments (including to add a new revolving facility
or letter of credit facility under this Agreement) with the written consent of
Holdings and Lenders providing such Incremental Commitments, (iii) in accordance
with Subsection 2.10 to effectuate an Extension with the written consent of the
Borrower and the Extending Lenders, (iv) in accordance with Subsection 2.11 to
incorporate the terms of any Specified Refinancing Term Loan Facilities with the
consent of the Borrower and the applicable Specified Refinancing Lenders, (v) in
accordance with Subsection 7.12, to change the financial reporting convention
and (vi) with the consent of the Borrower and the Administrative Agent (in each
case such consent not to be unreasonably withheld or delayed), in the event any
mandatory prepayment or redemption provision in respect of the Net Cash Proceeds
of Asset Dispositions or Recovery Events or from Excess Cash Flow included or to
be included in any Incremental Commitment Amendment or any Indebtedness
constituting Additional Obligations or that would constitute Additional
Obligations would result in Incremental Term Loans or Additional Obligations, as
applicable, being prepaid or redeemed on a more than ratable basis with the Term
Loans in respect of the Net Cash Proceeds from any such Asset Disposition or
Recovery Event or Excess Cash Flow prepayment to the extent such Net Cash
Proceeds or Excess Cash Flow are required to be applied to repay Term Loans
hereunder pursuant to Subsection 4.4(e), to provide for mandatory prepayments of
the Term B-3 Loans such that, after giving effect thereto, the prepayments made
in respect of such Incremental Term Loans or Additional Obligations, as
applicable, are not on more than a ratable basis. Without limiting the
generality of the foregoing, any provision of this Agreement and the other Loan
Documents, including Subsection 4.4, 4.8 or 10.14 hereof, may be amended as set
forth in the immediately preceding sentence pursuant to any Incremental
Commitment Amendment, any Extension Amendment or any Specified Refinancing
Amendment, as the case may be, to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any Tranches, including the Term
Loans, any Incremental Commitments or


-136-
    

--------------------------------------------------------------------------------





Incremental Term Loans, any Extended Term Tranche and any Specified Refinancing
Tranche, or to provide for the inclusion, as appropriate, of the Lenders of any
Extended Term Tranche, Specified Refinancing Tranche, Incremental Commitments or
Incremental Term Loans in any required vote or action of the Required Lenders or
of the Lenders of each Tranche hereunder. The Administrative Agent hereby agrees
(if requested by the Borrower) to execute any amendment referred to in this
clause (d) or an acknowledgement thereof.
(e)    Notwithstanding any provision herein to the contrary, this Agreement may
be amended (or deemed amended) or amended and restated with the written consent
of the Required Lenders, the Administrative Agent and the Borrower (x) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities.
(f)    Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.
(g)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such Lender, a
“Non-Consenting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to Holdings to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at its option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) so long as no
Event of Default under Subsection 9.1(a) or (f) then exists or will exist
immediately after giving effect to the respective prepayment, prepay the Loans,
in whole or in part, subject to Subsections 4.5(b) and 4.12, without premium or
penalty. In connection with any such replacement under this Subsection 11.1(g),
if the Non-Consenting Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender to
such Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender, and the
Administrative Agent shall record such assignment in the Register.
11.2    Notices.
(a)    All notices, requests, and demands to or upon the respective parties
hereto to be effective shall be in writing (including telecopy or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice or
electronic mail, when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day), or, in the case of delivery by a nationally
recognized overnight courier, when received, addressed as follows in


-137-
    

--------------------------------------------------------------------------------





the case of Holdings, the Borrower, the Administrative Agent and the Collateral
Agent, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Loans:
Holdings or the Borrower:
Univar Inc.
3075 Highland Parkway, Suite 200
Downers Grove, IL 60515
Attention: Kerri Howard, Vice President - Treasurer
Facsimile: (331) 777-6291
Telephone: (331) 777-6061
Email: kerri.howard@univarcorp.com and

Treasury@univarcorp.com
With copies (which shall not
constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Jason Kanner
Facsimile: (212) 446-6460
Telephone: (212) 446-4902
Email: Jason.Kanner@kirkland.com

The Administrative Agent/
the Collateral Agent:
Bank of America, N.A.
553 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, California 94104
Attention: Liliana B. Claar
Facsimile: (415) 503-5003
Telephone: (415) 436-2770
Email: liliana.claar@baml.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.
(b)    Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may prior to receipt of written confirmation
act without liability upon the basis of such telephonic notice, believed by the
Administrative Agent in good faith to be from a Responsible Officer of a Loan
Party.
(c)    Loan Documents may be transmitted and/or signed by facsimile or other
electronic means (i.e., a “pdf” or “tiff”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.
(d)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites). Notices or communications posted to an
Internet or intranet website shall be deemed received upon the posting thereof.
(e)    The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the other Agents will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information


-138-
    

--------------------------------------------------------------------------------





with respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that do not contain any material
non-public information and that may be distributed to the Public Lenders and
that (x) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof and (y) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the other Agents to make such Borrower Materials available through a
portion of the Platform designated “Public Investor.” Notwithstanding the
foregoing or any other provision of this Agreement to the contrary, neither the
Borrower nor any of its Related Parties shall be liable, or responsible in any
manner, for the use by any Agent, any Lender, any Participant or any of their
Related Parties of the Borrower Materials. In addition, it is agreed that (i) to
the extent any Borrower Materials constitute confidential information, they
shall be subject to the confidentiality provisions of Subsection 11.16 and
(ii) the Borrower shall be under no obligation to designate any Borrower
Materials as “PUBLIC.”
(f)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
(g)    Each Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.
(h)    All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent, any Lender or any Loan Party, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
11.4    Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.
11.5    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
and documented out-of-pocket costs and expenses incurred in connection with (i)
the syndication of the Facilities and the development, preparation, execution
and delivery of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, (ii) the consummation and administration of
the transactions (including the syndication of the Initial Term Loan Commitments
(as defined in the Original Credit Agreement)) contemplated hereby and thereby
and (iii) efforts to monitor the Loans and verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, and (2) the reasonable and documented fees and disbursements of one
firm of counsel solely in its capacity as counsel to the Administrative Agent,
and such other special or local counsel, consultants, advisors, appraisers and
auditors whose retention (other than during the continuance of an Event of
Default) is approved by the Borrower, (b) to pay or reimburse each Lender, each
Lead Arranger and the Agents for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the


-139-
    

--------------------------------------------------------------------------------





Agents and the Lenders, (c) to pay, indemnify, or reimburse each Lender, each
Lead Arranger and the Agents for, and hold each Lender, each Lead Arranger and
the Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, any stamp,
documentary, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery or
enforcement of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Lead Arranger, each Agent (and any sub-agent thereof) and each Related
Party of any of the foregoing Persons (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (in the case of fees
and disbursements of counsel, limited to one firm of counsel for all Indemnities
and, if necessary, one firm of local counsel in each appropriate jurisdiction,
in each case for all Indemnities (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter, after receipt of the Borrower’s
consent (which shall not be unreasonably withheld), retains its own counsel, of
another firm of counsel for such affected Indemnitee) arising out of or relating
to any actual or prospective claim, litigation, investigation or proceeding,
whether based on contract, tort or any other theory, brought by a third party or
by any Borrower or any other Loan Party and regardless of whether any Indemnitee
is a party thereto, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans, the violation of, noncompliance with or liability under,
any Environmental Law applicable to the operations of Holdings or any of its
Restricted Subsidiaries or any of the property of Holdings or any of its
Restricted Subsidiaries, (all the foregoing in this clause (d), collectively,
the “Indemnified Liabilities”), provided that the Borrower shall not have any
obligation hereunder to any Lead Arranger, any Other Representative, any Agent
(or any sub-agent thereof) or any Lender (or any Related Party of any such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof) or Lender) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct of such Lead Arranger, Other Representative, Agent
(or any sub-agent thereof) or Lender (or any Related Party of such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof) or Lender), as
the case may be, as determined by a court of competent jurisdiction in a final
and non-appealable decision, (ii) a material breach of the Loan Documents by
such Lead Arranger, Other Representative, Agent (or any sub-agent thereof) or
Lender (or any Related Party of such Lead Arranger, Other Representative, Agent
(or any sub-agent thereof) or Lender), as the case may be, as determined by a
court of competent jurisdiction in a final and non-appealable decision or (iii)
claims against such Indemnitee or any Related Party brought by any other
Indemnitee that do not involve claims against any Lead Arranger or Agent in its
capacity as such. Neither the Borrower nor any Indemnitee shall be liable for
any indirect, special, punitive or consequential damages hereunder; provided
that nothing contained in this sentence shall limit the Borrower’s indemnity or
reimbursement obligations under this Subsection 11.5 to the extent such
indirect, special, punitive or consequential damages are included in any third
party claim in connection with which such Indemnitee is entitled to
indemnification hereunder. All amounts due under this Subsection 11.5 shall be
payable not later than 30 days after written demand therefor. Statements
reflecting amounts payable by the Loan Parties pursuant to this Subsection 11.5
shall be submitted to the address of the Borrower set forth in Subsection 11.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a notice to the Administrative Agent. Notwithstanding the foregoing,
except as provided in Subsections 11.5(b) and (c) above, the Borrower shall have
no obligation under this Subsection 11.5 to any Indemnitee with respect to any
tax, levy, impost, duty, charge, fee, deduction or withholding imposed, levied,
collected, withheld or assessed by any Governmental Authority. The agreements in
this Subsection 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
11.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than in accordance with Subsection 8.7,
the Borrower shall not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with Subsection 2.10(e), Subsection
4.13(d), Subsection 11.1(g) or this Subsection 11.6.


-140-
    

--------------------------------------------------------------------------------





(b)    (i) Subject to the conditions set forth in Subsection 11.6(b)(ii) below,
any Lender other than a Conduit Lender may, in the ordinary course of business
and in accordance with applicable law, assign (other than to a Disqualified
Lender or any natural person) to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including its
Commitments and/or Loans, pursuant to an Assignment and Acceptance) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment (x) of Term Loans to a Lender, an Affiliate of a Lender, or an
Approved Fund (as defined below); provided, that if any Lender assigns all or a
portion of its rights and obligations with respect to the Term Loans under this
Agreement to one of its Affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such Affiliate, the Borrower’s
prior written consent shall be required for such assignment, and, (y) if an
Event of Default under Subsection 9.1(a) or (f) with respect to the Borrower has
occurred and is continuing, to any other Person; and
(B)    the Administrative Agent (such consent not to be unreasonably withheld);
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an amount of an
integral multiple of not less than $1,000,000 (or, in the case of Loans or
Commitments denominated in Euros, €1,000,000), unless the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Subsection 9.1(a) or (f)
with respect to the Borrower has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;
(D)    any assignment of Incremental Commitments or Loans to an Affiliated
Lender shall also be subject to the requirements of Subsections 11.6(h) and (i);
and


-141-
    

--------------------------------------------------------------------------------





(E)    any Term Loans acquired by Holdings, the Borrower or any Restricted
Subsidiary shall be retired and cancelled promptly upon acquisition thereof.
For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or investing
in bank loans and similar extensions of credit in the ordinary course and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender, except to the extent the
Borrower has consented to such assignment in writing and any such assignment and
Disqualified Lender shall be subject to the provisions of Subsection 11.6(m),
except to the extent the Borrower has otherwise expressly consented to in
writing (in which case such Lender will not be considered a Disqualified Lender
solely for that particular assignment).
(ii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5, and
bound by its continuing obligations under Subsection 11.6(k) and Subsection
11.16). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with Subsection 2.10(e), Subsection 4.13(d),
Subsection 11.1(g) or this Subsection 11.6 shall, to the extent it would comply
with Subsection 11.6(c), be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Subsection 11.6 (and any attempted assignment, transfer or
participation which does not comply with this Subsection 11.6 shall be null and
void).
(iii)    The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower (and,
solely with respect to entries applicable to such Lender, any Lender), at any
reasonable time and from time to time upon reasonable prior notice. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is a Disqualified Lender, or have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall use
commercially reasonable efforts to (i) promptly (and in any case, not less than
5 Business Days (or shorter period as agreed to by the Administrative Agent)
prior to the proposed effective date of any amendment, consent or waiver
pursuant to Subsection 11.1) provide to the Administrative Agent, a list of, to
the Borrower’s knowledge, all Affiliated Lenders holding Loans or Commitments at
the time of such notice and (ii) not less than five Business Days (or shorter
period as agreed to by the Administrative Agent) prior to the proposed effective
date of any amendment, consent or waiver pursuant to Subsection 11.1, provide to
the Administrative Agent, a list of, to the Borrower’s knowledge, all Affiliated
Debt Funds holding Loans or Commitments at the time of such notice.


-142-
    

--------------------------------------------------------------------------------





(iv)    Each Lender that sells a participation shall, acting for itself and,
solely for this purpose, as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Commitments or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary (x) to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or (y) for the Borrower to enforce its rights hereunder. The entries
in the Participant Register shall be conclusive absent manifest error, and a
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender (unless such assignment is being made in accordance with
Subsection 2.10(d), Subsection 4.12(d), Subsection 11.1(g) or Subsection
11.6(k)(iv), in which case the effectiveness of such Assignment and Acceptance
shall not require execution by assigning Lender) and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in this
Subsection 11.6(b) and any written consent to such assignment required by this
Subsection 11.6(b), the Administrative Agent shall accept such Assignment and
Acceptance, record the information contained therein in the Register and give
prompt notice of such assignment and recordation to the Borrower. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (vi).
(vi)    On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender to the Administrative
Agent any outstanding Notes held by it evidencing the Loans or Commitments, as
applicable, which are being assigned. Any Notes surrendered by the assigning
Lender shall be returned by the Administrative Agent to the Borrower marked
“cancelled.”
Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments and Term Loan Commitments via an electronic settlement system
acceptable to Administrative Agent and the Borrower as designated in writing
from time to time to the Lenders by Administrative Agent (the “Settlement
Service”). At any time when the Administrative Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Subsection 11.6(b). Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. Assignments and assumptions of Loans and Commitments
shall be effected by the provisions otherwise set forth herein until the
Administrative Agent notifies the Lenders of the Settlement Service as set forth
herein. The Borrower may withdraw its consent to the use of the Settlement
Service at any time upon notice to the Administrative Agent, and thereafter
assignments and assumptions of the Loans and Commitments shall be effected by
the provisions otherwise set forth herein.
Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11, 4.12 or 11.5 than the assigning Lender would have
been entitled to receive as of such date under such Subsections with respect to
the rights assigned shall notwithstanding anything to the contrary in this
Agreement be entitled to receive such greater payments unless the assignment was
made after an Event of Default under Subsection 9.1(a) or (f) has occurred and
is continuing or the Borrower has expressly consented in writing to waive the
benefit of this provision at the time of such assignment.
(c)    (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Borrower or the Administrative Agent, sell participations (other than to any
Disqualified Lender or a natural person) to one or more banks or other entities
(a “Participant”) in


-143-
    

--------------------------------------------------------------------------------





all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Term Loan Commitments, Incremental
Commitments, Extended Commitments and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall remain the holder of any
such Loan for all purposes under this Agreement and the other Loan Documents,
(D) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (E) in the case of any
participation to a Permitted Affiliated Assignee, such participation shall be
governed by the provisions of Subsection 11.6(h)(ii) to the same extent as if
each reference therein to an assignment of a Loan were to a participation of a
Loan and the references to Affiliated Lender were to such Permitted Affiliated
Assignee in its capacity as a participant. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
supplement, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, supplement, modification or waiver
that (1) requires the consent of each Lender directly affected thereby pursuant
to the second proviso to the second sentence of Subsection 11.1(a) and (2)
directly affects such Participant. Subject to Subsection 11.6(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of (and
shall have the related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and
11.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Subsection 11.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Subsection 11.7(b) as
though it were a Lender, provided that such Participant shall be subject to
Subsection 11.7(a) as though it were a Lender.
(d)    (i) Notwithstanding the foregoing, no Lender shall be permitted to sell
or maintain a participation under this Agreement to or with any Disqualified
Lender and any participation to a Person that is or at any time becomes a
Disqualified Lender shall be null and void, except to the extent the Borrower
has expressly consented to such participation in writing; provided that if any
such participation by a Lender is subject to a sub-participation by such
Disqualified Lender to a Person that is not a Disqualified Lender or natural
person, and such sub-participation if made as a participation directly by such
Lender would comply with Subsection 11.6, such sub-participant shall have the
right to assume all of the rights and obligations of such Disqualified Lender
under such participation and thereby become a Participant hereunder in
substitution for such Disqualified Lender (it being understood that such
sub-participant shall, prior to the effectiveness of such assumption, provide to
such Lender that sold or maintained such participation all documentation and
information as is reasonably required by such Lender pursuant to “know your
customer” and anti-money laundering rules and regulations and execute and
deliver an appropriate assumption agreement to effect such substitution on terms
and conditions mutually agreed between such sub-participant and such Lender, and
such Disqualified Lender shall thereupon be deemed to have executed and
delivered such assumption agreement). Any such participation and Disqualified
Lender not permitted prior to the foregoing sentence shall be subject to the
provisions of Subsection 11.6(k), except to the extent the Borrower has
otherwise expressly consented in writing. Any attempted participation which does
not comply with Subsection 11.6 shall be null and void.
(i)    No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. Any Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Subsection 4.11 unless
such Participant complies with Subsection 4.11(b) and provides the forms and
certificates referenced therein to the Lender that granted such participation.
(e)    Any Lender, without the consent of the Borrower or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or central bank of a member state of the European Union, and this
Subsection 11.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute (by
foreclosure or otherwise) any such pledgee or Assignee for such Lender as a
party hereto.


-144-
    

--------------------------------------------------------------------------------





(f)    No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.
(g)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Subsection 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.
(h)    If the Borrower wishes to replace the Loans under any Facility with ones
having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility, instead of
prepaying the Loans to be replaced, to (i) require the Lenders under such
Facility to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Subsection 11.1. Pursuant to any
such assignment, all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid by the Borrower), accompanied by
payment of any accrued interest and fees thereon and any amounts owing pursuant
to Subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans under such
Facility pursuant to the terms of the form of the Assignment and Acceptance, the
Administrative Agent shall record such assignment in the Register and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.
(i)    (i) Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Loans or Commitments to any Parent
Entity, Holdings, any Subsidiary or an Affiliated Lender and (y) any Parent
Entity, Holdings and any Subsidiary may, from time to time, purchase or prepay
Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that (A) any
such Dutch auction by Holdings or its Subsidiaries shall be made in accordance
with Subsection 4.4(l) and (B) any such Dutch auction by any Parent Entity shall
be made on terms substantially similar to Subsection 4.4(l) or on other terms to
be agreed between such Parent Entity and the Administrative Agent (or other
applicable agent managing such auction) or (2) open market purchases; provided,
further, that:
(1)    such Affiliated Lender and such other Lender shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit K


-145-
    

--------------------------------------------------------------------------------





hereto or any other form (including electronic documentation generated by use of
an electronic platform) approved by the Administrative Agent (an “Affiliated
Lender Assignment and Assumption”) and the Administrative Agent shall record
such assignment in the Register;
(2)    at the time of such assignment after giving effect to such assignment,
the aggregate principal amount of all Term Loans held (or participated in) by
Affiliated Lenders that are not Affiliated Debt Funds shall not exceed 25.0% of
the aggregate principal amount of all Term Loans outstanding under this
Agreement;
(3)    any such Term Loans acquired by (x) Holdings, the Borrower or a
Restricted Subsidiary shall be retired or cancelled promptly upon the
acquisition thereof and (y) an Affiliated Lender may, with the consent of
Holdings, be contributed to the Borrower, whether through a Parent Entity or
otherwise, and exchanged for debt or equity securities of Holdings or such
Parent Entity that are otherwise permitted to be issued at such time pursuant to
the terms of this Agreement, so long as any Term Loans so acquired by Holdings
shall be retired and cancelled promptly upon the acquisition thereof; and
(4)    [Reserved];
(5)    each Lender making such assignment to such Affiliated Lender acknowledges
and agrees that in connection with such assignment, (1) such Affiliated Lender
then may have, and later may come into possession of Excluded Information, (2)
such Lender has independently and, without reliance on the Affiliated Lender,
Holdings, the Borrower, any of its Subsidiaries, the Administrative Agent or any
of their respective Affiliates, has made its own analysis and determination to
enter into such assignment notwithstanding such Lender’s lack of knowledge of
the Excluded Information and (3) none of Holdings, the Borrower, its
Subsidiaries, the Administrative Agent, or any of their respective Affiliates
shall have any liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against Holdings, the Borrower, its Subsidiaries, the Administrative Agent, and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information. Each Lender entering into such an
assignment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.
(i)    Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender that is not an Affiliated Debt Fund shall have any right to (A) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited, (B) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to Holdings or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.
(ii)    Notwithstanding anything in Subsection 11.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (A) consented (or not consented) to any amendment or
waiver of any provision of this Agreement or any other Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document, or (C) directed or required the


-146-
    

--------------------------------------------------------------------------------





Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that, (I) to the extent Lenders are being compensated by the
Borrower for consenting to an amendment, modification, waiver or any other
action, each Affiliated Lender who has been deemed to have voted its Loans in
accordance with this Subsection 11.6(h)(iii) shall be entitled to be compensated
on the same basis as each consenting Lender as if it had voted all of its Loans
in favor of the applicable amendment, modification, waiver or other action); and
(II) no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of its ratable share of
any payments of Loans of any class to which such Affiliated Lender is entitled
under the Loan Documents without such Affiliated Lender providing its consent;
provided, further, that such Affiliated Lender shall have the right to approve
any amendment, modification, waiver or consent that (x) disproportionately and
adversely affects such Affiliated Lender in its capacity as a Lender or affects
such Affiliated Lender differently in its capacity as a Lender than other
Lenders or (y) is of the type described in Subsections 11.1(a)(i) through (vi)
(other than subclauses (v) and (vi)); and in furtherance of the foregoing, (x)
the Affiliated Lender agrees to execute and deliver to the Administrative Agent
any instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Subsection 11.6(h)(iii); provided that if the Affiliated Lender fails to
promptly execute such instrument such failure shall in no way prejudice any of
the Administrative Agent’s rights under this Subsection 11.6(h)(iii) and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by such Affiliated Lender as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Subsection 11.6(h)(iii).
(iii)    Each Affiliated Lender that is not an Affiliated Debt Fund, solely in
its capacity as a Lender, hereby agrees, and each Affiliated Lender Assignment
and Assumption agreement shall provide a confirmation that, if any of Holdings,
the Borrower or any Restricted Subsidiary shall be subject to any voluntary or
involuntary bankruptcy, reorganization, insolvency or liquidation proceeding
(each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Term Loans (“Claim”) (including objecting to any debtor in possession
financing, use of cash collateral, grant of adequate protection, sale or
disposition, compromise, or plan of reorganization) so long as such Affiliated
Lender in its capacity as a Lender is treated in connection with such exercise
or action on the same or better terms as the other Lenders and (ii) (with
respect to any matter requiring the vote of Lenders during the pendency of a
Bankruptcy Proceeding (including voting on any plan of reorganization), the Term
Loans held by such Affiliated Lender (and any Claim with respect thereto) shall
be deemed to be voted in accordance with Subsection 11.6(h)(iii) above so long
as such Affiliate Lender in its capacity as a Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as other Lenders. For the avoidance of doubt, the Lenders and each
Affiliated Lender that is not an Affiliated Debt Fund agree and acknowledge that
the provisions set forth in this Subsection 11.6(h)(iv) and the related
provisions set forth in each Affiliated Lender Assignment and Assumption
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the United States Bankruptcy Code, and, as such,
it is their intention that this Subsection 11.6(h)(iv) would be enforceable for
all purposes in any case where Holdings, the Borrower or any Restricted
Subsidiary has filed for protection under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors applicable to Holdings, the
Borrower or such Restricted Subsidiary, as applicable. Each Affiliated Lender
that is not an Affiliated Debt Fund hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliated Lender and in the name of such Affiliated Lender (solely in
respect of Loans, Commitments and participations therein and not in respect of
any other claim or status such Affiliated Lender may otherwise have), from time
to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this Subsection 11.6(h)(iv).


-147-
    

--------------------------------------------------------------------------------





(j)    Notwithstanding anything to the contrary in this Agreement, Subsection
11.1 or the definition of “Required Lenders” (x) with respect to any assignment
or participation to or by an Affiliated Debt Fund, such assignment or
participation shall be made pursuant to an open market purchase and (y) for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, supplement, modification, waiver, consent or other
action with respect to any of the terms of any Loan Document or any departure by
any Loan Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Term Loans held by Affiliated
Debt Funds may not account for more than 50.0% of the Term Loans of consenting
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Subsection 11.1.
(k)    (i) Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary, if any Lender or Participant at any time is or
becomes a Disqualified Lender, then for so long as such Lender or Participant
shall be a Disqualified Lender, the provisions of this Subsection 11.16(k) shall
apply with respect to such Disqualified Lender unless the Borrower shall have
otherwise expressly consented in writing in its sole discretion (and regardless
of whether the Borrower shall have consented to any assignment or participation
to such Lender or Participant).
(i)    Any Disqualified Lender shall be bound by the provisions of, but shall
not have any rights or remedies or be a beneficiary (whether as a Lender, a
Participant or otherwise) under or with respect to, this Agreement or any other
Loan Document. Without limiting the foregoing, a Disqualified Lender (1) shall
not be entitled to and shall have no right to receive any payment in respect of
principal (other than with respect to payments of principal on the Maturity Date
for the applicable Tranche), interest, fees, costs, expenses or any other amount
under or in respect of any Loan Document, including but not limited to pursuant
to Subsections 2.2, 4.1, 4.4, 4.5, 4.8, 4.10, 4.11, 4.12, 11.5, 11.6(c) or 11.7
of this Agreement, Subsection 9.4 of the Guarantee and Collateral Agreement or
any similar provision of any other Loan Document, and (2) shall be deemed not to
be a Secured Party (as defined in the Guarantee and Collateral Agreement or any
other applicable Security Document) under or in respect of any Loan Document. No
fees or interest shall accrue for the account of a Disqualified Lender (except
solely for interest payable to a permitted assignee thereof following an
assignment to such assignee (1) pursuant to and as expressly provided in
Subsection 11.6(b) and (2) pursuant to and as expressly provided in Subsection
11.6(m)(iv) below).
(ii)    No Disqualified Lender shall have any right to approve, disapprove or
consent to any amendment, supplement, waiver or modification of this Agreement
or any other Loan Document or any term hereof or thereof. In determining whether
the requisite Lender or Lenders have consented to any such amendment,
supplement, waiver or modification, and in determining the Required Lenders for
any purpose under or in respect of any Loan Document, any Lender that is a
Disqualified Lender (and the Loans and/or Commitments of such Disqualified
Lender) shall be excluded and disregarded. Each such amendment, supplement,
waiver or modification shall be binding and effective as to each Disqualified
Lender.
(iii)    The Borrower shall have the right (A) at the sole expense of any Lender
that is a Disqualified Lender and/or the Person that assigned its Commitments
and/or Loans to such Disqualified Lender, to seek to replace or terminate such
Disqualified Lender as a Lender by causing such Lender to (and such Lender shall
be obligated to) assign any or all of its Commitments and/or Loans and its
rights and obligations under this Agreement to one or more assignees (which may,
at the Borrower’s sole option, be or include any Parent Entity, any Borrower or
any Subsidiary); provided that (1) the Administrative Agent shall not have any
obligation to the Borrower to find such a replacement Lender, (2) the Borrower
shall not have any obligation to such Disqualified Lender or any other Person to
find such a replacement Lender or accept or consent to any such assignment to
itself or any other Person and (3) the assignee (or, at its option, the
Borrower) shall pay to such Disqualified Lender concurrently with such
assignment an amount (which payment shall be deemed payment in full) equal to
the lesser of (x) the face principal amount of the Loans so assigned, (y) the
amount that such Disqualified Lender paid to acquire such Commitments and/or
Loans, and (z) the most recently available quoted price for such Commitments
and/or Loans (as determined by the Borrower in good faith, which determination
shall be conclusive, the “Trading Price”), in each case without interest thereon
(it being understood that if the effective date of such assignment is not an
Interest Payment Date,


-148-
    

--------------------------------------------------------------------------------





such assignee shall be entitled to receive on the next succeeding Interest
Payment Date interest on the principal amount of the Loans so assigned that has
accrued and is unpaid from the Interest Payment Date last preceding such
effective date (except as may be otherwise agreed between such assignee and the
Borrower)), or (B) to prepay any Loans held by such Disqualified Lender, in
whole or in part, by paying an amount (which payment shall be deemed payment in
full) equal to the lesser of (x) the face principal amount of the Loans so
prepaid, (y) the amount that such Disqualified Lender paid to acquire such
Loans, and (z) the Trading Price for such Loans (in each case without interest
thereon), and if applicable, terminate the Commitments of such Disqualified
Lender, in whole or in part. In connection with any such replacement, (1) if the
Disqualified Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary or appropriate (in the good faith determination of the Administrative
Agent or the Borrower, which determination shall be conclusive) to reflect such
replacement by the later of (a) the date on which the replacement Lender
executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which the Disqualified Lender shall be paid
by the assignee Lender (or, at its option, the Borrower) the amount required
pursuant to this Subsection 11.16(k)(iv)(B), then such Disqualified Lender shall
be deemed to have executed and delivered such Assignment and Acceptance and/or
such other documentation as of such date and the Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Disqualified Lender, and the
Administrative Agent shall record such assignment in the Register, (2) each
Lender (whether or not then a party hereto) agrees to disclose to the Borrower
the amount that the applicable Disqualified Lender paid to acquire Commitments
and/or Loans from such Lender and (3) each Lender that is a Disqualified Lender
agrees to disclose to the Borrower the amount it paid to acquire the Commitments
and/or Loans held by it.
(iv)    No Disqualified Lender (whether as a Lender, a Participant or otherwise)
shall have any right to (A) receive any information or material made available
to any Lender or the Administrative Agent hereunder or under any other Loan
Document, (B) have access to any Internet or intranet website to which any of
the Lenders and the Administrative Agent have access (whether a commercial,
third-party or other website or whether sponsored by the Administrative Agent,
any Borrower or otherwise), (C) attend (including by telephone) or otherwise
participate in any meeting or discussions (or portions thereof) among or with
any of the Borrowers, the Administrative Agent and/or one or more Lenders, (D)
receive any information or material prepared by any Borrower, the Administrative
Agent and/or one or more Lenders or (E) receive advice of counsel to the
Administrative Agent, the Collateral Agent or any other Lender or challenge
their attorney client privilege. Any Disqualified Lender shall not solicit or
seek to obtain any such information or material. If at any time any Disqualified
Lender receives or possesses any such information or material, such Disqualified
Lender shall (1) notify the Borrower as soon as possible that such information
or material has become known to it or came into its possession, (2) immediately
return to the Borrower or, at the option of the Borrower, destroy (and confirm
to the Borrower such destruction) such information or material, together with
any notes, analyses, compilations, forecasts, studies or other documents related
thereto which it or its advisors prepared and (3) keep such information or
material confidential and shall not utilize such information or material for any
purpose. Each Lender (whether or not then a party hereto) agrees to notify the
Borrower as soon as possible if it becomes aware that (x) it made an assignment
to or has a participation with a Disqualified Lender, or (y) any such
Disqualified Lender has received any such information of materials.
(v)    The rights and remedies of the Borrower provided herein are cumulative
and are not exclusive of any other rights and remedies provided to the Borrower
or any Borrower at law or in equity, and each of the Borrower and the Borrowers
shall be entitled to pursue any remedy available to it against any Lender that
has (or has purported to have) made an assignment or sold or maintained a
participation to or with a Disqualified Lender or against any Disqualified
Lender. In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any prospective assignee pursuant to Subsection
11.6(b) or any participant pursuant to Subsection 11.6(c) is a Disqualified
Lender.
(l)    Notwithstanding the foregoing provisions of this Subsection 11.6, nothing
in this Subsection 11.6 is intended to or should be construed to limit the
Borrower’s right to prepay the Loans as provided hereunder, including under
Subsection 4.4.


-149-
    

--------------------------------------------------------------------------------





11.7    Adjustments; Set-off; Calculations; Computations.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Subsection
9.1(f), or otherwise (except pursuant to Subsection 2.9, 2.10, 2.11, 4.4,
4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d), 11.1(g) or 11.6)), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans owing to it, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders an
interest (by participation, assignment or otherwise) in such portion of each
such other Lender’s Loans owing to it, or shall provide such other Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.
11.8    Judgment.
(a)    If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Subsection 11.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of any other jurisdiction that will give effect
to such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Subsection 11.8 being hereinafter in this Subsection 11.8 referred to as the
“Judgment Conversion Date”).
(b)    If, in the case of any proceeding in the court of any jurisdiction
referred to in Subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this Subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
(c)    The term “rate of exchange” in this Subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon, New York City time, would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.


-150-
    

--------------------------------------------------------------------------------





11.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be delivered to
Holdings and the Administrative Agent.
11.10    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.11    Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by any of the Loan
Parties party hereto, the Administrative Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
11.12    Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
11.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Term Loan Facilities Obligations (in
which case any party shall be entitled to assert any claim or defense, including
any claim or defense that this Subsection 11.13 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any Person, or decline (or in
the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
Subsection 11.13(a) would otherwise require to be asserted in a legal proceeding
in a New York Court) in any such action or proceeding.


-151-
    

--------------------------------------------------------------------------------





(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Subsection 11.13 any consequential or punitive damages.
11.14    Acknowledgements. Holdings and the Borrower hereby acknowledge that:
(a)    they have been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
(b)    neither any Agent nor any Other Representative or Lender has any
fiduciary relationship with or duty to Holdings or the Borrower arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
Holdings and the Borrower, on the other hand, in connection herewith or
therewith is solely that of creditor and debtor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among Holdings, the Borrower and the Lenders.
11.15    Waiver of Jury Trial. EACH OF HOLDINGS, THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
11.16    Confidentiality.
(a)    Each Agent and each Lender agrees to keep confidential any information
(a) provided to it by or on behalf of Holdings or the Borrower or any of their
respective Subsidiaries pursuant to or in connection with the Loan Documents or
(b) obtained by such Agent or Lender based on a review of the books and records
of Holdings or the Borrower or any of their respective Subsidiaries; provided
that nothing herein shall prevent any Agent or Lender from disclosing any such
information (i) to any other Agent, any Other Representative or any other
Lender, (ii) to


-152-
    

--------------------------------------------------------------------------------





any Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations which agrees to comply with the
provisions of this Subsection 11.16 pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause
(ii), in respect to any electronic information (whether posted or otherwise
distributed on any Platform)) for the benefit of the Borrower (it being
understood that each relevant Lender shall be solely responsible for obtaining
such instrument (or such electronically recorded agreement)), (iii) to its
Affiliates and the employees, officers, partners, directors, agents, attorneys,
accountants and other professional advisors of it and its Affiliates, provided
that such Lender shall inform each such Person of the agreement under this
Subsection 11.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this Subsection 11.16), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over such Agent or Lender or
its affiliates or to the extent required in response to any order of any court
or other Governmental Authority or as shall otherwise be required pursuant to
any Requirement of Law, provided that, other than with respect to any disclosure
to any bank regulatory authority, such Agent or Lender shall, unless prohibited
by any Requirement of Law, notify the Borrower of any disclosure pursuant to
this clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder,
under any Loan Document or under any Interest Rate Agreement, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Agent or Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Agent or
Lender (or, with respect to any Interest Rate Agreement, any Affiliate of any
Agent or Lender party thereto) may be a party subject to the proviso in clause
(iv) above, and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s or a Lender’s possession on
a non-confidential basis without a duty of confidentiality to Holdings or the
Borrower being violated. Notwithstanding any other provision of this Agreement,
any other Loan Document or any Assignment and Acceptance, the provisions of this
Subsection 11.16 shall survive with respect to each Agent and Lender until the
second anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively. In addition, the Administrative Agent may provide information
regarding the Facilities to serve providers providing administrative and
ministerial services solely in connection with the syndication and
administration of the Facilities on a confidential basis; provided that, except
with respect to information which has been publicly disclosed other than in
breach of this Agreement, the Administrative Agent shall inform each such Person
of the agreement under this Subsection 11.16 and take reasonable actions to
cause compliance by any such Person with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this Subsection 11.16).
(b)    Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by Holdings or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning Holdings, the other Loan Parties and
their respective Affiliates or their respective securities. Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.
11.17    Incremental Indebtedness; Additional Indebtedness. In connection with
the Incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Indebtedness,
each of the Administrative Agent and the Collateral Agent agree to execute and
deliver the ABL Intercreditor Agreement, the Intercreditor Agreement or any
Other Intercreditor Agreement or any Intercreditor Agreement Supplement, and to
make or consent to any filings or take any other actions in connection
therewith, as may be reasonably necessary to effectuate the intent of this
Agreement.
11.18    USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot


-153-
    

--------------------------------------------------------------------------------





Act”), it is required to obtain, verify, and record information that identifies
each Loan Party, which information includes the name of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act, and the Borrower agrees to provide such
information from time to time to any Lender.
11.19    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
11.20    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrower under the
Loan Documents, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the obligations, whether as a fraudulent preference, reviewable transaction
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the obligations of the Borrower hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.
11.21    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


-154-
    

--------------------------------------------------------------------------------





[SIGNATURE PAGES INTENTIONALLY OMITTED]












-155-
    